Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 1 of 156




       Exhibit 33
This is an explanation of how Katharine Strong made it impossible for me (or any reasonable person in my situation) to
              Case 1:19-cv-00109-SM
turn in my “Statement     of Understanding” byDocument
                                                  the deadline 48-33      Filed
                                                                she set, and the 05/18/20    Page 2which
                                                                                 Katharine’s actions  of 156
                                                                                                           I describe here
exemplify the type of ludicrous, abusive behavior the Judicial Affairs Office and Dartmouth College have tried to
perpetrate at my expense over this now three-month long judicial hearing process. The perpetrators and accomplices to
these well-evidenced, morally, and legally wrong violations of the rules and procedures of the judicial hearing process,
and my rights as a member of the College may tell you that this information somehow isn’t related to this hearing, and
that you shouldn’t allow me to present it to the Committee; however, I assure you that it all clearly is, and if you simply
review it all, it will be obvious this is true. In my “Statement of Understanding” I list all of the main individuals whose
actions I discuss in this letter, so that they are free to attend this hearing and refute any of what I’m saying is true.

       Some in early November, about the 2nd, I asked Katharine Strong if I could have the date of my COS hearing
        moved back for two reasons: (1) because I had yet to be provided information from the College which
        Katharine Strong confirmed in a recorded conversation on November 16th that I have a right to ask for, and be
        provided as a member of the College, and which I also needed to fill out my statement of understanding, and
        (2) so that there’d be adequate time for the claims I describe in this letter – that the College had not treated me
        fairly or appropriately in this process since September 21st, and that this is the sole reason that I’ve been asked
        to participate in this hearing in the manner I have been – to simply be evaluated by some unbiased arbitrator.
       In her email reply to my request to have this deadline extended, Katharine Strong did not respond to or
        acknowledge my request. Instead, she said I’d need to undergo a psychological evaluation with the CHD, and
        that she would delay the deadline for me to submit my statement of understand by until the evaluating was
        performed, and if the case that the CHD determined I was mentally able/capable of participating in the hearing.
       A few days later, around the 6th of November, I attended a counselling session with Mark Reed form the CHD –
        part of the mandatory therapy (which I was willing, but forced and had to attend). At this session, Mark Reed
        said that he thought it might be beneficial for me to attend a trauma rehabilitation program to recover from
        what I’ve been put through since this first hearing. He asked, and I said I might potentially be interested in
        attending such a program, and I replied that I might without knowing any of the details about them. Then, Mark
        Reed said that he’d like to get more information for me about the treatment programs he’d recommended for
        me. Since this would require time and effort on his part, Mark Reed asked if I’d give him permission to speak
        with other individuals at the College to make sure I’d be able to attain financial assistance from the school to
        cover the cost attending such a program, since, as I told Mark Reed, I would certainly not be reasonable for me
        to ask my family to pay for such a thing, so this was a prerequisite for me being able to attend. Although I did
        genuinely want Mr. Reed to be able to check-in on this before getting information about the program for me,
        the JAO and College had thoroughly demonstrated they had no intention of treating me reasonably or fairly by
        this time, I was very hesitant to sign the waiver form he asked me to, which would give him authorization to
        speak with other people at the College about our counselling sessions. I remember specifically saying to Mark
        Reed (approximately) “I know this is probably a paranoid thought, but at this point I legitimately feel like these
        people are out to get me and might try to leverage me signing this waiver in some way” even though I could not
        imagine how they might at the time, and only after Mark Reed specifically promised me that nothing could
        conceivably happen as a result of me signing the waiver other than that he would be allowed to check and see if
        I’d be able to get financial assistance from the College to help cover the cost of attending the program he’d
        suggested for me. This concern turned out not to be a paranoid thought, but rather, an intelligent expectation of
        how Katharine Strong and the College’s attorneys would try to handle this case in the subsequent stages in this
        process.
       Very shortly (I believe it was only a couple hours) after I signed this waiver for Mark Reed, I got an email from
        Katharine Strong in which she said her office had spoken with Mr. Reed, and based on that conversation,
        decided to require that I either submit my statement of understanding, or sign a form agreeing to enroll with
        whatever treatment program the CHD recommended to me. Since Mark Reed had explicitly told me nothing
        other than what he’d specified would happen as a consequence of me signing the waiver, because I was not told
        that the therapy session and treatment recommendation constituted the “evaluation” Katharine Strong said she
        delay the deadline until a date after it’d been performed, and because I still had not been provided the
        information which I needed to fill out my statement of understanding, and also been promised, told I had a right
        to ask for and receive from the College, and which Mark Reed said in a counselling session that no person in




                                                                                                        DARTMOUTH008729
    my situation could be reasonably expected to participate in this COS hearing without being provided (this
         Case 1:19-cv-00109-SM
    information                             Document
                  has still yet to be provided           48-33
                                               to me despite      Filed 05/18/20
                                                             that Katharine           Page 3sheofwould
                                                                            Strong promised        156 provide it to
    me by the end of Thanksgiving break in a recoded conversation I beg you to review from November 16th, and I
    will explain exactly what they have been refusing to provide me, and why this is not appropriate for them to be
    doing.
   Knowing that Katharine Strong would not relent in her ridiculous, and clearly improper procedural rulings and
    behavior from me presenting my concerns to her, I asked to speak with Mark Reed the next day, explained the
    situation to him, and asked that he write Katharine and say it was not appropriate to impose such a deadline as a
    result of the contact her office had with the CHD because of me signing the waiver he’d asked me to the
    previous day. Mark Reed wrote an email asking Katharine to delay the deadline, and she agreed to in writing
    via email to Mark Reed, and this is objectively true and clearly evidenced.
   About November 15th, the day after the initial deadline Katharine imposed, I emailed her asked if she could
    clarify the terms of her extension, because she had not given me any details about it personally other than the
    one-sentence email she sent to Mark Reed (and he CC’d to me) saying that she would give me more time to
    respond to the questions she had (dubiously) said I had to respond to earlier in the month. In response the next
    day, Katharine Strong emailed me saying that she’d not extended the deadline (objectively, a lie), and had
    decided to suspend me for (allegedly) failing to comply with the deadline she’d imposed. Now, about
    December 21st, Adam has told me something along the lines of that I cannot submit a statement of
    understanding for this COS hearing now because I missed this November 14th deadline Katharine imposed
    upon me. Please do not allow this ludicrous, systematic abuse affect my ability to participate in this hearing. I
    can only put out this information, tell you it is objectively true, and beg you to read it and act upon it. Please do.
   In a recorded conversation on November 16th when I presented these concerns to Katharine Strong, she told me
    that she had actually imposed this suspension on me a few days earlier in order to remedy or resolve logistical
    problems that had arisen from me not having been allowed to participate in classes for the last eight weeks of
    the fall term, suggested I should just “let it happen,” and that aside from these issues being resolved, her
    suspending me would have no negative consequences on me in the future. This was also, objectively, a lie. As
    you can see, it has clearly affected me in other ways, such as influencing my ability to submit my statement of
    understanding for this hearing. I will fill one out for you anyways, in hopes that you will evaluate it as if you
    had not received it late.




                                                                                                      DARTMOUTH008730
These people have total, unchecked power over the lives of students at this College who they ask to undergo these
             Case 1:19-cv-00109-SM
disciplinary hearings, and I promise you thatDocument       48-33
                                               in my case, they haveFiled   05/18/20
                                                                      not used            Page
                                                                                their power      4 of 156to make any
                                                                                            and discretion
attempt to treat me fairly throughout this process. Instead, they have used it to try and cover up what they’ve put me
through by failing to perform the duties of their offices appropriately since September 21st; it is an abusive conspiracy
they’re perpetrating to try and cover up their past wrongs. They’ve gone to such great lengths to try and prevent me
from sharing this information with you and the relevant supervisors and authorities at the College; please do not let
them
The Nazi’s, and all other regimes given authoritarian control over the population they oversee, and what information
their constituents have access to, will more often than not, eventually use the powers of their office deprive a minority
of its basic human, and civil rights, to attain or protect the regime’s own status, wealth or power, but under the guise
they were acting in the best interests of the community. This is how American slavery, segregation, and Japanese
internment all survived for as long as they did. History has shown that when authoritarians promise they will do one
thing while holding office, but once in power, encounter situations where they have clear and obvious personal
incentives not to, they are doomed to act to serve their own interests, rather than those of the people they claim to serve.
This is what is happening here in this case. Though known to few, the Dartmouth Community is overseen by
administrators who have total power and control over institutional and operational policies and procedures, fettered
only by their own commitment to carry out their duties fairly and appropriately. However, at least in this case, the
administrators of this College have shown these commitments are superficial, and that they go to great lengths, and do
everything to ensure the victims of their abuse and mistreatment are the only people that ever learn of their true
intentions.
Hitler and Himmler exemplify the kind of atrocities that can be committed by people who're given total power and
control over other people’s lives, and eventually find themselves in a situation where they can promote their own
interests by committing violence against a small segment of the population it oversees which, seemingly, will not be
able to stop the abuse, but the Nazis are certainly not alone in having committed these behaviors; men we remember
today as kind benevolent rulers have also done this during their times in power, and under the guise they were really
acting in the national interest. If you've heard about the door-to-door police raids that Obama authorized the police to
perform in Chicago, or the drone strikes in the middle east, you’d probably agree he used the powers of his office to
commit violence against these minorities to somehow bolster his own political power, or advance some other agenda,
not because he thinks they are justifiable. There is a reason that some are prosecuted and others are not -- no president
would try to overthrow democratically elected leaders in Russia and China for alleged human rights abuses, because of
their ability to retaliate, but their peers in nations abroad with fewer resources and power.
In Nazi Germany, the individuals who were democratically chosen to oversee German society, and given authoritarian
power, wielded this power in order to advance their own personal agendas, and disguised their violence and aggression
as morally-justified and necessary acts of self-defense. The Nazi regime said the Jews were an imminent threat to
German society that needed to be purged, and because of the German people’s willingness to accept and believe
anything their superiors told them without independent thought, and the Nazi’s ability to control what information their
people had access to. With this power and control over information, the Nazi’s weren’t just able to line their own
pockets and bolster the regime by liquidating six million Jews across Europe; they also managed to convince the
German people to carry out Himmler and Hitler’s plot by doing whatever to it to prevent them from knowing what
kinds of systems and processes they were participating in; if the soldiers who rounded up the Jewish people, or civilians
knew what happened at the concentration camps built and operated abroad, they certainly would have been less
complicit in helping perpetrate the genocide, or less willing to stand-aside and allow it to happen. The Dartmouth
Administration has not committed the holocaust, but this is not required to act in the spirit of the Nazi’s, as they have
by using their total, unchecked power over the decision made in this special court/hearing system, by preventing the
people who’re unwittingly helping them perpetrate their plots (or who have the power to stop their inappropriate use of
the power they’ve been entrusted with) from being able to learn what they’re taking part in, and by abusing the rights of
a minority of their constituents while claiming to act in the interest of the community they’ve been entrusted to oversee,
but in truth, only acting to serve their own financial and political interests. What they are doing is clearly not fair or
appropriate, and they do not want you to know this hearing is a part of their attempt to cover up this mistreatment,
because they are worried that if you are made cognizant of the system of abuse you’re being asked to participate in, it




                                                                                                        DARTMOUTH008731
might affect your willingness to help perpetrate it, or stand aside and allow it to happen. Many of the individuals who
               Casebring
ultimately helped     1:19-cv-00109-SM          Document
                          the Holocaust to fruition  were not48-33    Filed
                                                              fully aware    05/18/20
                                                                          of what          Page
                                                                                   they were       5 of 156in, and the Nazi’s
                                                                                              participating
had a clear incentive and purpose for selectively publishing information in the way they did. They are not covering up
genocide, but the Dartmouth Administration is covering up systematic, calculated, and intentional abuse and
mistreatment they’ve committed to serve their own purposes. I promise you this is the case, and please, I beg you, do
not simply believe that the people you’ve been tricked (or at least had me convinced of before this) into thinking are too
accredited or must hold themselves to standards of accountability and integrity too high to commit such actions in order
to hold the positions in office they hold, without evaluating the information I’m trying to present to you here. After
these violations of the rules and regulations of the judicial hearing process, and my rights as a member of the College
were first committed on September 21st, I was repeatedly told by multiple employees of the College the subsequent
retrial (this hearing) Dean Biron eventually granted me five weeks after my initial trial was the only place where I could
raise my concerns. As of the past few weeks though, they’ve suddenly started to try and tell me I shouldn’t, or won’t be
allowed to share this with the committee, and they have a clear reason and incentive to want this information withheld;
no authoritarian desires the victims of their abuse to make known what has been done to them. I do not know your
intentions, or level of allegiance to the College, or people in the Judicial Affairs Office, but wherever you may stand,
please do not help them perpetrate this abuse by preventing me from sharing all the information that is relevant to this
case to the COS. Like Hitler and Himmler, Katharine Strong and Kevin O’Leary are pathological liars and serial
manipulators. Please do not allow them to trick you into collaborating in their plot. This is nothing more than an
attempt to cover up what they have done to me, and they have clear reputational, personal, and financial incentives for
doing this. They also have an incentive to try and prevent you from knowing that you are taking part in this – please do
not allow them to succeed at this. If I could afford an attorney, I would almost certainly not have been asked to attend
this hearing, and the College would have come forward and made some attempt to treat me fairly, rather than try every
option available to it to cover this up as it has since September 21st. Like the Jews, I have been selected for this
persecution because it serves the financial and political interests of our community’s leaders, and they do not believe I
have the resources available to stop or resist them, no matter how well documented their abuse may be. Please just read
all of this with any sort of an open mind, and I promise you that you’ll come to understand how I have been asked to
participate in this hearing, not because the JAO evaluated the actions which they’re having me participate in this
hearing over today and decided it was appropriate for me to attend a COS hearing because of them, but because by
doing so, they might be able to absolve themselves of blame for what they’ve done to me over the past 3 months.
If I were to reproduce every single plain-faced lie and contradiction Katharine Strong and Kevin O'Leary have told me
throughout this judicial hearing process, and the consequences this has had on me, would require me to literally
produce a short novel, and since they've made so clear that they now intend to try and stop me from sharing this
information with you at my hearing, I will not go through the trouble of trying to produce it for you like this in full. I
promise you though that everything I'm saying to you is objectively true, and that there is a great deal of evidence that
inextricably demonstrates that this is the case. If you are tempted by the urge to default to some theory of what has
happened here, rather than examine all the available evidence to ensure you know what has really happened, my entire
life is on the line in this case, and please, please, I beg you not to. If you are truly fair and unbiased arbitrators, and you
resist this urge, I promise that you will come to realize that what I'm saying here (and have been saying for months) is
objectively true, and that I have been plainly, and systematically abused by Katharine, Kevin, and various other
employees of the College who oversee it's judicial hearing process. They want to disguise their lies and violence against
me as one of the unsightly but necessary consequences of running an undergraduate disciplinary system, but they are
not. These are unnecessary evils which have resulted in everything that is precious and dear to me in life being
destroyed, and that the perpetrators of this abuse have committed solely in order to benefit themselves. No reasonable
interpretation of the rules and regulations of the College's judicial hearing process, or my rights as a member of the
Dartmouth Community, has been followed throughout this. Instead, they have set the rule-books aside, to engage in
full-on, unfettered abuse. A man who beats his wife, and then commits further violence against her if she cries out to
others for help operates under the same kind of logic and reasoning as Katharine Strong has here; when the victims of
her abuse cry out for help, her first response is to commit further violence to try and silence them.
These people have no consideration for the type of power they bear over other people’s lives, and the type of harm they
cause others when they fail to perform the responsibilities of their offices appropriately. I asked all my relatives for
money this Christmas so I could use it to help cover the attorney’s fees and other expenses I’ve accumulated for the




                                                                                                           DARTMOUTH008732
sole reason they have repeatedly and flagrantly violated my rights as a member of the College since September 21st.
Like I did onCase   1:19-cv-00109-SM
               Thanksgiving,                 Document
                              I’m pretending to            48-33
                                                be sick today        Filed 05/18/20
                                                              on Christmas                Page
                                                                            as I write this      6 of
                                                                                            so that    156have to go see
                                                                                                    I don’t
my family who I still can’t bear to speak to while this goes on. Katharine Strong and Kevin O’Leary don’t care about
these things; they only care about covering this up to protect and serve the interests of the people who have helped
needlessly destroy my entire life and do this to me
Please do not let these people inflict this violence upon me for the sole reason that it will serve their own personal
agendas, and they believe I will be powerless to stop them. Please do not help them get away with doing this to me. It is
so sick and cruel, and I cannot tell you how much it feels like continuing to go through this begging to simply be treated
fairly, and as the College has a contractual obligation to treat all of its students for so long really is slowly killing me. If
I could've been offered the choice, I would have accepted any sort of torture or suffering short of death rather than be
put through this. It is so hard to describe what it has been like to go through this. All that would've been required for
none of this to happen, and for me to have been able to apply to jobs, and finish my classes last term, and be able to talk
to my grandparents, or anyone else that's been asking me about these two things for the past two months without crying,
is for my previous COS hearing to have been performed in accordance with the rules and regulations of the College's
judicial hearing process, and for Katharine Strong, who was responsible for making sure the hearing was performed
appropriately, to have done her job appropriately and ensured that the few, meager procedural rights and protections I
have in this process were upheld. Now, in order to absolve herself, the JAO, and the College of blame for what they
have done to me, they are trying to string together a ludicrous, false narrative about what happened. If you simply look
at the available facts and evidence, and the false, contradictory explanations as to how it might possibly be appropriate
for them to have treated me like this, and you will see how plainly true this is, and what these people are really trying to
do; destroy evidence of their abusive behavior and misconduct.
I cannot tell you how many times I’ve described and rewritten all of this in emails and phone calls to various employees
of the College over the past three months, but I can assure you it is well into the hundreds. Rather than try and rewrite it
all again, I am going to piece together some of the letters that I have written in the past that, combined, should
communicate what has happened in this case as well as I can to you in writing at this point; at this point, it makes my
mind numb to try and go back through and describe it all again. There are so many details about what this has been like
that I cannot share with you. For the sole reason that the College has tried so hard not to treat me fairly, I have suffered
the most depraved, torturous experiences that I have witnessed anyone go through in my entire life. I’ve pretended I’ve
been sick all break to avoid going to Thanksgiving and Christmas with my extended family, because I cannot bear to
see them and be asked about graduating and getting a job. I never had a real, genuine suicidal thought until September
22nd, but in the weeks between my first hearing and when Dean Biron responded to my request for review, when I
didn’t think there was any way for me to possibly attain justice for this in the public court system, I knew I could not
survive my life, or bear to try if I simply had everything I’ve ever worked for or cared about taken away from me at the
age of 22, and for these reasons. I cannot tell you what that was like to truly know that would be the only option left to
me, and what it was like to have to promise myself that I would be strong enough to do it. I cannot understand how
anyone could think they might be able to survive this life after being kicked out of College in their senior year for these
reasons, have to explain to every College I apply to afterwards why Dartmouth says it expelled me for harassing my ex-
girlfriend; these are so few of the implications this would have on me, and ultimately, I’d have to live my whole life
knowing that the ultimate reason this was all taken away from me was that the College refused to try and treat me fairly
in this hearing process, and I was powerless to stop them. I do not even know what will become of my scholarship now,
but I do not know how I could live through paying thousands of dollars of student loans eventually finishing my last
year or College at whatever school might accept me, and remembering this every time. I’m reminded of this by so
many things in my daily life, I cannot express how debilitating it is, and I do not understand how anyone could think
they might be able to survive having literally everything I’ve worked for my entire life taken away like this. The only
thing that truly made me scared was that I might not fully succeed, and would wake up again, still in this life, but too
disfigured or damaged to be able to remove myself again. I remember crying every day and just wondering if they’d
still send out an email to the community about me after if it happened, or if they’d hold back on that too to try and
remove themselves from what they’d done, and I’d just vanish without most of my friends even knowing what’d
happened. I cannot tell you what kind of a sick, deranged, torturous experience it has been to be put through things like
this so these people can try and absolve themselves of blame of what they’ve done. Waiting this long to see if your
College gets away with expelling you for actions it didn’t raise allegations against you about, but then accidentally




                                                                                                           DARTMOUTH008733
expelled you for later without even providing you a hearing, so that it can cover-up that it committed such an egregious
              Case
procedural error  for1:19-cv-00109-SM
                     this long, and having noDocument
                                              choice but to48-33      Filed
                                                            fight it like    05/18/20
                                                                          I have          Page 7anyone
                                                                                 is not something of 156in the world
should have to go through. It is not a purposeful productive punishment, but a torturous process I was chosen to
participate in by chance, and with no power to end it no matter what I do.




                                                                                                     DARTMOUTH008734
This is an explanation of all the events that have occurred that are related to this COS hearing. It contains a response,
             Case
and information     1:19-cv-00109-SM
                 about the actions which the Document      48-33
                                               JAO has raised         Filedagainst
                                                              allegations    05/18/20      Page
                                                                                    me in this    8 of for;
                                                                                               hearing  156it also contains
an explanation of how these allegations came to be raised against me, what the College is making a systematic effort to
do to me right now, their incentives for doing it, how asking me to attending this hearing as they have is nothing more
than an attempt to achieve their own ends by ruining my life, and why it is unquestionably illegal, immoral, and wrong
for them to have done what they have. I guarantee that everything I’m telling you is true, and if you doubt a word of it,
please put the time and effort into making this decision, which will literally, permanently change the course of my life
more dramatically than it would for the defendant in any other COS hearing, and exercise your right to ask for and
examine any evidence you’d like to see if what I’m saying is true. I promise you that my rights as a member of the
College, livelihood, and the rules and regulations of the College’s judicial hearing process have not been their primary
considerations. They have collectively been behaving and treating me in whatever way they think will provide the
outcome that is most preferable for themselves throughout this process.

       About January/February of last year, my ex-girlfriend ended our relationship of 4.5 years, and in the weeks
        following we had a dispute which escalated over a sum of money owed, and I sent the emails which the
        allegations against me in this case are pertaining to. I think I described these to the best of my ability, and better
        than I can now in my “Request for Review” (which is included in this letter). I think I explained exactly what
        happened as well as I can there, so I don’t really know what else to say about it other than to reference you
        there.
       At the end of this dispute, my ex-girlfriend and her mom said they were going to get revenge for what I’d said
        in these emails. I have a full-ride scholarship from a source outside the college, and they specifically said they
        would try and have this taken away from me. This was the last time we spoke until a month later about March
        27th, the first day of Spring term, when they made unsolicited contact with my parents.
       A month later, on the first day of Spring term, the REDACTE family contacted my parents, and told them a
        series of lies, including that I had contacted them since D roughly a month prior when we exchanged requests that
        either of our families contact the other in any way via the police.
       My parents started calling me for hours on end after this begging me to do something I had not been, and which
        I could not prove I had not been doing to them. Thus, I reached out to the REDACTE ’s and told them that, as
        the police officer had told me prior, if they made continued unsolicited contact Dwith me or my family, it would
        be sufficient cause for either of us to attain a restraining order against the other, and asked for them to provide
        verbal confirmation they would not continue to, or I would have no choice but to do this (last time I had asked
        REDA not to contact my mom again she said something along the lines of “fuck you, I’ll do whatever I want”).
       They
        CTEDagreed to do this and called me while I was in the library before the time they said they were going to,
        and then blocked my number after I left to return it. Then the next day, I wrote them to clarify the situation, and
        they submitted a complaint to the REDACTED Police Department, containing the emails I had sent during
        January/February, and a false narrative that I had been the one making unsolicited contact with them. This was
        about March 28th.
       When the REDACTE ’s submitted this complaint, the police issued a restraining order against me, and the
        College/JAO were D provided this information by the police. Based on the College’s review of this information,
        my undergraduate dean, Kristi Clemens, made me attend a mandatory disciplinary hearing, and at this meeting,
        told me that based on the College/JAO’s review of the materials in this complaint, it had decided that it was not
        appropriate to initiate allegations about the information contained in this complaint. Further suggesting this is
        (1) the fact that the College (seemingly, although Dean Biron, Katharine Strong, and every other College
        official I’ve gotten a response from about this has denied this aside from yourself and Kevin O’Leary) and JAO
        did not indicate in any way that based on its review of the materials it received in the complaint against me in
        advance of my hearing on September 21st, and (2) that no allegations were raised against me until months later,
        when I committed the actions which the JAO did initiate allegations against me about. Additionally, this
        meeting I was asked to attend perfectly meets the description of an “administrative hearing” as described in the
        student handbook, and although it happened almost a year ago now, the one thing I remember from it was that
        Kristi Clemens said that I’d have a college reprimand/warning issued as a result of the information, because I
        thought it was peculiar the two punishments were interchangeable. Kevin O’Leary has repeatedly reminded me
        I have no evidence to prove this was an administrative hearing, but I hope that you can understand that
        regardless of what my meeting with Dean Clemens would be appropriately characterized as, the one thing that
        is inextricably true, and well-evidenced, is that the College and JAO received, reviewed, and processed the
        materials contained in the complaint sent to the College by REDACTED Police Department about March 28th,




                                                                                                          DARTMOUTH008735
    and at that time, determined those materials did not contain allegations which, if true, would warrant imposing
         Case 1:19-cv-00109-SM
    an above-probation                     Document
                          level sanction upon             48-33
                                                me, and thus,      Filed
                                                              did not     05/18/20
                                                                       warrant initiatingPage   9 of 156
                                                                                          allegations, or having me attend
    a COS hearing where the committee would consider imposing a sanction upon me for them. This is an
    imaginary threshold determined by the JAO based on nothing other than its own discretion, the precedents
    that’ve been established in this hearing system (which is a derivative of the former item), and the JAO’s
    interpretation of the Student Handbook which they’ve been given to follow and act according to, but I promised
    you that based on these criterion unbeknown to anyone but the four people who run the JAO, they did not
    initiate allegations against me for these actions which I committed prior to March 28th, or the Spring term.
   A month or so later, the REDACTE ’s had contacted my family again after the incident at the start of the term,
    so I called the police to ask what
                                   D I needed to do in order to attain a restraining order, as Dean Clemens had
    suggested I should at our previous meeting. The police told me that in order to attain a restraining order, I
    would need to submit evidence that I had explicitly told the REDACTE ’s not to contact my family, as well as
    evidence they subsequently failed to honor this request. I had no D   record of me asking this in writing at this
    point, and legitimately traumatized by this sick lady toying with me months after a breakup I just wanted to
    forget, I sent a 1 sentence email saying they were not allowed to contact me or anyone in my family, so that if
    they did again, I could get a restraining order, and at least be able to sleep at night knowing these people would
    leave me alone.
   I’m not even sure why I didn’t think it would be at the time, but this was in violation of the restraining order
    that had been issued against me before, and so REDA submitted it to the police, who arrested me. In the end,
    this was nothing more than a mentally ill woman’s  CTED successful play in a sick, sadistic game I had only been
    trying to escape for months at this point.
   About May 4th, when the College/JAO received notice I’d been arrested for allegedly violating the law, it
    initiated allegations that specifically stated this alleged violation of the restraining order on May 4th was a
    potential violation of Standards II and VI which, if true, could warrant imposing an above probation-level
    sanction upon me, and thus, warranted having me attend a COS hearing.
   At this COS hearing, which occurred on September 21st, the COS did not find that either of the two allegations
    which the JAO had raised against me were, in fact, true. You can read through the report where the COS chair
    Daniel Nelson describes the basis of the committee’s finding if you need confirmation of this. It did, however,
    rule that the actions I’d committed prior to the Spring term, which the JAO had not raised allegations about in
    advance of my hearing, were severe enough to impose the harshest sanction possible against me; separation
    from the College.
   Since, as my College advisor Anne Hudak, and public defendant George Oslter both told me in advance of my
    hearing, the JAO had not given me any notice whatsoever that my actions from prior to the spring term were
    allegedly violations of the standards which, if true, would warrant imposing a sanction upon me, this was the
    most fucked up surprise I’ve gotten in my entire life. Given that Anne Hudak said the day before my hearing
    that I should think about what I might do if the COS suspended me for a term because it was always good to
    “hope for the best, but prepare for the worst” with these hearings. Little did I know that the committee, without
    giving me any chance to “admit” “deny” or explain these actions in a hearing, would rule my actions which the
    JAO had specifically examined and determined not to raise allegations regarding, were such egregious
    violations of the Standards to warrant imposing what’s normally dealt to students who commit the more severe
    instances of the following crimes: “arson, bomb threats, driving under the influence, sexual assault, other forms
    of physical assault”
   I am not asking to be given any sort of special treatment; I am simply asking to be treated fairly, and according
    to the rules and procedures set forth in the Handbook, and with respect to the rights that I, and all other
    members of the College are promised they’ll be provided if asked to participate in the undergraduate
    disciplinary hearing process. After begging the College for any explanation as to how I might’ve been treated
    fairly in this hearing process for months I hope you understand that I at least have a very legitimate reason to
    believe these things have not been respected by the people who’ve been entrusted with making sure they are,
    and that it is not appropriate for the College to simply refuse to evaluate this claim to see if it is true for the past
    few months the way it has. The actions which you are reviewing have been examined by the College twice
    already, and at one point the JAO decided it would not be appropriate to initiate allegations about them, and
    then at another point a COS committee decided it’d be appropriate to expel me for them after a quick glance at
    the emails I sent without giving me an opportunity to explain them or take into consideration the things I did
    say about them, so I know that these decisions are made on a whim at this point, with almost virtually no
    consideration for how they affect people’s lives, and have virtually no idea how sanction-worthy you’ll
    determine they are. Please just recognize the circumstances in which I’ve been forced to attend this hearing,




                                                                                                       DARTMOUTH008736
    and what this decision really represents. I have been punished so many times over for these actions. Without
    anyCase
          sort of1:19-cv-00109-SM         Document
                 intervention from the College,         48-33have
                                                 these would      Filed   05/18/20
                                                                     literally been the Page
                                                                                        actions10   of 156
                                                                                                I regret committing most
    in my entire life. REDA and I were together for 4.5 years, and every time I see someone I haven’t in the last
    year, one of the first things they ask is always if we’re still together, and then how it ended after I tell them we
                        CTED
    aren’t. The two other things everyone asks about are school and where I’m thinking about working next year,
    and I cannot tell you how torturous it has been to try and maintain fake smiles and lies through all of this, while
    this is my actual reality. She and I were really best friends, and closer than we’d been with anyone else, and I
    still can’t believe what she did in the end even now, it is so hard for me to live with how I reacted. I cannot tell
    you the kinds of social and emotional consequences this has had on me, and I know you probably don’t care,
    but I don’t understand how anyone could think imposing a sanction here would serve any productive purpose
    other than to indirectly serve the probable intentions of Kevin O’Leary and the College. I have been dealing
    with this for a year, and even once it is over, will not ever be able to forget how much I regret acting like that,
    and even more now, the extraneous consequences that behaving that way has had on my life. I cannot
    understand that after all this, and considering the reasons why the College was ultimately given the information
    I’m having this hearing for in the first place, how anyone could think it is humane, productive, or healthy to
    make me sit at home watching my life pass by as I continue to try to have this situation and the information
    I’ve presented to you fairly evaluated by whomever I can find at the College that might be willing to, and has
    the power to act upon it, against the best efforts of the JAO and Kevin O’Leary. I am not suggesting that the
    JAO should or should have not initiated allegations about the actions which I have been asked to attend this
    hearing to respond to today, but I am stating that it is a matter of fact it did not, and that the fact none of the
    people who’re responsible for recognizing and acting according to this have done so, and this has caused me
    incredible financial, personal, and emotional suffering than any other thing I have gone through, or seen anyone
    be put through in my entire life.
   I wrote Dean Biron about this, and she only responded to say she would not evaluate it, and encouraged me to
    move forward with the hearing process as I’d been instructed to.
   After this happened, I wrote my “request for review” to Rebecca Biron, the Dean of the College, explaining
    how my hearing had not been conducted fairly or appropriately, and that was the sole reason a sanction had
    been imposed upon me. Again, this is not a defense of my actions; it is the simple truth that I was not guilty of
    either of the two allegation the JAO had raised against me in advance of my first hearing, and that if my
    hearing had been conduct according to the rules and regulations of the judicial hearing process, or with respect
    to my rights as a member of the College, and Katharine Strong and Daniel Nelson had not failed to perform
    their duties and ensure the COS only imposed sanctions for actions I had been given notice would be
    considered as sanctionable violations of the Standards at the hearing, did not have a chance to admit or deny,
    and was specifically told would be superfluous to describe or explain to the committee by my advisor Anne
    Hudak, because no allegations had been raised against me about these actions in advance of the hearing. I met
    with several counsellors at the CHD now to explain this situation to them and try to make sense of why the
    College is doing this, and the only response any of them have been able to provide me is that it also did not
    seem like the College could possibly be treating me fairly or appropriately. I think four of the five I’ve spoken
    with have suggested I get an attorney, but my family does not have the money to afford one, and this is almost
    certainly the sole reason that I’ve ultimately been treated this way.
   Dean Biron responded to my request for review on October 27th, and stated that the JAO had given me notice of
    the allegations against me in advance of my hearing, and that no procedural error occurred, meaning it would
    be appropriate to maintain the sanctions which I claimed had been imposed as a result of Katharine
    Strong/Daniel Nelson’s negligent behaviors/misconduct at my previous hearing. She however, did say that she
    believed I didn’t know that the JAO had initiated allegations against me for the actions I committed prior to the
    start of the Spring term, and which were entirely the basis of the COS’s decision to expel me from the College,
   I wrote a response a few days after I received Dean Biron’s response to my request for review, which is
    contained in this letter. In response, Dean Biron said that it was not appropriate for her to hear or respond to my
    concerns that I had not been treated fairly, or according to the rules and regulations of the College’s judicial
    hearing process in any way, and basically, told me to just accept what’d happened and move on. “Dean Biron’s
    response to my Letter to Dean Biron” is also contained in this letter.
   Although the JAO, Student Affairs Office, and Kevin O’Leary conspired to try and prevent me from learning of
    this for the past few months, and I only learned of it around December 20th or so when the Board of Trustees
    Office revealed it was not true,
   If you have read these materials, you will see that my own interpretation of the allegation materials which the
    JAO presented to me in advance of my COS hearing on September 21st is substantially different that that of




                                                                                                    DARTMOUTH008737
    Dean Biron and Katharine Strong. I have provided these allegation materials in full for you to read in my
        Case
    “Letter      1:19-cv-00109-SM
             to President Hanlon;” pleaseDocument
                                           review these48-33
                                                        materialsFiled  05/18/20
                                                                  for yourself         Page 11
                                                                                 to determine     of 156
                                                                                               which  of our two
    perspectives is true when you arrive at this portion of my letter. If it is not clear to you already, I promise you it
    will be abundantly so by the time you have read this entire letter. Their entire justification for effectively
    having separated me from the College for the past three months without first giving me a fair and appropriate
    hearing where I’d be given a chance to respond to is that I really had been provided one on September 21st. In a
    recorded conversation on November 16th, Katharine Strong said that the basis for them believing what they do,
    and accordingly, imposing the sanctions and treating me as they have since the date of my hearing on
    September 21st, is that the 6 pages of allegation materials which the JAO presented to me in advance of this
    hearing (the same ones I have provided you to look at), clearly state the JAO had, in fact, initiated allegation
    against me regarding the actions which I committed during January/February of last year, prior to the start of
    the Spring term, which were entirely the basis of the COS’s decision to separate me from the College. When I
    sat down next to her during this conversation on November 16th, provided her a copy of all 6-pages of this
    material, and asked her to point, underline, highlight, or indicate in any way what part of these allegation
    materials her office provided me in advance of my hearing could conceivably be interpreted to support her own
    opinion in favor of her own, she told me that she would do this for me after our meeting and send it to me by
    the end of Thanksgiving break because, despite that I’d been asking for this information for months by this
    point, she said she was very busy with other JAO related work which she needed to complete before she’d have
    time to look through these 6 pages and provide me a response. Katharine Strong also confirmed that as a
    member of the College, I have a right to ask for such information, and it is the duty of the JAO to respond to
    such informational inquiries.
   A few days after the end of thanksgiving break, Katharine hadn’t yet sent me the information which she’d
    promised to provide me by then in our recorded conversation about November 16th, so I asked to have a
    conversation with her so I could ask about it again. Katharine refused to allow me to record this conversation,
    but in it, said she was no longer willing to provide me this information, despite that she’d previously promised
    to: she also said that she was not willing to answer any questions about why I was no longer being provided this
    information which I’d been promised, and told I had a right to ask for and be provided by the Director of the
    Judicial Affairs Department of Dartmouth College in a recorded conversation. Since this time, all other
    individuals I have tried to contact at the College aside from the office’s of the Board of Trustees and Provost
    have told me the College is no longer willing to answer any questions, or review any information about the
    allegations of negligence and misconduct that I’ve presented in this letter. After three months of begging every
    individual at the College that I’ve been given reason to believe might attempt to review this information to
    determine if I’ve been treated fairly (Dean Biron, President Hanlon, every member of the JAO, and Chris
    Sununu) the only response they’ve provided me is to say they will not evaluate what I’ve written, and refer me
    back to the judgement of the JAO – who have repeatedly stated they will not evaluate/act upon this
    information, and are the very perpetrators of the negligence and misconduct I’d written to inform them.
   The only employee of the College who has responded to what I’ve written is Kevin O’Leary of the Associate
    General Counsel, and his responses to what I’ve written have very clearly affirmed what the attorney I spoke
    with for an hour said is the case, and what Kristi Clemens said was the case (to the best of her knowledge) in a
    conversation she refused to allow me to record; that regardless of how much needless suffering and loss a
    student experiences as a result of the type of inappropriate behavior I’m alleging has been committed at my
    expense here, the College will not acknowledge what has happened in the situation, or try and provide relief or
    remedy to the student for what has been done to them, unless compelled to by a court of law. There are so
    many people who might’ve just submitted to this abuse like they’ve been hoping I will over the past few
    months if they found themselves in the same situation, and this cannot continue to be the way this community
    is run, with no way for people to know the true nature of this institutions operational policies, other than to find
    themselves victim to it like I have.
   Specifically, Kevin O’Leary has demonstrated that he rejected the allegations I’d presented to him without
    actually reviewing the evidence or materials related to them, and by doing this, he has shown that he has not
    had any intention of reviewing this information to determine if I’ve actually been treated fairly or appropriately
    throughout this hearing process; again, this is the only person aside from the people in the JAO who perpetrated
    the behaviors I’ve said must be reviewed who has even claimed to have read the information after these
    months, and he verifiably had not (other than to perhaps hear Katharine’s rendition of what’d happened). Kevin
    demonstrated this by insisting several times that events had occurred which, clearly and objectively, had not.
    Some examples include that; (1) Kevin stated Dean Biron and Katharine Strong had recognized that the JAO
    had not initiated allegations regarding the actions which the COS imposed sanctions upon me for, and treated




                                                                                                      DARTMOUTH008738
    me accordingly since September 21st; (2) Kevin suggested that the COS’s decision to impose the sanction it did
    uponCase    1:19-cv-00109-SM
           was based   (at least in part) on Document
                                             a finding that48-33     Filed 05/18/20
                                                            the allegations            Page
                                                                            which had been   12 ofupon
                                                                                           imposed 156 me in advance
    of my hearing were, in fact, true, despite that (as you can see from comparing the reasoning for the letter I was
    provided explaining the basis of the committee’s finding with the allegation materials which were presented to
    me in advance of my hearing – both of which are provided in this letter for you to review) this is objectively
    not true, and the committee did not determine either of the allegation which had been made against me were
    true; (3) in emails and phone conversations, Kevin said a series of things about what rights and information I’m
    entitled to in this process as a member of the College which directly contradicted what Katharine Strong had
    told me in a recorded conversation on November 16th, which again, I beg you to review, as it is an important
    piece of information that is necessary for you to look at to understand this case to the best of your ability. This
    conversation was literally not available for Kevin to review at the time he’d contradicted what she’d said, and
    since I brought to his attention that he’d contradicted Katharine as I’ve described, they few people which he
    and the JAO have been trying to convince me I’m allowed to contact about this have only responded to what
    I’ve said by telling me they won’t review or respond to the information, because they don’t believe it is related
    to this COS hearing. I know
   Kevin told me I was allowed to contact the Board of Trustee’s Office at some point, so I did this, and they
    suggested it would be more appropriate for me to contact the Office of the Provost before presenting this
    information to the Trustees, despite that everyone else at the College (including Kevin) had been trying to
    convince me my only option was to simply submit and allow the JAO to ruin my life like this, for these
    reasons, or file a lawsuit against the College.
   After I wrote the Provost’s Office to simply ask if I could schedule an appointment to speak with the Provost
    about information and concerns which the Trustee’s office had told me was appropriate to direct to them, I
    received a reply saying that I should direct my concerns to the JAO and Student Affairs Offices – both of which
    had participated in the misconduct I was going to present the Provost information and evidence of. However, I
    had not yet described what I wanted to discuss with the Provost at this time, suggesting they have been
    presented instructions to try and avoid responding to my request from Mr. O’Leary, since there is no other way
    they’d know. I wrote Kevin and the Provost’s Office once again pointing this out, and how morally wrong it
    was for them to try and systematically conspire to prevent me from being able to have these concerns and
    information to be fairly evaluated, and after this point, the Provost’s Office replied saying they’d talk with the
    Provost about scheduling an appoint with me when they get into office at the start of January, but as I write this
    on December 30th, I have so little faith I won’t eventually be prevented from attending this meeting or having it
    fairly evaluated by the Provost after how determined the employees of the College tasks with handling this case
    have demonstrated they are to prevent me from having this case heard. These people are like criminals, and will
    only relent when they know their crimes are too well evidenced for them to hope they’ll be able to conceal what
    they’ve done.
   While I’ve contacted every person I’ve been told I should try and present this information to over the past three
    months, only for none of them to even read the information I’d sent them, or do anything other than tell me I
    should blindly comply with the judgement of the people I’d told them were not acting reasonably or
    appropriately, Katharine Strong and Kevin O’Leary have also orchestrated and perpetrated a number of other
    clearly inappropriate actions in violation of my rights such as those described at the very start of this letter
    which Katharine Strong committed in the first few weeks of November. They are trying to tell me I should not
    try and raise this information to anyone’s attention, but I hope you understand how these sort of actions not
    only must be brought to the attention of the relevant supervisors or authorities, not just for my sake in this case,
    but for the sake of all the people in this community whose security is affected by how competently and
    accountably these people perform the duties of their offices. I have personally learned that, at least from time to
    time, they do not perform these duties appropriately. I have also learned that when they do not, they will do
    anything in their power to prevent what they’ve done from becoming known.
   I cannot even begin to describe all the unnecessary pain and hardship I’ve been put through for the sole reason I
    haven’t been treated fairly throughout this. I cannot bear to tell my grandparents on both sides of my family
    that they bought flights and hotel reservations to come see my graduation for nothing, if the reason why I won’t
    be graduating on time is because this happened, and relevant authorities do not review this in time to even let
    me have that. I did not get to apply for any jobs during the most important round of recruiting last fall because
    of this. I am sure that it has been exhausting to read, review, and make sense of this information, but please, try
    and imagine how painful and frustrating it has been for me to actually write out, explain, and provide this to
    you and everyone else that might read it over and over through the past three months, only to receive the
    responses that I have. I am doing this all because I have no choice.




                                                                                                    DARTMOUTH008739
      Please try to understand how the College has not asked me to participate in this hearing today because it decided to
            Case
       initiate     1:19-cv-00109-SM
                allegations                   Document
                            regarding these actions          48-33
                                                    at the time       Filed
                                                                they were     05/18/20
                                                                           brought            Page 13The
                                                                                     to it’s attention.  of College
                                                                                                            156 has made me
       attend this hearing because by doing so, it gives itself an opportunity to potentially absolve itself for some of the
       harm it has caused me throughout this process. As Kevin O’Leary explained to me in a conversation he would not
       allow me to record about December 21st, if you do not impose a sanction upon me at this hearing, the College will so
       clearly be responsible for causing me needless harm by failing to uphold its contractual obligation to perform its
       judicial hearing processes according to the rules and regulation’s set forth in the College’s operating policies and
       student handbook that it will probably acknowledge this, and provide relief and/or settlement for what has been
       done to me. However, if you do impose a sanction, it will help them argue that they’re responsible for less of what
       they’ve put me through in this process. This is because, although it is not procedurally correct for them to have
       asked me to participate in this hearing, by making me do so anyways, they get to see if a COS which HAD been
       given the allegations which they’re claiming were made against me at my first hearing, but which were objectively
       not, would’ve imposed a sanction upon me. If this COS (yourselves) then impose a sanction at this hearing, they will
       get to make up whatever explanation for how this process would’ve been conducted ex post facto, and they will
       certainly use their power to selectively enforce the precedents and procedures of this hearing process to come up
       with some narrative of how this would have gone over if I’d been treated fairly that absolves them of as much
       responsibility as possible for what they’ve done. Since I’ve been provided multiple, contradictory explanations for
       why I’ve been treated this way, it is hard to imagine this is not the true reason for why they’re doing all this.
       Katharine Strong said in multiple recorded conversations that the reason it is justified for me to be asked to
       participate in this hearing in the way I have been, for me to have been expelled for the College for the past three
       months, and for me and my family to have suffered through all these unparalleled financial, personal, and
       emotional hardships over the past three months. Their intention is to cover up these crimes without doing anything
       that’d expose them to additional liabilities, and for that reason it is difficult to extrapolate or articulate how and
       why they might possibly be behaving in the way they have, but please, do not allow them to succeed at their goal.
       Please do not allow them to exercise their total, unchecked, authoritarian control over this system and these
       procedural rulings to give themselves a chance to put together a case for why they shouldn’t be held accountable
       for the legal and moral wrongs they’ve committed at my expense throughout this.

Please do not help them get away with doing this to me in order to serve their own means, and please do not
allow these people to continue performing their jobs and duties as they currently do. I do not know these
people’s intentions, or why my rights were initially violated on September 21st, but I do know, and can prove
to you that they clearly and objectively were not, and that since the College has realized this, it has done
everything in its power to cover up what it has done.
This College has literally destroyed my life by failing to uphold its contractual obligation to ensure my (and
all other) judicial hearing(s) are performed according to the rules and procedures of the College’s disciplinary
process, and adequately train and supervise its staff to ensure they’re able to perform these duties
appropriately. It is both morally, and legally wrong for the College to have done this, and rather than try and
own-up to what it has done and attempt to remedy the situation for me, it has conjured and stood behind lies
and false narratives in an attempt to justify what it has done. The College’s employee’s, led by Katharine
Strong and Kevin O’Leary, have made a systematic effort to accomplish this.
Did you know that (as Dean Kristi Clemens said in a conversation she refused to record) at Dartmouth
College, if you are asked to participate in the undergraduate disciplinary hearing system, and then abused or
mistreated by whichever one of the handful of employees the College has entrusted with overseeing it’s
judicial hearing process, the College’s unofficial policy is to try and cover-up and refuse to acknowledge
what it has done to you unless compelled to by a court of law – no matter how clear and well-evidenced the
College’s mistreatment is, or how severely it has harmed the student? Apparently, these people judge crimes
and impose sanctions based on how much they feel the defendant is remorseful for what they’ve done, and
yet, here they’ve shown that they themselves are incapable of feeling such remorse. Their vision of justice is
self-serving, and their commitment to fairness nothing more than a marketing line.




                                                                                                         DARTMOUTH008740
                               T      O C
                                ABLE 48-33
         Case 1:19-cv-00109-SM Document F ONTENTS
                                            Filed 05/18/20 Page 14 of 156

   STATEMENT OF UNDERSTANDING
   APPENDIX B
   APPENDIX C
   APPENDIX D
   APPENDIX E
   APPENDIX F
   APPENDIX G

   ARTICLE 1 – “LETTER TO PRESIDENT HANLON”
   ARTICLE 2 – “LETTER TO DEAN BIRON”
   ARTICLE 3 – “REQUEST TO REVIEW”
   ARTICLE 4 – “EMAIL RESPONSE SENT BY DEAN BIRON ON OCTOBER 27TH”
   ARTICLE 5 – DEAN BIRON’S EMAIL RESPONSE TO MY “LETTER TO DEAN BIRON,”
   ARTICLE 6 – EMAILS I SENT TO PRESIDENT HANLON ON NOVEMBER 7TH
   COURT COMPLAINT




                                                                       DARTMOUTH008741
  It appears this document may have been affected when I converted it to a PDF to fill
  out, but it Case   1:19-cv-00109-SM
              contains                         Document
                       all the additional information       48-33
                                                      I’m asked for. Filed 05/18/20 Page   15 of 156



  Dartmouth                                                                         Office of Judicial Affairs

                                                                                    5 Rope Ferry Road, Room
                                                                                    204

                                                                                    Hanover, New Hampshire
                                                                                    03755




October 27, 2017


Mark Anderson
Sent electronically to Mark.I.Anderson.18@Dartmouth.edu


                                                                    PERSONAL AND CONFIDENTIAL


Dear Mark,


Enclosed you will find the information that I shared with you yesterday afternoon:


A letter explaining the allegations


A Statement of Understanding of Student Rights in Disciplinary Matters, on which you respond to the
allegations. This form also reviews your rights and options during the process. This document is time
sensitive and needs to be returned to our office by Noon, November 2, 2017. You may return this
document via email to the Judicial.Affairs@Dartmouth.edu account.


A redacted copy of the related reports


A letter to your parents informing them that we have provided these materials to you


Additionally, please review these Resources for navigating the COS conduct process




                                                                                                  DARTMOUTH008742
            Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 16 of 156
I know it can be stressful to be alleged to have violated the Standards of Conduct and to anticipate a COS
Hearing. Please don’t hesitate to ask questions if you have them or if I can otherwise be of assistance. My
role in this process is to make sure that you and the COS members or Chair have the information you all
need to resolve this matter fairly and in as timely a manner as possible. Our Office number is 603-646-
3482 or you may reach out directly via email .


Sincerely,




Katharine R. Strong
Director, Judicial Affairs


CC: Office of the Deans of Undergraduate Students
    Anne B. Hudak, Assistant Dean of Undergraduate Students




                                                                                             DARTMOUTH008743
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 17 of 156




                                                                DARTMOUTH008744
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 18 of 156



   STATEMENT OF UNDERSTANDING OF STUDENTS' RIGHTS IN DISCIPLINARY MATTERS




                                               Mark I. Anderson ‘18




This form must be completed and returned to the Judicial Affairs Office (JAO) at 5 Rope Ferry Road, Room 204,
no later than noon on November 2, 2017. Please contact JAO at 603-646-3482 or your advisor if you have
questions about completing this form.




Rights



I understand that my rights in College disciplinary proceedings are set forth in the current Dartmouth
College Student Handbook.




Allegations


I have received a letter from the Judicial Affairs Office, dated October 26, 2017, setting forth the
allegations against me and providing me with copies of currently available materials pertaining to the case.


I violated the Dartmouth Standard of Conduct II by engaging in harassing behavior or conduct targeted at
an individual in January, February, March, and/or May of 2017.
          (X) I admit the allegation.




         ( ) I deny the allegation.




                                                                                                    DARTMOUTH008745
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 19 of 156



I violated the Dartmouth Standard of Conduct VI when I violated local, state or federal law by not observing
the conditions of a restraining order on or about May 4, 2017.


         ( ) I admit the allegation.

         (X) I deny the allegation.




Type of Hearing


I understand that I have been charged with an offense that (if I am found responsible) could merit a suspension
or separation from the College and that my case will therefore be referred to the Committee on Standards (COS)
or an individual hearing officer for adjudication and imposition of a penalty.


I understand that the hearing will be recorded and that I can request access to this recording.


I recognize that, if I have admitted to the allegation(s) listed above, I may provide a statement and request to
have an individual hear my case and impose the penalty. If my request is granted, I understand that the hearing
officer’s decision on a penalty shall be final except for my right to request a review in accordance with the
procedures set forth in the current Dartmouth College Student Handbook.




                                                                                                   DARTMOUTH008746
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 20 of 156




          (X) I request to be heard and have the penalty imposed by the Committee on Standards.

          ( ) I request to be heard and have the penalty imposed by an individual hearing officer. I understand
         that this option is only available if I admit responsibility and provide a written statement with this
         form.




Attendees (COS Hearings Only)


I understand that my case will be heard by the COS and that the hearing will be open to current Dartmouth
students, faculty, and staff (in accordance with the procedures set forth in the current Dartmouth College
Student Handbook) unless I request that it be closed.


          ( ) I request that my hearing be open.

          (X) I request that my hearing be closed.



If you have requested a closed hearing, you may request one current student, faculty member or administrator
to observe the hearing as a source of support. Observers do not participate in the hearing and are subject to
approval of the Chair.


         I request that ____________________ attend the hearing as an observer.


I am aware that I am entitled to have a single advisor present at my disciplinary hearing, and that this advisor
must be a currently enrolled Dartmouth student, a member of the faculty or a member of the College
administration.


         My advisor will be ______________Anne Hudak___________________.


          I do not wish to have an advisor.




Witnesses and Additional Materials
                                                                                                     DARTMOUTH008747
            Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 21 of 156




Please indicate below whom you wish to request as a witness and to what each witness will testify . Witnesses
may be asked to submit a written statement to the COS and may be asked to appear before the committee.
You may also attach any printed material you wish to present. The deadline for the submission of printed
materials shall be set forth in a scheduling letter.


Witnesses
Katharine
Strong
Kristi Clemens
Kevin O’Leary
Rebecca Biron




                                                                                                  DARTMOUTH008748
                    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 22 of 156



_______________________________________                                                             ______________________________________


_______________________________________                                                             ______________________________________




Accessibility


The COS conference room is wheelch                   air accessible. All printed materials for this hearing are available in

alternative media. If you wish to request disability                        - related accommodations including sign                                - language

interpreters, please do so below or contact the Judicial Affairs o                                 ffice at 603 -         646   - 3482   or by e      - mail at

Judicial.Affairs@Dartmouth.edu. Requests can be made at any time, but some

types of accommodations take several weeks to arrange. The College can usually

provide accommodations requested two weeks prior to a hearing.




____1/2/2018                                                                    _______________________________________
        ___________________________________




Date




______________________________________________________________________________

Signature
                                                                                                                                                                  DARTMOUTH008749
            Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 23 of 156




________Mark Anderson ______________________________________________________________________

Name (please print)




______________________________________________________________________________

Preferred Mailing Address

: Mark.i.anderson.18@dartmouth.edu


______________________________________________________________________________

Preferred Phone

206 949 9250




           3          Statement of Understanding of Students' Rights in Disciplinary Matters




                                                                                               DARTMOUTH008750
    REDACTED                                  REDACTED                                 Page: 1
                      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 24 of 156
                                          Incident Report                              03/30/2017


                Incident #: 17RED -181-OF
                                   ACT
                                   ED
                       Call #: 17-11530


Date/Time Reported: 03/29/2017 1842
    Report Date/Time: 03/29/2017 1849
    Occurred Between: 02/22/2017 0800-03/29/2017 1800
               Status: No Crime Involved


    Reporting Officer: Officer Christopher Fielding
    Approving Officer: Sergeant Anthony Regan


           Signature: ______________________________




           Signature: ______________________________




# INVOLVED                                              SEX RACE AGE     SSN         PHONE


1    ANDERSON, MARK




                                                                                    DARTMOUTH008751
                    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 25 of 156

___________________________________________[CONTACT INFORMATION]_______________________________________________



                       Home Phone           (Primary)


 #    EVENTS(S)

     LOCATION TYPE: Residence/Home/Apt./Condo        Zone:




1    EMERGENCY RESTRAINING ORDER




                                                                                                 DARTMOUTH008752
                                           REDACTED                                 Page: 2
                   Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 26 of 156
                                       Incident Report                              03/30/2017
                Incident #: 17RED -181-OF
                                    ACT
                    Call #: 17-11530
                              ED


#   VICTIM(S)                                        SEX   RACE   AGE   SSN       PHONE

1   W        , H



    RESIDENT STATUS: Non Resident

    VICTIM CONNECTED TO OFFENSE NUMBER(S): 1
    RELATION TO: ANDERSON MARK                       Boy/Girl Friend

    CONTACT INFORMATION:




                                                                                 DARTMOUTH008753
                           REDA                                                           Page: 1
                    Case 1:19-cv-00109-SM   Document
                           NARRATIVE FOR OFFICER
                           CTED                        48-33 EFiled
                                                 CHRISTOPHER        05/18/20 Page 27 of 156
                                                               FIELDING

                Ref: 17RRE -181-OF
                         E DA
                         D CT
                         A ED
                         C
                         T
                         E
                         D

On March 29, 2017 at 1800 hours I, Officer Christopher E. Fielding, responded to the lobby of the   REDACTED


Police Station to take a report from REDACTED student H W in relation to harassing and threatening
communication from her ex-boyfriend. W stated that she broke up with her ex-boyfriend,

Mark ANDERSON (Dartmouth College Hanover, New Hampshire), on February 22, 2017 and ANDERSON has




been texting her and her family members harassing and threatening communication. W stated that on the first day
they were broken up that ANDERSON texted her over 600 times.


W stated that ANDERSON threatened to post nude photos of her online in retaliation for her making him suffer.
She also stated that ANDERSON was threatening her because he believed W owed him $800.00 for a trip they
took over break. W provided REDA Sgt. Anthony Regan and I with numerous copies of communication from
                            CTED
ANDERSON that were harassing   and threatening in manner. W was
most alarmed over a communication in which ANDERSON stated to her that, "The only thing he wanted to

do more than end his own life was to end the life of you and your mom." ANDERSON repeatedly asked




W to contact him and if she decided not to he stated he would, "make her regret it." W was also
concerned because ANDERSON was contacting her family members as well.


W              stated that ANDERSON did not abuse her physically but she was in fear for her safety due to

ANDERSON's constant threatening behavior and the fact that ANDERSON has a friend at RED and knows where
                                                                                           ACT
                                                                                           ED

                                                                                                    DARTMOUTH008754
she lives. W did state that she has asked ANDERSON not to contact her many times since they have broken up
and that she did block  ANDERSON
                     Case             from variousDocument
                            1:19-cv-00109-SM      social media communication
                                                             48-33           methods.Page
                                                                   Filed 05/18/20     W 28 of 156

did talk to counseling services at RED and they recommended that she come to REDA to file for an emergency
                                 ACT                                            CTED
                                 ED



restraining order. ANDERSON did report this behavior to the police department and provided 2 CAD entries
from her contact with did not pursue any emergency order.




Sgt. Anthony Regan and I contacted the emergency on call Judge, The Honorable Kenneth KING, and relayed the

information that W had provided us to him. KING then asked to speak with W and asked W a set of questions
while she was under oath. Judge KING issued an emergency restraining order based on the facts W provided that
expires 1600 hours on 3/30/2017. W was advised to

go to Somerville District Court at 0900 hours on 3/30/2017 to pursue an active restraining order
against ANDERSON.


At the time of this report Sgt. Anthony Regan is in the process of contacting the Hanover, NH police department
in an attempt to get the emergency restraining order served to ANDERSON. It has been faxed over and awaiting

confirmation that it has been served. W was offered additional counseling services (in which she declined),
alternative housing (declined), given a safe ride home by Officer Jose Colon, and advised of the Tap Ride service.
She was also advised to contact REDA at anytime for any reason if she felt the need to do so.
                                CTED


All pertinent documented correspondence that                   provided to REDA was scanned and added to the
                                                                           CTED
W report.


Sgt. Regan also contacted the Dartmouth College Public Safety Department to advise them that ANDERSON could

be a danger to himself as he did make comments to W about the possibility of hurting himself and ending his
life.




                                                                                                      DARTMOUTH008755
                          REDA                                                           Page: 2
                   Case 1:19-cv-00109-SM   Document
                          NARRATIVE FOR OFFICER
                          CTED                        48-33 EFiled
                                                CHRISTOPHER        05/18/20 Page 29 of 156
                                                              FIELDING

               Ref: 17RED -181-OF
                         ACT
                         ED




   THIS IS A COPY OF A WRITTEN STATEMENT FOR INCIDENT 17TUM-181-OF PROVIDED BY

                    W               ,H          ON WEDNESDAY, MARCH 29th, 2017


I broke up with Mark AndersonbruaryonFe 22, 2017. He was in Washington state and I was in Massachuse After we
broke up, he sent me hundredstext,ofwhich have bedeletedn because of their mean nature (callin a bitch, etc.) and he
also threatened to killtoldhimselftostop.I contactingandmethen blocked him on all forms of communications. He
startedndingmeseemails, and initially I was responsive though I kept repe needed space. Two or three weeks after the
breakntme-up,amuchhesecalmer email asking that we meet up whil I was home for spring break sod
hegetcoultheclosure he needed, and after a few back-and-forth emails, I that if he continuedontactto me, I would no
longmeetr with him. He respondethreatening to release nude pictures of me online unlesstarilyImonecompensated him
($800 ousfor thingsvari he spent on me during our relationship), and said if I took my time respondingmake
surehewoulIwould regrHet alsoit. said that the only thing he wanted to do more than sendownhilife was to end my life
or that of my mother's. We called the police about his attempt to extort me and they talked to him, and he asked them
about what was legal (by this point, he had said multiple times he wanted to make me suffer and told my mom he
would mak legally). After the meeting with the cop, he sent me a goodbye emailsnapchatted.Thenextamy, brother a
picture of an emotionally distressingssagehe mesent to my cousin. His father was in contact with my paren entire time,
as he was afraidandofMarkdidn't know what to do. He had us write Mark a check for $700 (as demand had lowered
by that point)hepaidand us $500 (we decided to payand$200)have it to him to make it


seem like we met his demands (alongflashdrivewith with all picturesonit ofandusall of his stuff - his other demands).
Then, this past Monday,aunt myreceived a mean andonallyemoti distressing Facebook message fro him, so my mom
called his parentshe sentand an email to my mom andme,cc'saying the only reason he did it

was to make me feel even a fraction of the painhim,I andcausaided that "For every time H was so weak s has babs
contact my parents becausecannotsh bear to speak with merwhaafteshe's done, I promise I will do my best to ensure
being weak like this for her own sake cause her to fell so much more pain than if s respect..." He then sent a follow-up
email scallyinghimIhadwithinto two hoursand tated: "As always, I'm asking nicely first because the alternative is
worse for everyone." I called him and he didn't had 5 minutes and after that I wouldbusybe.He called me 10
minutesandlater,Itold him I was in class and he told me to leave, and that I would regret it if I stayed. I am really
scared for my safety and the saf after all these threats. He knows whereandI'mlinve,constant distress and fear.




                                                                                                 DARTMOUTH008756
    REDACTED                              REDACTED                                  Page: 1
                   Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 30 of 156
                                        Order Report                                03/30/2017


                    Order #: 17RED -2-RO
                                   ACT
                                   ED
                        Call #: 17-11530

                Incident #: 17RED -181-OF
                                   ACT
                                   ED

                                Order Type: Restraining Order
                                 Effective: 03/30/2017 @ 1020
                                  Expires: 04/10/2017
                              Order Status: Open

                        Responsible Officer: Officer Timothy Philbrook


                             Orders Issued: NOT TO ABUSE PLAINTIFF
                                            NOT TO CONTACT PLAINTIFF

                                            OTHER ORDERS


 # DEFENDANT(S)                                           SEX RACE AGE        SSN            PHONE


1    ANDERSON, MARK I




___________________________________________[CONTACT INFORMATION]_______________________________________________




 #   PLAINTIFF(S)                                        SEX   RACE    AGE    SSN            PHONE




                                                                                           DARTMOUTH008757
1   W        , H
                   Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 31 of 156

    RESIDENT STATUS: Non Resident

    VICTIM CONNECTED TO OFFENSE NUMBER(S): 1

    RELATION TO: ANDERSON MARK                       Boy/Girl Friend




                                                                                   DARTMOUTH008758
                              REDA                                                          Page: 1
                       Case 1:19-cv-00109-SM
                             NARRATIVE
                              CTED             Document
                                       FOR OFFICER       48-33
                                                   TIMOTHY      Filed 05/18/20
                                                           C PHILBROOK JR.     Page 32 of 156

                   Ref:   17 RE -2-RO
                               DA
                               CTE
                                D




 On Thursday, March 30th, 2017, Detective Sergeant Tilton and I met          REDACTED       student W                  ,

 H            at the Somerville District Court House at 0900 hours to file for an Abuse Prevention Order (209A

 Order). W                 (Plaintiff) was issued an emergency restraining order (refer to: 17 RED -181-OF) on March
                                                                                            ACTE
                                                                                             D
 29th, 2017 that expired at 0900 hours to her ex-boyfriend (Defendant) ANDERSON, MARK.


 W                 filled out the proper paperwork adding three specific incidents regarding the reason for the order.

 Judge Paul Yee issued the Abuse Prevention Order (Docket No. 1710-RO-138) at 1020 hours advising

 W                 that the order expires on April 10th, 2017 at 0900 hours. Judge Yee advised W                      to

 return on April 10th, 2017 at 0900 hours to request an extension for the Abuse Prevention Order. The Prevention
 Order will be placed in the REDACTED Police Communication Center under active restraining orders.


 Detective Sergeant Tilton contacted Dartmouth Police Department regarding this incident. A copy of the
 Police report and Prevention order will be sent to Dartmouth Police via fax for documentation purposes.


 Specifics orders by Judge Paul Yee.


     2.) Defendant is ordered to stay at least 100 yards from the Plaintiff even if the Plaintiff seems to allow or
     request contact.


3.) Defendant is ordered to immediately leave and stay away from the Plaintiffs residence

                           .


4b.) Defendant is ordered to stay away from the Plaintiffs School located at      REDACTED       ,




                                                                                                            DARTMOUTH008759
                   Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 33 of 156
14.) Defendant is ordered not to communicate electronically or disseminate, send or post any images of
the plaintiff to any person or any website without obtaining written permission by the plaintiff.




                                                                                                  DARTMOUTH008760
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 34 of 156




                                                                DARTMOUTH008761
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 35 of 156




                                                                DARTMOUTH008762
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 36 of 156




                                                                DARTMOUTH008763
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 37 of 156




                                                                DARTMOUTH008764
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 38 of 156




                                                                DARTMOUTH008765
                Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 39 of 156

          2016085101                                                          Open - Active
                                                                               Management
          Case Management



          Mark Irwin Anderson

DEMOGRAPHICS




Academic Advisor

Anne B. Hudak




                                                                                DARTMOUTH008766
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 40 of 156




                                                                Page 1 of 4




                                                                DARTMOUTH008767
                Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 41 of 156




Incident Description

I received a call from Safety and Security at 8:41 pm informing that a parent of a REDACTED student called because her
daughters ex-boyfriend a Dartmouth student was harassing her and her daughter. The mother would not share the students
name at that time. The original call was received at 4:01 pm.


At 8:10 pm S&S received a call from RED S&S to inform them that they were faxing a restraining order over to the Hanover PD.
The RE s officers shared the name ofACTthe Dartmouth student (Mark Anderson 18). The RE s officer also shared with our officer
that in
     DAtext messages Mark Threatened   EDto harm himself. The officer notified Dicks houseDA
                                                                                           that they might be bring Mark in after
they CT
      do a welfare check and deliver the restraining order with HP. The S&S communication CT office is waiting for the restraining
orderEDand the text messages from RED                                                     ED
                                   ACT
                                   ED




                                                                                                               DARTMOUTH008768
                Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 42 of 156




NOTES



Individual Notes




    Export of File ID 2016085101 generated by Kristi L. Clemens on May 9, 2017 at 2:52:12pm EDT   Page 2 of 4




                                                                                                  DARTMOUTH008769
                    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 43 of 156

3.29.17 from dean on call                                                                  Thursday March 30, 2017 at 10:35am


Kristi L. Clemens




Follow up report:

Hello All,


S&S updated me at 9:45 that they delivered the restraining order to Mark with HPD. Mark was surprised and said that they
(Mom and Ex-girlfriend) were the aggressors and not him. He was asked to write a statement that will be added to the case
notes.


The officers mentioned that mark seemed to be a little sad given the restraining order, but not anything alarming. The
officer offered counseling services and the student refused. I pressed the officer again to ensure the student was not in
any danger and the officer assured me that the student seemed to be in an ok space given the news that had just been
delivered.


I also asked if they had received the text messages from RE stating that Mark wanted to harm himself and they had not.
 RE needed a higher authorization to release the messages DA and they were still waiting for clearance. Dartmouth S&S has
aDArecording of the RED officer reading the text and has marked
                                                          CTE the recording, but no physical messages have been
received.           ACT
CTE                                                        D
 D                     ED


3.30.17 from K. Clemens                                                                    Thursday March 30, 2017 at 10:37am


Kristi L. Clemens




Talked with CHD who had requested a draft report from DOSS. The text messages that Mark allegedly sent seemed to
directly threaten himself, as well as the ex and her mom. DOSS has reached out to RE for screenshots of those texts.
We may require a CHD assessment today.                                            DA
                                                                                     CTE
                                                                                      D

3.31.17 from K. Clemens                                                                       Friday March 31, 2017 at 12:48pm


Kristi L. Clemens




Mark responded to my outreach and said that we don't need to meet. I shared that we did.




4.3.17 from K. Clemens                                                                           Monday April 3, 2017 at 1:12pm


Kristi L. Clemens




I have scheduled a meeting with Mark for tomorrow at 9am.




4.4.17 from K. Clemens                                                                          Tuesday April 4, 2017 at 3:09pm
                                                                                                              DARTMOUTH008770
Kristi L. Clemens
                    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 44 of 156



Met with Mark today. Advised on behavioral expectations and spoke at length about his state of mind. Declined
counseling, but knows that is an option.




5.4.17 from Dean on Call                                                                            Friday May 5, 2017 at 11:48am
Kristi L. Clemens

Received a call at 10:45pm tonight from DSS informing me that Mark Anderson '18 had been taken into custody by

Hanover Police for violation of a protective order for H            W            , a student at REDACTED .


DSS received a call at 6:15pm from RE PD officer Mark Roach stating that Mark had violated a restraining order by
                                     DA
                                    CTE
emailing Ms. W . After extensive efforts to contact Mark to let him know DSS & HPD wanted to talk to him, DSS was able
to arrange a meeting at 10:40pm in theD Maynard Lot outside DSS. Mark was arrested without incident by Hanover PD,
and taken to Grafton County Jail.


Custodial contact # in ABC does not connect. Mark's father (also named Mark), was reached at . Shared basic information
regarding the arrest and the process of returning to campus when he is released. I let Mr. Anderson know that Kristi
Clemens would be a point of contact for Mark when he was released, and also offered that she could be a point of contact
for the family. Shared Kristi's office number. Father took the news relatively well and said he would call the jail.




   Export of File ID 2016085101 generated by Kristi L. Clemens on May 9, 2017 at 2:52:12pm EDT                  Page 3 of 4




                                                                                                               DARTMOUTH008771
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 45 of 156

5/8/2017
                                       Department of Safety and Security                                              Page 1 of 4




                                             Incident Report



Incident 2017-05-023-IR




     Date Reported:     05/04/2017 07:51 P       Day of the Week:    Thursday
   Occurred (From):     05/04/2017
           Location:

               Area:    Academic Building                                   Jurisdiction: Dartmouth College

                Site:                                  Site Type:   On Campus Property
                    On May 4, 2017 at 7:51pm, DoSS Communications received a call from a Sergeant of
           Comment: theRRED
                           EACT
                           D ED Police Department reporting that Mark Anderson '18 had violated a restraining
                        REDACTE
                        order
                           AD
                        thatCwas issued by the Hanover Police Department (HPD) for the               REDACTED           Police
                        on TMarch
                           E
                        29,D2017.


                        Name, ID:                                   Role:                                   Date/Time Involved:

                                                                                                            05/04/2017 07:55
    Officer Involved:   William Bean (26)                           Dispatched Officer                      P


       Reviewed By:     Keiselim Montás                                                    Date Reviewed:   05/05/2017
        Cleared By:     Arrest                                                              Date Cleared:   05/05/2017
                        Reviewed and
     Current Status:    Proofread




                                                                                                              DARTMOUTH008772
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 46 of 156



     HW




1)   Mark I. Anderson




                                                                            Informant CS




                                                                       DARTMOUTH008773
             Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 47 of 156

5/8/2017
                                          Department of Safety and Security                                   Page 2 of 4




                                               Incident Report



Incident 2017-05-023-IR


1)        Mark Roche




Narratives


     1)   Initial Report

          Prepared By:     William Bean                                            Date Reported:05/04/2017



          On May 4, 2017 at 7:51pm, I received a call from Sergeant Mark Roche of the REDACTED Police Department
          reporting that Mark Anderson '18 had violated a restraining order that was issued by the Hanover Police
          Department (HPD) for the REDACTED Police on March 29, 2017. The restraining order stipulated

          that Anderson was to have no contact with H W              or her family at all. Anderson violated this order

          by sending W            an email today at 6:14pm.



          At 8:06pm, I requested to meet with an HPD Officer so I could pass along the information that I had
          received.


          At 8:36pm, Officers Ryan Kennett and Tyler Reidy came to Safety and Security. I briefed them on
          the situation and they informed me that they would be looking into the restraining order paperwork
          and then get back to me.


          At 9:28pm, I met with HPD Officers Kennett and Reidy at Anderson's residence Hall. We went to
          Anderson's room and found that he was not there. Officer Reidy tried to call Anderson and with no
          response I requested that DoSS Communications send Anderson an email requesting to meet
          with him. See attached email correspondence.                                       DARTMOUTH008774
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 48 of 156



     It wasn't until 10:36pm, that Anderson finally arrived at the Maynard parking lot to meet with me
     and the Officers from HPD. HPD Officers Kennett and Reidy informed Anderson why they
     wanted to meet with him. Officer Joseph Landry then informed Anderson that he was under
     arrest.


     At 10:53pm, notifications were made to the Dean on call and Director Harry Kinne.


     The HPD report number is 17-HAN-68-AR



2)   Supplement #1 Email Correspondence

     Prepared By:   William Bean                                          Date Reported:05/05/2017

     Reviewed By:   William Bean                                          Date Reviewed:05/05/2017



     From: Mark I. Anderson
     Sent: Thursday, May 4, 2017 10:04 PM
     To: Safety and Security <Safety.and.Security@dartmouth.edu>
     Subject: Re: meet


     Could you perhaps give me his phone number so I could call him?


     ________________________________________




                                                                                                 Informant CS




                                                                                          DARTMOUTH008775
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 49 of 156

5/8/2017                                                                                          Page 3 of 4
                                   Department of Safet y and Securit y



                                         Incident Report



Incident 2017-05-023-IR


Narratives


      From: Safety and Security
      Sent: Thursday, May 4, 2017 7:00:54 PM
      To: Mark I. Anderson
      Subject: RE: meet


      Hi Mark,


           All I can tell you is that Sgt Bean asked me to contact you and that it was imperative to meet
           him asap.


      R.Schemmel
      Communications


      Safety and Security
      5 Rope Ferry Road
      Hanover, NH 03755


      Business: 603-646-4000


      Fax: 603-646-1603


      From: Mark I. Anderson
      Sent: Thursday, May 4, 2017 9:58 PM
      To: Safety and Security <Safety.and.Security@dartmouth.edu>
      Subject: Re: meet
                                                                                            DARTMOUTH008776
  Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 50 of 156

Could you confirm that I'm required to go if you don't know what it's about though?
_______________________________________            _

From: Safety and Security
Sent: Thursday, May 4, 2017 6:57:56 PM
To: Mark I. Anderson

Subject: RE: meet


Ok, thank you.




Safety and Security
5 Rope Ferry Road
Hanover, NH 03755


Business: 603-646-4000


Fax: 603-646-1603


From: Mark I. Anderson
Sent: Thursday, May 4, 2017 9:57 PM
To: Safety and Security <Safety.and.Security@dartmouth.edu>
Subject: Re: meet




                                                                                      Informant CS




                                                                                  DARTMOUTH008777
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 51 of 156

5/8/2017                                                                                                    Page 4 of 4
                                  Department of Safet y and Securit y



                                       Incident Report



Incident 2017-05-023-IR


Narratives


      Ok, I will be at the Dicks house parking lot at 10:30


      _______________________________________                 _

      From: Safety and Security
      Sent: Thursday, May 4, 2017 6:56:28 PM
      To: Mark I. Anderson
      Subject: meet




      Hi Mark,


       Sgt Bean asked me to reach out to you again,           it is imperative that you meet him immediately.



      Thank you,


      R.Schemmel
      Communications


      From: Mark I. Anderson
      Sent: Thursday, May 4, 2017 9:40 PM
      To: Safety and Security <Safety.and.Security@dartmouth.edu>
      Subject: Re: contact


      Also, could you perhaps let me know what this is regarding and if I am required to come
      speak with you about it (no offence, I'm just kind of busy at the moment).
      _______________________________________                 _                                     DARTMOUTH008778
  Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 52 of 156

From: Mark I. Anderson
Sent: Thursday, May 4, 2017 6:37:35 PM
To: Safety and Security

Subject: Re: contact


Would you like to meet me today? If so could we go somewhere private where there will not
be other students, or could we perhaps just speak on the phone? It's incredibly embarrassing
and annoying to have officers walk up to my dorm and I appreciate you reaching out.
_______________________________________            _

From: Safety and Security
Sent: Thursday, May 4, 2017 6:31:49 PM
To: Mark I. Anderson
Subject: contact


Hi Mark,


  Sgt. Bean asked me to reach out to you as he would like to meet up with you to discuss
something. Where are you so he can chat with you?


Thanks,


R.Schemmel
Communications




                                                                                        Informant CS




                                                                                  DARTMOUTH008779
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 53 of 156




                                                                DARTMOUTH008780
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 54 of 156




        In this letter, I describe actions which members and employees of Dartmouth College have
performed in violation of the rules and regulations described in Dartmouth College’s Student Handbook,
and in such a way that has, and continues to me to needlessly suffer to this day. I provide a good deal of
the evidence available to me that proves this point, and explain how members and employees of the
College have failed to abide by its rules and regulations, and how these actions have violated my rights as
a member of the college, and caused me severe harm. I sincerely hope that you are able to understand
how this negligent behavior I’ve described is (and has been) the direct and proximate cause of the
personal, financial, and emotional suffering and losses, once you have read all I have written here. I did
not contribute in any manner to the actions committed by the College officials and representatives who
have caused my suffering, and there are no intervening factors which might relieve these individuals, and
by extension, Dartmouth College, of liability for these damages.
        On or about March 28th, the Dartmouth College received a student complaint about me from
sources outside of the College. Shortly after it received the complaint, the College’s Judicial Affairs
department issued a disciplinary “warning” or “college reprimand” against me, but did not decide that it
was appropriate to initiate allegations that I had violated the Standards, or have me undergo a Committee
On Standards hearing based on the information in this report, and the actions I had committed which were
described within it. Also important to note is that this report was sent to the College by the REDACTE
REDACT Police Department, who had issued a restraining order against me based on the emails and    D
information
   ED       within the report, on or about March 28th.
         On or about May 4th, I was arrested for allegedly violating the restraining order which had been
issued against me on or about March 28th. On or about May 4th, the College received a report from the
police stating that I had committed action which may have been in violation or a restraining order and the
law. Shortly afterwards, the JAO processed this report, and based on the information within it, initiated
two allegations against me, and stated it had decided I would have to undergo a disciplinary hearing in
which the COS would evaluate the actions I’d allegedly committed in violation of a restraining order, and
determine if these actions were in violation of the Dartmouth College Community Standards of Conduct,
and if a sanction ought to be imposed on me for having committed them.
         During June 2017, I had a public court hearing where the New Hampshire District Court
evaluated the actions I’d allegedly performed in violation of the restraining order, and I was not found
guilty of the alleged violation at this hearing.
        My COS hearing occurred on or about September 21st. At this hearing, the COS was designated
to determine if I deserved to have a sanction imposed upon me for actions I committed during the spring
term which had, allegedly, been made in violation of a restraining order. The denied these actions were in
violation of Standards II and IV, and the COS made virtually no indication that they believed these
actions were, in fact, violations of the Standards.
         Sadly however, the COS failed to conduct my hearing in accordance with the Handbook. This is
because it performed actions and responsibilities which the COS is not enumerated the right to perform in
the Handbook. Specifically, the COS reviewed the materials which the College received on or about
March 28th, and which the JAO had already imposed a punishment against me for committing, and made
the procedural ruling that the materials included in the complaint did not constitute issuing misconduct
allegations against me, or me being forced to undergo a COS hearing for committing them. While the
Handbook states that the COS is authorized to consider past “college reprimands” and “warnings,” in
does not indicate or imply that the COS can impose sanctions based on their review of these previous




                                                                                                  DARTMOUTH008781
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 55 of 156



sanctions (and the actions which justified them being imposed upon me) when the JAO has not initiated
allegations against the student for these actions in advance of the COS hearing which they are reviewed.
On or about September 22nd, I received notification that the COS had ruled the information included in
the report which the College had received on or about March 28th contained sufficient evidence to warrant
me being separated from the College. This action was taken in violation of the rules and regulations in the
Handbook, and since it was made, I have undergone incredible harm and suffering because of it, and
subsequent acts of negligence that officials of the College have performed since that time also
unfortunately seem to be in violation of the Handbook.
CHRONOLOGICAL DESCRIPTION & EXPLANATION OF THE EVENTS THAT OCCURRED IN VIOLATION
OF MY RIGHTS AS A MEMBER OF THE COLLEGE, THE HANDBOOK, AND WHICH ARE THE PROXIMATE
AND SOLE CAUSE OF THE SUFFERING I’VE EXPERIENCED

1. On or about September 21st, the school required me to attend a judicial hearing regarding actions I’d
   committed during the spring term, which the Judicial Affairs Department had alleged were in
   violation of Dartmouth College’s Community Standards of Conduct. At this hearing, the Committee
   on Standards was told to hear my case and determine if I ought to have sanctions imposed for actions
   I’d committed during the spring term.
2. During this hearing, on or about September 21st, the committee which performed my hearing did not
   find that the actions which the JAO had alleged I’d committed in violation of the Standards were, in
   fact, violations of the community standards which warranted a sanction being implemented against
   me. They did, however, use the evidence from my hearing to convict me of a Standards violation for
   actions which the College did not allege were in violation of the Standards, or present allegations to
   me regarding in advance of my hearing. For evidence, and in-depth explanations of the fact that the
   College did allege I had committed actions during the spring term may’ve been in violation of
   Dartmouth College’s Standards of Conduct, but did not allege that actions I’d committed during the
   winter (which I was expelled for) were in violation of the standards of conduct in advance of my
   hearing, see the commentary and information I’ve provided in my “Letter to President Hanlon,”
   “Letter to Dean Biron,” and (also, although it is less the focus of what I’ve written in) “Request for
   Review.”
3. The Judicial Affairs Office (JAO) is responsible for receiving and processing all complaints sent to
   the College according to the Student Handbook, and is also the sole entity enumerated with the power
   to initiate an allegation against a member of the College based on the information within such a
   complaint (see Appendix A for relevant excerpts of the Dartmouth College Student Handbook which
   describe this process). By imposing a sanction upon me for actions which the JAO had not presented
   an allegation to me about in advance of my hearing, and which I did not perform during the very
   specific, and clearly defined period of time which the JAO alleged I’d committed a Standard violation
   during, the COS sanctioned me for an alleged violation of the Standards of Conduct without allowing
   me to attend a hearing, explain, defend, admit, or deny these actions. For a detailed explanation of
   how the COS acted in violation to the rules and procedures in the Student Handbook, and without
   respect with the rights that the College is contractually obligated to provide all members of the
   institution, see Appendix A & B.
4. Since the time I was expelled, I have repeatedly tried to communicate this information with the two
   individuals who are responsible for evaluating complaints about procedural errors at the school –
   Katharine Strong and Rebecca Biron. The first attempt I made to communicate this was on or about
   October 4th when I submitted my “Request for Review.” Since then, I have made persistent efforts to
   acquire answers to the questions I pose in this letter, as well as others which I subsequently sent the
   College (in various capacities: phone calls, emails, and face-to-face conversations with Katharine




                                                                                                 DARTMOUTH008782
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 56 of 156



     Strong [who the Student Handbook designates is responsible for providing such information, as
     shown in Appendix C]), and on each occasion, it’s representatives either neglected to respond my
     inquiries entirely, only responded to a small minority of my urgent and substantive requests for
     information about the College’s disciplinary processes and procedures.
5.   In response to my “Request for Review”, Dean Rebecca Biron sent me a letter on October 27th
     (provided in Article 4). saying that the way the Committee of Standards proceeded in my hearing did
     “not by itself constitute a procedural error” because the allegations which the JAO presented to me in
     advance of my hearing did indeed state that the actions I was expelled for would be in consideration
     at the hearing, and that although a procedural error had not occurred, she believed I genuinely did not
     know this before the hearing, and thought I should have another where this information was
     communicated more clearly to me beforehand. Though Biron decided I must attend another hearing
     (which requires I be in the Hanover area), she also decided there was good reasons to uphold the
     decisions which caused me to lose the right to live in the dorm room, or use the meal plan I was billed
     for, forcing me to live in my friends’ rooms in areas I’m permitted to be, and pay for food and other
     living costs at my parent’s expense, imposing great, unanticipated financial distress upon my entire
     family. While she has full power to make procedural rulings like these at her own discretion, I do not
     think it is reasonable, just, or according to the principals the Handbook implies such rulings should be
     made according to, for her to exercise this power to (unwittingly or not) put a student in a situation
     where they’re (1) required to be on the College’s premises to undergo a judicial hearing several
     weeks in the future, but also (2) not provided food or shelter during this time, while in the meantime
     she, (3) refrains from responding to my inquiries regarding the procedural basis of this ruling
     (amongst others).
6.   The understanding of the events which occurring during, and leading up to my hearing which Dean
     Biron described in her letter was at-odds with my own on several accounts: (1) I did not believe the
     materials which the JAO gave me describing the allegations I would be on hearing for at my COS
     hearing could conceivably be interpreted to say that Judicial Affairs had decided to raise allegations
     of misconduct against me based on the materials which were submitted to their office in a complaint
     about me, on or about March 28th, and thus, consequently, (2) the COS had in fact committed a
     procedural error. I sent Dean Biron a letter explaining my concerns, there seemed to be very good
     reason to believe that the people whom the College tasked with overseeing my case had committed
     negligent behaviors that caused me to experience destitute suffering and extreme harm (or at least,
     this was the message it was intended to communicate when coupled with what she’d already read in
     my Request to Review), and this letter is provided in Article 2 titled “Letter to Dean Biron”. Dean
     Biron replied to my letter with an email response included in Article 6. In this email, she states that
     that she understood what I’d said but “disagreed” with it, and affirmed the decisions I’d expressed
     concern she’d made based on an incomplete understanding of what’d happened during (and since) my
     COS hearing (and to my own peril and demise). Furthermore, Biron did not respond to my
     information inquiries about the rules and procedures in the Student Handbook or the College’s
     judicial review process, but rather, neglected to respond to them in her response, explicitly saying it
     would not be appropriate for her to provide such information for procedural reasons.
7.   After this, I asked an employee of the College if there was any other measure I could take to get the
     responses to the questions which Biron and Strong has neglected to respond to when I wrote them or
     have these issues resolved, and which I had already tried to resolve using the methods provided in the
     Handbook. This employee told me I could try to write a letter to the President of Dartmouth College,
     Phil Hanlon, and I’ve provided this letter titled “Letter to Preisdent Hanlon” in the articles attached
     with this letter. In my letter to Hanlon, I present all allegation materials the College provided me in
     advance of my hearing, and explain how these allegations materials did not seem to contain evidence
     that supported Dean Biron and Katharine Strong’s shared perspective – that the JAO had presented




                                                                                                   DARTMOUTH008783
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 57 of 156



     allegations stating I’d committed actions prior to the spring term that were potentially in violation of
     the Standards in advance of my COS hearing, and that I only thought otherwise before the hearing
     because I had misinterpreted the written letters the JAO sent describing the allegations against me. As
     Dean Biron and Katharine Strong had when I’d written them prior, Hanlon stated that he stood by the
     decision Dean Biron described in her response to my “Request to Review,” and encouraged me to go
     along with newly scheduled disciplinary hearing.
8.   In response to Hanlon’s email, I sent another email asking for an opportunity to communicate with
     anyone that would be willing to (1) listen to and consider my concerns about procedural errors that
     seem to have occurred in my disciplinary proceedings, or (2) respond to my urgent, well-reasoned,
     and clearly articulated requests for information I had an obvious need for, and right to be provided
     according to the Handbook. These emails, which I sent on or about November 7th, are provided in
     Article 6. President Hanlon has not responded to those emails as of November 13th when I am
     currently writing this.



DAMAGES
I have done nothing to deserve to suffer the way I have through all of this. I have suffered these
consequences for the sole reason that employees of Dartmouth College who oversee its judicial review
process were negligent, and failed to perform their duties in such a way that caused me to needlessly
suffer, and violated my rights as a member of the College, the rules and regulations of the Student
Handbook, and the principles and values it professes to uphold, and which any person – whether an
affiliated member of the institution or not – would see the apparent reasons why it is important for the
College to operate according to. I hope that the evidence I have presented to you here will bring you to
the conclusion that these negligent behavior were the direct and proximate cause of the personal,
financial, and emotional suffering and losses I’ve incurred and will describe here, and that the options
I’ve been provided to resolve these issues or receive fair treatment within the College’s jurisdiction have
not only been inadequate, but below the standard of treatment which the College and its representatives
and contractually obliged to provide all its members. I did not contribute in any manner to the actions
committed by the College officials and representatives who have caused my suffering, and there are no
intervening factors which might relieve these individuals, and by extension, Dartmouth College, of
liability for these damages.
I have not been able to get legal advice from an attorney through all of this (because my parents cannot
afford to pay for one), and so I have no idea how to perform a valuation how much I should be owed for
everything I’ve lost and been put through during this affair. Thus, I am more than willing to discuss the
quantity of money owed to make sure all parties feel they’ve been treated equitably, and that this is
resolved in the fairest manner possible, and have refrained from trying to provide my own speculative
estimates here to try and help show that. I do strongly believe each of these qualitative claims I’ve made
are fair and reasoned, but I am also more than willing to engage in a dialogue with any representative of
the College that might be willing about their content as well, as I have, and continue to be willing to
discuss any part of what I’ve described in this letter. I would also like to point out that I brought up all
these issues starting the day of my hearing, and these damages have amounted as a consequence of the
College’s collective failure to provide me treatment according to the standards described in the Handbook
from that point, until now. If the individuals who oversee its disciplinary processes had responded to the
initial procedural error that occurred during my hearing on or about September 21st according to the




                                                                                                   DARTMOUTH008784
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 58 of 156



Handbook when I first reported what’d happened, these are the things they could’ve prevented me from
losing, or being put through.

   Forgone experiences – I have been barred from participating in any undergraduate activities for most
    of the fall term, which has prevented me from meeting the new members of my fraternity this term, or
    having any memories to show for a third of my senior year in college other than this atrocious
    suffering. I have not gotten to participate in any club activities, or do anything other than leave a dark
    cramped room to get food, talk to my counsellor, or speak with my advisor.
   Pain and Suffering:
         o Emotional suffering due to:
         o Losing the opportunity to pursue jobs at any of the companies I wanted to work at next year,
             which I worked so incredibly hard to get throughout my life and which I will never get back
             in the same capacity.
         o Furthermore, the investments that I made to prepare for the recruitment process, as well as the
             things that I came to enjoy as I prepared myself to capitalize on this employment opportunity,
             and also be well-equipped for the job I received (such as reading academic literature,
             newspapers, and other texts, and attending occupational and professional training sessions
             where I spent hundreds of hours preparing for the interviews I anticipated I’d be invited to
             partake in this fall, and also learning accounting skills which are not taught at this College,
             specifically to bolster my performance in these interviews) have all been marginalized as a
             consequence of the JAO’s misconduct.
         o The emotional toll this affair has had on people I care about and my family.
         o I’m sure any of the counsellors I’ve met with throughout this affair would gladly attest to the
             nature and severity of the emotional suffering I’ve endured throughout this affair because of
             the school’s failure to comply with its own rules and regulations.
         o Being prevented from participating in any social events for most of the past term – I have
             been disallowed from meeting any of the new members of my fraternity, participating in
             social events, or hanging out with most of my friends for a third of my senior year at this
             college.
         o Damage done to my personal relationships – as my family has told me, they do not believe
             what I’ve said in this letter, for the reason that the College has so persistently argued that I am
             not right, and that they do not believe such a highly acclaimed institution wouldn’t be
             standing in support of its actions if it had done as I’ve described. I have perpetual, severe
             anxiety which I’ve never experienced before, that makes it impossible for me to have a
             conversation with my friends without just starting to vent about these experiences, which has
             made me exponentially more taxing to be around and difficult to support as this has been
             drawn out for an unnecessarily long duration of time. When an institution wrongly imposes a
             sanction upon an individual, that persons entire public and private reputation becomes
             tarnished by this outstanding claim they’d performed misconduct that justifies the sanction
             imposed. I speak from person experience when I tell you that this will deteriorate even your
             closest, most cherished relationships faster than anything.
         o Constantly being haunted by the fact that I may never be able to attain a fair or reasonable
             outcome in this affair, as I’m forced to fight a large, powerful institution that has proven that
             it is devoted to not giving me one, and which I have no way to stop other than trying to
             describe what is happening to someone that will intervene, as I have been trying to for more
             than a month now with nothing to show for it. I have not been treated appropriately, and have
             suffered incredibly because of this mistreatment. The longer this goes on, the more of my life




                                                                                                     DARTMOUTH008785
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 59 of 156



            is painfully liquidated into this settlement request that I’ve been told I’d need at least
            $100,000 and a legal team to have acknowledged.
   Professional and educational losses incurred.
        o  Educational
                 I have been prevented from attending classes for an entire term, and expect to be
                    compensated for the academic experiences I paid for, and deserved to have.
                 I am also requesting that the school make accommodations so that I will be able to
                    graduate on time, despite having been wrongly prevented from taking classes or
                    earning credits this term. I truly enjoy learning, and would be more than willing to do
                    extra academic work during winter break and the Summer after my class graduates,
                    but it is not right for my entire family to have purchased expensive tickets and hotel
                    rooms to watch me walk at graduation, only for them to have spent this money for
                    nothing now because I was wrongly abused like this for no reason.
       o Professional
                 Inability to apply to the vast majority of jobs in the investment banking, consulting,
                    and private equity industries, which opened for application on or about September
                    25th, and ended sometime around the start of November. In the same way a medical
                    student who had been denied the ability to apply to medical school during their senior
                    year because the JAO had treated them inappropriately as they’ve treated me would
                    deserve to be compensated for these damages, I am also asking to be compensated for
                    them.
   Out of pocket expenses:
       o Since on or about September 22nd when I was expelled from the college, I have been forced to
           cover my living expenses out-of-pocket while I’ve been required to stay in Hanover, and the
           school has simultaneously denied me access to the dorm room and dining facilities that it
           billed me for. While my family was not able to afford a place for me to stay in the area during
           this time, the two friends of mine who have so graciously sacrificed their own privacy and
           resources by having me stay in their rooms and getting me meals on their own DBA accounts
           deserve to be compensated for ways they’ve indirectly suffered due to the negligence of the
           JAO. Katharine Strong has explicitly stated that she does not believe it was necessary for me
           to stay in Hanover during this time, so I want to reiterate that (1) it would not have been
           rational self-interest to have left hanover since I was wrongly expelled, and (2) that the sole
           reason I’m in this situation is because of negligent behaviors perpetrated by members of the
           JAO, and (3) that I have done everything possible to minimize the duration of time this has
           gone on for. In an email she sent me on November 3rd, Strong wrote that I am responsible for
           incurring these costs because I pursued help from other people in the college after it became
           clear that she would not perform her designated responsibilities by providing the information
           I’d asked of her (or in a reasonable manner that would not clearly incur me harm or
           suffering), writing:
“That you disagree with the decisions that have been made is understood. However, the length of time of
the process and its impacts on you are, in part, due to your own actions and decisions. When the original
decision was made, you were offered an opportunity to return home at the College's expense. That you
have chosen to stay in Hanover and have requested interventions outside the process are decisions that
have had impacts on you and on the College moving forward in its own process.”

           Coupled with their (implicit) persistent refusal to answer the questions I’ve sent various
            representatives of the College, statements like these reflect a deafness towards my concerns




                                                                                                     DARTMOUTH008786
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 60 of 156



              that makes it hard to believe that my concerns and questions have really been carefully
              examined, understood, and responded to appropriately.
   Legal costs – I met with a lawyer for an hour to have him review this letter before I sent it to you.
    $250
   Finally, although it is not “compensation” per say, I am also requesting that simple changes be made
    to the student handbook in order to make sure that another student does not suffer through the same
    experience I have. Katharine Strong, and the sole individual who oversees her actions and could
    conceivably hold any member of the College’s JAO and COS accountable for negligence or
    misconduct, Dean Biron, have both repeatedly insisted that under their interpretation of the rules and
    regulations that are currently in place that I not only have been treated appropriately and fairly
    throughout this Judicial Hearing process, but also that my own actions have been the proximate cause
    of any financial, emotional, and personal suffering I’ve needlessly incurred through its course. To
    prevent my fellow students, present and future, from ever being treated so wrongfully as I have here,
    only to discover that the College has no systems in place to prevent, or make-right for administrative
    misconduct of the variety I’ve described here, I am requesting that simple, minor changes be made to
    the College’s Standards of Conduct to ensure the specific type of inappropriate behavior that I’ve
    suffered as a result of here, will not be repeated again in the future at another students expense. I can’t
    even begin to describe what this has been like for me, but I promise you that if you knew what it has
    been like to be put through this experience, you would be disturbed. I’ve watched so many more
    precious experiences, opportunities, and precious things vanish from my life as this has taken weeks
    longer than I anticipated to be resolved. It would be superfluous for me to try and fully explain here,
    but each unexpected refusal to respond to the questions and concerns I’ve written about here that I’ve
    received from the school over the past weeks has only been exponentially more detrimental to my
    livelihood and the last. They just make this more traumatic, but also increase the amount I have to
    lose if the wrongdoing I’ve alleged occurred simply goes unchecked, forcing me work even harder in
    an already so worn and compromised so I can represent myself in a system that seems determined to
    act accountably if I do not, and perhaps even if I do. See Appendix F for a segment of the Handbook
    that describes the procedure by which such changes as the ones I’m requesting be made are put into
    place
   Even if you do compensate me for these things, regardless of what you decide all my pain and
    suffering has been worth through this, I would cry of happiness if I could have a chance to trade it all
    (and even half my income for the first three years I work on top of that) to just go back and live
    another version of my life where the COS and JAO hadn’t performed the acts of negligence and
    misconduct I’ve described, and which have put me through all this. I was the happiest I’ve been in my
    entire life for months up until the date of my hearing. Now, I have to use sedatives to fall asleep, take
    antidepressants to function enough to take the action necessary to defend my own interests throughout
    this process, and wake up in the middle of the night having panic attacks, thinking about this, and
    how much more I’ll probably have to go through before I’m able to get the attention of anyone who
    will, quite frankly, give enough of a shit about what I have written here to explain how I could’ve
    possibly been treated appropriately here, or concede that I have not, and conjure some sort of justice
    for me.




                                                                                                    DARTMOUTH008787
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 61 of 156



Appendix A

Table Of Contents

Contains:

        Text from student handbook that explains how allegations are derived from incoming information
         about members of the college.
        Explanation of how members of the COS and JAO caused me extraordinary harm, pain, and suffering by
         failing to perform their duties according to the Handbook.
        Excerpts of the Handbook which these members of the COS and JAO failed to abide by when they
         committed the negligent behaviors that are the proximate cause of my pain and suffering.
        Excerpts from the Handbook which describe rights which I was clearly deprived of during my COS
         hearing process.
    

According to the Dartmouth College Student Handbook:



“The Judicial Affairs Office (JAO) shall be responsible for receiving all complaints and issuing allegations. Any
student, faculty member, or employee may file a complaint regarding an undergraduate with the JAO. In addition,
the JAO may conduct an investigation and initiate an allegation on the basis of information coming to its attention
from any source. The JAO shall determine whether complaints or other information concerning a student shall
result in formal disciplinary allegations.

“The Director of Judicial Affairs shall determine whether information available in support of an allegation could
result in suspension or separation if the student were found responsible. If suspension or separation is a possible
outcome of a disciplinary hearing, the Director shall inform the student in writing and provide the student with
copies of the available information related to the allegations. The student will have an opportunity to admit or deny
the allegation within five days of the written notice of the allegations.”



These are the only parts of the Handbook which describes how the College derives misconduct allegations from
complains about student behavior which it receives. Thus, if the College receives any complaint about a student,
the JAO is tasked with reviewing the complaint and determining (1) if any disciplinary procedures ought to be
initiated based on their review of the complaint. If the JAO decides the student ought to undergo a disciplinary
hearing based on their review of the complaint, the department also becomes responsible for (2) describing what
actions it believes the student committed in violation of the Standards, and which Standards it decided these
actions may be in violation of. Thus, when a complaint about a student is submitted to the school, the sole basis by
which the College determines whether the student should attend a disciplinary hearing because of it is to have the
JAO review the materials and make this decision. Furthermore, if the JAO tells a student a certain set of actions are
being considered as potential acts of misconduct in advance of their hearing, then by the rules ordained in the
Dartmouth College Student Handbook, this discretion is the sole, unwavering criterion which the College derives
and raises misconduct allegations by. And thus, if the JAO raises certain allegations against a student after
reviewing a complaint about them, it is not procedurally correct for the Committee on Standards to review the
complaint again when the committee received them in a hearing where they were told to investigate other actions
(excluding those mentioned in said complaint), and then based on their review, for the COS to find that student
guilty of a violation of the Standards for actions the JAO had not initiated allegations against the student for
committing in advance of their hearing. Here is the section of the Student Handbook which describes the purpose
of the COS, and what role the committee is designated to perform in the College’s disciplinary process:




                                                                                                          DARTMOUTH008788
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 62 of 156



              “Committee on Standards (COS) Purpose: The purpose of the COS is to hear cases involving
              undergraduates concerning violations of the Academic Honor Principle and the Standards of Conduct,
              cases involving academic standing and requirements, and cases involving appeals of certain
              registrarial actions.”


My COS hearing was not performed in accordance with the rules and procedures described in the Student
Handbook because the committee convicted me of actions which the JAO had not presented me allegations for
having potentially committed in violation of the Dartmouth College Standards of Conduct in advance of my
hearing. I was told that the COS would not consider imposing a sanction for the actions I was expelled for in
advance of my hearing repeatedly by both my College advisor, Dean Anne Hudak (although she refused to admit
this after the day of my hearing), was not given a chance to “admit,” “deny,” or explain the actions I was expelled
for committing to the jury, and was not found guilty of either of the allegations which the JAO had raised against
me before the start of my hearing. By neglecting to perform my hearing according to the rules and regulations
they’re required to follow, the COS and JAO not only deprived me of rights and protections it is contractually
obliged to uphold for me, and caused me to suffer through the most depraved misery I’ve ever experienced in my
life since the time of my hearing by failing to acknowledge what happened, or act according to the College’s rules
and procedures. Consider the following excerpt from the Student Handbook:

    “Notice

    Students are entitled to reasonable written notice of the substance of the allegation(s) against them. Students
    are also entitled to a reasonable period of time in which to prepare for a hearing. A reasonable period of time
    is, at a minimum, as five calendar days from the date of delivery of the allegation letter. Hearings will be
    scheduled as soon as possible after an incident. A student who needs additional time to prepare for a hearing
    may request, in writing, an extension of time from the Chair. A student's D-plan or the availability of an advisor
    are not normally grounds for postponing a hearing.”

I was not given the “reasonable written notice of the substance of the allegation(s) against” me in advance of my
hearing, by virtue of the fact that the COS found me guilty of standard violations the JAO had not initiated
allegations to me of in advance of my hearing.

Furthermore, it is the duty and responsibility of the Chair in a COS hearing to ensure that this this right is upheld,
as is written in the Student Handbook:

         “At the beginning of the student's hearing, the Chair shall determine that students have received a copy
         of the allegation(s) against them and notification of their rights in the COS proceeding.”

In my disciplinary hearing, Dean Dan Nelson failed to perform this task appropriately, and this was the initial action
that precipitated this series of events and the most excruciating, prolonged period of suffering I’ve been put
through in my entire life. I first raised this concern – that I had been put on hearing for actions which I did not
know I’d have to explain, and which I was only made aware I might be found guilty of a violation for at the end of
my hearing – during the actual hearing, when I expressed the concerns, and ask Katharine Strong if the COS was
considering a sanction for action other than those which the JAO had initiated allegations regarding. Nobody has
addressed or responded to the concern to this day.




                                                                                                             DARTMOUTH008789
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 63 of 156



Appendix B

Table Of Contents



Here, I:

           Provide additional excerpts from the Handbook which the COS neglected to performed their duties
            according to when it conducted my hearing, in addition to the ones I already provided in Appendix A.
          Provide an in-depth explanation of why the COS was given the student complaint (received on or about
                     th
           March 28 by the College and JAO) to review during my hearing, how it failed to act in accordance with
           the Handbook during my hearing, and how this compliance failure has caused me to suffer personally.



This part of the Student Handbook describes why the COS was given the student complaint (which it expelled me
because of), and what purpose it was designated to utilize this information for at my hearing:

           Consideration of Prior Record

           In all Academic Honor Principle and Standards of Conduct cases, if a student is found responsible, the
           student's conduct history may be considered for purposes of imposing an appropriate sanction.
           Additionally, the COS or the hearing officer, in imposing a sanction, may consider sanctions imposed in
           other cases at the College. Where the COS recommends a sanction, the Chair shall have discretion to
           determine the appropriate form and manner of presentation of information to the COS concerning both
           the individual student's record and the disposition of other behavior cases that may be helpful in
           formulating a sanction recommendation.

This indicates why it could have been procedurally correct for the COS to consider the actions which I had
committed outside of the timeframe which the JAO had alleged I’d violated the Standards during, if they were to
have imposed a sanction for my alleged violation. It is not procedurally correct, however, for the COS to impose a
sanction for actions which the JAO had not alleged were in violation of the standards in advance of my hearing,
after it decided that I was not guilty of the violations I had actually been accused of committing.

In review, the College initially received the “student complaint” the COS panel expelled me because of on or about
          th
March 28 as part of a police report it received when a restraining order was issued against me by RE and/or
REDAC Police Department. Around the time which the complaint was sent to the college, and thenDA        (in
accordance
  TED                                                                                                 CTE
             with the Student Handbook) the JAO reviewed the materials within the complaint, and subsequently,
                                                                                                       D two they
decided to imposed one of the two following disciplinary sanctions. It is impossible to tell which of the
proceeded with given that they call for the same disciplinary action to be undertaken, but given that my Dean,
                                                          th
Kristi Clemens, wrote me an email on or about March 29 asking to meet and discuss the information in the
complaint, and stated it was some sort of procedural, disciplinary meeting I was required to attend (the emails that
Dean Clemens and I exchanged in advance of this meeting are included in my “Letter to President Hanlon”).

           “Warning

           A Warning is a written notice that a student has been found in violation of the Community Standards of
           Conduct. The student is advised to review the applicable College policies and to exercise better judgment.
           The letter is shared with the student's Undergraduate Dean but is not recorded on the transcript.
           Warnings may be considered in any future disciplinary proceedings.




                                                                                                            DARTMOUTH008790
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 64 of 156



         College Reprimand

         A Reprimand is a written notice to a student for a second or more serious violation of the Community
         Standards of Conduct. Like a warning, the letter is shared with the student's Undergraduate Dean but is
         not recorded on the transcript. A Reprimand may be considered in any future disciplinary proceedings. “
                         th
Later, on or about May 4 , the College was given a report stating that I had been arrested for committing actions
that were allegedly in violation of a restraining order – the very restraining order the College & JAO received notice
about (and included the materials and information that the police said justified the order being issued against me),
and which they had previously issued a “warning” or “college reprimand”. When the College received this
information, and again, according to the Student Handbook, the JAO processed this information and decided that
based on the fact that the State of New Hampshire had alleged I’d violated a restraining order, that it was
appropriate for me to be forced to undergo a COS hearing where a committee would evaluate my actions to
determine if they were in violation of the Standards, and subsequently, if I deserved to have a disciplinary sanction
imposed upon me for committing them. Thus, the JAO initiated two allegations against me, and these are shown in
Appendix D. As you can see there, these allegations clearly state that the purpose of my COS hearing was to
                                                                                      th
determine if the actions I committed during the spring term, (on or about May 4 , and which the College had been
notified by the police were potentially in violation of a restraining order) were in violation of the Dartmouth
College Standards of Conduct II and VI. Thus, the committee did not have the right or power to impose sanctions
                                                                                                th
based on its review of materials which the JAO had already reviewed on or about March 28 , proceeded with
some sort of disciplinary procedure based on its review of, and decided it was not necessary or appropriate to
issue allegation against me based on this review, as demonstrated by the fact the materials which the JAO
provided me in advance of my hearing unambiguously, and repeatedly stated that the department had initiated
allegations that I’d performed actions that were potentially in violation of the Standards during the spring term.
Furthermore, by doing so, the individuals who conducted my COS neglected to perform their duties and ensure
that my hearing was conducted according to the Handbook, and with respect to my rights as a member of the
college, and this negligent behavior is the sole & proximate cause of the suffering I’ve endured. While every single
piece of information that the JAO provided me describing the allegations they’d initiated against me in advance of
my COS clearly affirms my contention that the JAO had only alleged that actions I’d performed during the spring
term might’ve been in violation of the Standards, and that the JAO did not intend to raise allegations against me
                                                                                   th
regarding the information in the complaint it’d received, on or about March 28 , which it had reviewed at that
time and issued a “warning” or “college reprimand because of. I have not been able to locate a single word,
sentence, innuendo, intention, poorly/ambiguously worded statement, or pictographic symbol that could
conceivably be interpreted to validate the claim Dean Biron and Katharine Strong have so persistently affirmed
(but refused to justify or explain the procedural basis for) – and trust me, I have done my reading. A copy of every
piece of information the JAO gave me describing the substance of the allegations they’d raised against me before
my hearing is included in my “Letter to President Hanlon.” Please, take a look.

Here is an additional section of the student handbook which describes the Director of JA’s role in the College’s
judicial hearing process:

         “The Director of Judicial Affairs shall determine whether information available in support of an allegation
         could result in suspension or separation if the student were found responsible. If suspension or separation
         is a possible outcome of a disciplinary hearing, the Director shall inform the student in writing and provide
         the student with copies of the available information related to the allegations. The student will have an
         opportunity to admit or deny the allegation within five days of the written notice of the allegations.”

Here is a letter from the allegation materials I was provided where the JAO describes the sanctions which could be
imposed on me, if I was found guilty of the violation of state and/or federal law which the JAO had been told I




                                                                                                           DARTMOUTH008791
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 65 of 156



                                                            th
may have committed, and been arrested for on March 4 .




Furthermore, while it would require too much space and attention to try and articulate to representatives of the
College once again here, I was not found guilty of doing anything malicious or with the intention of violating the
order issued against me on this date, and was not found guilty of violating the law in a public court where I was
brought to hearing for committing them, or found guilty of violating the Standards by the COS panel that evaluated
the actions which I’d been accused of violating the restraining order for performing. I hope you can understand
how it feels wrong, on principle, for the College’s COS panel to not find me guilty of committing any of the
Standard violation’s which the JAO had raised against me before the hearing it was conducting, but then go on to
expel me because it acted in violation of the Handbook and the judgement of the JAO (which the COS’ procedural
duties are determined by, and must be performed in accordance with) by taking it upon itself to (1) rule that the
                                                                          th
materials in the complaint submitted to the College around March 28 were sufficient information and evidence
support of a misconduct allegation to weight imposing a sanction upon me for, and then proceed to (2) impose a
sanction for the allegations it decided ought to be raised against me, but which it is not given the right or
responsibility to in the handbook. To be expelled under these circumstances, and refused an explanation for as
long as I have – left wondering if I’ll even be able to attain the attention that will make this right for me, or be left
to beg at the knees of every authority figure I can imagine might, until the anxiety or depression I’d never
experienced before this, but which grows so much more severe with each passing day, consumes me so much that
my mind isn’t clear enough, or I’m left without the energy to continue trying.




                                                                                                              DARTMOUTH008792
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 66 of 156



Appendix C

Table Of Contents



Excerpts from the Student Handbook that state the JAO is responsible for addressing and responding to
informational inquiries which member of the College present to the department about the rules and procedures
of the College’s disciplinary hearing processes’, as well as information regarding developments in their own
case:



I have asked well reasoned, thoughtful questions about how this court operates, and the JAO has not responded to
the questions I have asked. According to the student handbook:

         “Students alleged to have violated the Academic Honor Principle or one or more Standards of Conduct are
expected to become familiar with the rules and regulations governing COS hearings and to keep themselves
informed of developments in their case through frequent contact with the JAO and a trained advisor. Students are
strongly encouraged to take advantage of the support and guidance the JAO and a trained COS advisor can
provide.”

Since I have not been provided information about the development of my case which I have asked for so
persistently, it is not appropriate for me to be asked to move along with another hearing until my right to be
provided this information has been satisfied. Furthermore, even if it does (for some reason) turn out that it really is
procedurally correct for me to be asked to attend this second hearing, the JAO has still forced me to remain in
Hanover to resolve these issues with them at my own expense, and they are responsible for costs I have incurred
                                                                                                       th
during this period. Had they responded to my inquiries for information starting on or about October 4 , I would
have been able to proceed with this hearing (if it should happen) at that time, and forgone an incredible amount of
pain and suffering.

Furthermore, if I were made to participate in this hearing which I have wrongly been asked to attend, it would
cause me further emotional distress and harm for a few reasons. (As my counsellor said would be true for any
rational in my situation) Even in the case that all I’ve said here is wrong, it is impossible for me to participate in the
hearing I’ve been asked to attend with a sound mind unless the College makes some effort to explain how it is
proceeding with respect to my rights, and its own rules, as it has made these decisions. How can a student be
expected to participate in a court system that they’ve come to believe does not abide by its own written rules (for
good reason), and which nobody will explain to that student no matter how many times they ask? Additionally, as
I’ve repeatedly stated to Dean Biron and Katharine Strong, so long as I have a sincere, rational belief that the
College’s rules and regulations, and my rights as a member of it, had not been respected or upheld, I cannot move
on and participate in this process with a sound mind. Students are certainly owed a chance to learn the basis for
procedural rulings like these, especially if they have concerns of a similar variety to the ones I’ve raised here.




                                                                                                               DARTMOUTH008793
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 67 of 156



Appendix D

Table Of Contents


                                                                                  th
These are the allegations which the JAO initiated against me on or about May 4 when the Police informed them
that I had been arrested and allegedly acted in violation of a restraining order issued earlier in the spring term (on
                   th
or about March 28 ). The actions described in these allegations are the only ones which the JAO and my advisor
have I should make an attempt to explain or defend to the COS, and which I was given an opportunity to “admit”
or “deny” I’d performed prior to my hearing:




Again, the College representatives whom I’ve been directed to share these concerns with have unyieldingly
affirmed that they believe the most obvious interpretation of these allegations would be that they say actions I’d
committed during the Winter term, in February and March, that were potentially Standard violations. This is a
curious conclusion to say the very least. Do you believe I deserve to understand the basis they’ve made rulings
ruling of this procedural nature on, considering that they effectively serve to justify negligent behaviors that have
been perpetrated at my expense, and which actively continue to harm me to this day as they continue to neither
be explained, or acknowledge were not performed appropriately? As I've explained, it seems the duty of the JAO
to acknowledge and adequately respond to such requests according to the Handbook, but even without
considering that, it is hard to believe that every person at the College who has the power to make a ruling on this
decision (Katharine Strong, Dean Biron, and President Hanlon) has heard my concerns, and thought it moral, just,
or responsible to act as bystanders, doing nothing as the departments, institutions, and committees which it is
their responsibility to oversee and ensure function according to the rules and regulation set forth by the College
fail to do so, and at great personal expense to a student.

This is the new set of allegations which the College had decided it is procedurally correct for me to attend a
hearing for at this time:




                                                                                                            DARTMOUTH008794
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 68 of 156




As you can see, this new set of allegations differs in form and substances from the one that was presented to me
                      th                                                         st
on or about March 28 , and used in my COS hearing on or about September 21 .




                                                                                                        DARTMOUTH008795
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 69 of 156



Appendix E

Table Of Contents



Why it is not only procedurally incorrect, but also cruel, and unusual for the College to ask me to attend another
hearing in the manner it has:

There are several reasons it would not be procedurally correct, or according to the rules and regulations set forth
by the College for me to be asked to undergo the second judicial hearing I’ve told I must attend (in the manner and
circumstances I have at the very least). I will explain what evidence supports this contention here now, in an effort
to convey why these concerns are certainly substantive enough to, (clearly and at the very least), deserve a
response. Furthermore, I hope this will help you understand why it would actually be logistically impossible for me
to defend and represent myself as effectively in my scheduled second hearing without this information, and that
                                                                                                            th
when the JAO decided to make me attend this second hearing (as mine was scheduled for November 9 ) but also
failed to fulfill my informational requests, the department’s actions put me in yet another position where my well-
being was put at stake, ultimately, for no reason other than that the individuals in charge of the College’s judicial
review process failed to perform their duties according to the rules and regulations set forth by the College over
the past weeks in the instances I’ve described in this letter (in addition to others I haven’t taken the time to
describe), have not been acknowledged, or adequately investigated and responded to, and those decisions have
continued to serve as precedent for subsequent actions undertaken by the College, which have only grown more
detrimental with each passing day from when they were first made, to the time I am writing this.

At this hearing I will be tried for a new set of allegations which are different in substance from the two allegations
                                                                                                                    st
the JAO initiated against me in advance of my initial COS hearing (which transpired on or about September 21 ).
These new allegations (provided along with the allegations which the JAO had initiated before my original hearing
in Appendix D). The COS will determine if the actions which the JAO initiated allegations against me prior to my
                                                             st
first hearing for these actions (on or about September 21 ), in addition to the actions which the COS expelled me
for as a result of my first hearing, but which the JAO did not presented allegations stating they’d be considered as
potential violations of the Standards during my hearing. First, it is not appropriate for officials at the College to
knowingly and willingly put me in a situation where I’d necessarily suffer so incredibly by having to remain in the
area to attend this hearing, or work with people at the college to postpone it (originally scheduled for November
  th
9 ), considering that I have raised legitimate, written concerns that these disciplinary sanctions were imposed as a
result of a COS hearing which was not conducted appropriately, and these concerns have yet to be addressed in
the manner which the Student Handbook says they ought to be.

Second, it is not appropriate for the JAO to review a student complaint and raise what they deem to be the
appropriate allegations accordingly, for the COS to then find the student guilty of some other actions which the
JAO had not issued Standards allegations regarding, based on the COS’s own review of the materials in the student
complaint on the later date of their hearing, and then for the JAO to retroactively pretend it had charged the
student with these new allegations in advance of the hearing, in order to justify the COS’s actions and argue they
are “procedurally correct.” While I am not accusing the individuals and entities whose inappropriate behaviors
have resulted in my own peril from perpetrating the actions I’ve described in a conscious effort to achieve that
purpose, I do believe it is not without merit to say that if what I’m saying is true, that the misconduct I’ve
described, in sum, has effectively served this purpose.




                                                                                                           DARTMOUTH008796
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 70 of 156




Appendix F

Table Of Contents




This is a component of student handbook that shows that my call for action can be fulfilled within the rules and
procedures described in the Handbook.

    “Structure and Operation of the Undergraduate Disciplinary System

        Responsibility for Disciplinary Matters

                 The Trustees of Dartmouth College have ultimate authority for the structure and operation of the
                 undergraduate disciplinary system at the College. The Trustees have delegated to the Dean of
                 the College and the Committee on Standards (COS) authority for promulgation, revision, and
                 enforcement of rules concerning the disciplinary system as it relates to undergraduates, and to
                 the Dean of the College and the Organizational Adjudication Committee (OAC) as it relates to
                 recognized undergraduate organizations. Regularly matriculated undergraduates and all special
                 and exchange undergraduate students are subject to this authority. Students are subject to
                 disciplinary action in accordance with this Handbook as soon as they arrive on campus to begin
                 orientation activities (including DOC trips, pre-season athletic practices, and related programs).”




                                                                                                         DARTMOUTH008797
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 71 of 156



Appendix G

Table Of Contents




General Concerns about the College’s Disciplinary Processes and Procedures



Many parts of the student handbook allow members of the College’s Judicial departments and committee’s to
make procedural rulings (such as whether or not a student complaint shall result in formal disciplinary actions –
“The JAO shall determine whether complaints or other information concerning a student shall result in formal
disciplinary allegations”) solely on the basis of their own discretion. For example, this section of the Handbook
states that the panel for a given hearing is entirely responsible for determining if the evidence available to them is
sufficient proof that it is more than likely that the student committed the alleged violations, and it is allowed to
make this decision entirely at its own discretion:

         “In order for the COS to conclude that a student has violated a College rule, the COS must be persuaded
         that a preponderance of the evidence supports such a finding. To find a violation under this standard, the
         COS must conclude that it is more likely than not that the student committed the alleged violation.”



Thus, in order for the College to provide fair treatment to all of its students in these disciplinary rulings, the
individuals who are tasked with making these decisions must make them according to some set of standards or
procedural framework to ensure they are determined by the content of students’ behavior. If these decisions are
not made according to such a set of standards, then by necessity, they can only be made according to the
whimsical, subjective musings the person making them has at the time they’re made. Without a specific, defined
methodology which these decisions are made according to, an individual not only can, but necessarily will reach
very different conclusions about the permissibility of a student’s alleged misconduct based on their own emotional
state, the time of the day when they make their decision, etc. and this variance in treatment grows exponentially
when we account for judgmental discrepancies that exist between all the potential adjudicators that might review
information about students’ behavior within the JAO. The American public court system epitomizes these features,
yet even the people who’re considered to understand its rules best, like Supreme Court Justices who stand on
different ends of the political spectrum, can come to very well-reasoned, yet, wildly different, or even opposing
conclusions based on their reviews of the same information. In a system of judicial review without such rules,
decisions end up being made, and punishments wind up being dealt based on the whimsical, subjective musings of
the people tasks with making them, not on the severity of nature of the defendant’s actions.

I have learned firsthand, at great personal expense, and in a way that affirms this with near absolute certainty, that
this College’s systems for investigating alleged student misconduct are set-up and/or run in such a way that
procedural rulings are made and sanctions are imposed on students, not based on the kinds of well-defined
evaluative frameworks which preclude the possibility of such decisions being made fairly and consistently, but
rather, based on the whimsical, subjective musings of the individual tasked with making them, and the disposition
of the individual which the student complaint is randomly given to review. This is by virtue of the fact that:

    
                                th
         On or about March 28 , the College received a report of information from the Police, and the JAO, who is
         tasked with reviewing this incoming information, decided what it contained was not severe enough, or
         sufficient evidence in support of the finding that I’d performed a violation of the Standards to warrant
         initiating allegations against me for committing.




                                                                                                            DARTMOUTH008798
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 72 of 156



    
                                   st
        On or about September 21 , the Committee on Standards expelled me based on its review of the
        information, and with no additional evidence to support the finding that I had violated the Standards.

I think that it is very clear that different JAO officials and COS chairs are able to evaluate the same actions, and
come to very different conclusions about how permissible they are according to the Standards. As I mentioned
before, well-minded and reasonable judiciaries can come to such starkly contrasting conclusions. But what holds
these people accountable, as they wield this incredible authority over the lives of these people who’d have almost
no power to defend themselves if they were mistreated the court’s jurisdiction, is these judiciaries’ obligation to
explain the reasoning behind, and procedural basis of the decisions they arrive at, and also defend that they make
these decisions based on a consistent framework to ensure all individuals who fall under their scrutiny are treated
as equitably as possible. The Handbook implies that the individuals who oversee the College’s judicial are bound by
such an obligation (because it encourages students to correspond with the JAO for any information they’d like to
become as informed about the disciplinary hearing process, rules, and procedures as they can, implying that when
a student makes such informational requests, they will be adequately responded to, not ignored like they have
been). However, I have learned first-hand that in this system, that is not the case. Rules can be broken, and then
concealed with lies that absolve the wrongdoers of blame and make the victim’s suffering more severe, and the
only options the wronged are left with are to submit to the abuse, or desperately try the few, painful options
available to you to pursue fair treatment, as I am here by writing this letter to you.




                                                                                                         DARTMOUTH008799
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 73 of 156




ARTICLE 1 – “LETTER TO PRESIDENT HANLON”
Table Of Contents

Hello President Hanlon,



We talked once before when we were walking the same direction across campus, and you probably
don’t remember me, but I’m so sorry, and it makes me so deeply sad that this is what you and everyone
else who works at this school will know me for now, but I’ve been told you’re the only person with
greater administrative authority at this school than Dean Biron, and this is my last chance to try and
resolve this matter within the college’s jurisdiction. I am not threatening to present a lawsuit against the
school in this letter; I am begging you to read it and understand how I’ve been put in a position where I
will have no other choice available to me, and to be merciful enough to resolve this affair, which there is
no reason should not be resolved internally by the school, privately. It’s obvious how terrible and painful
a 22nd year on this earth I will be put through if this really does come to that, but I promise you that if
you read this and truly try to understand what I’ve written, it will be clear that I will lose far too much
more than I’m capable of if I relent and submit to this abuse, for conceding to even be an option for me
anymore. Here is a timeline of what the school’s judicial affairs department has done to me over the
past 7 months since March 28th. All of the page numbers refer to the “Compiled list of all official letters
of correspondence from the school” which I will send along with this letter. Any articles presented here
without a page reference and not contained in this compiled list, but are reproduced here in full.



1. On March 28th, the school received a complaint from my ex-girlfriend and her mother, who I had a
   really terrible breakup with the month before, and had vowed they’d make me pay for what I’d
   done the last time we spoke. They also issued a complaint to the police at this time, and obtained a
   restraining order against me, which the school was also notified of at this time.
2. The materials which the JAO received from the REDACTE family and police at this time included a
                                                        D the Winter term while I was off from school
   series of emails I had sent in the month before during
   (which I will refer to as “The Winter Emails”), and made me attend a mandatory disciplinary meeting
   with Dean Kristi Clemens to discuss them. Please take note of this very important point – that the
   JAO saw, processed, and took action against me at the time they were shown The Winter Emails,
   but did not decide they were severe enough that I should have to attend a judicial hearing over
   them. You can easily confirm this is true by looking at the chain of emails Dean Kristi Clemens and
   I sent each other between March 30th and April 3rd, provided below:


Kristi L. Clemens|
Thu 3/30, 11:52 AM
Hello Mark,

I would like to speak with you about last night and the information we received from RED . Are you free
before 5pm today, or some time tomorrow? Please let me know.                         ACT
                                                                                        ED




                                                                                                  DARTMOUTH008800
         Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 74 of 156



Best,
Kristi

--------------------------------------------------------------------------------------------
Kristi Clemens
Assistant Dean of Student Affairs and Director of Case Management
Dartmouth College
132 Carson Hall
(603) 646-3907

|
Thu 3/30, 6:47 PM
Hey Kristi,

I already spoke with the officers about this and would prefer to not spend more time on this matter if
that is ok. I hadn’t spoken the with people in question for a month, and was told that if they contacted
me or my family it would be considered harassment. They then waited a month (presumably until I had
left home for school) and decided to contact my parents a couple days ago. The only contact I had with
them was to communicate they were in fact harassing me, and to see if I could get them to agree to stop
contacting my family to say bad things about me before I filed a harassment complaint.

If you know them and the situation, this is very clearly just a final “fuck you” and not a safety concern.
Again, I only contacted them after they contacted my parents after having been told it would be illegal
to do so, and because I wanted to ensure they weren’t willing to just promise me and my family would
not have to hear from them again before I filed some sort of legal complaint. I’ve been told the only way
I can ensure they don’t contact me again now is by filing a harassment suit. I’m not sure if I will yet, but I
think I’d prefer to just continue not thinking about this like I was until they contacted my family again
while I’m in school.

Sincerely,
Mark Anderson

|
Fri 3/31, 9:00 AM
Hi Mark,

I completely understand. However, I have an obligation to talk with you just to get a little more
information. I’m not trying to jam up your day, I just want to make sure we understand what
happened. Do you have any time this afternoon or Monday?

Best,
Kristi

--------------------------------------------------------------------------------------------
Kristi Clemens
Assistant Dean of Student Affairs and Director of Case Management
Dartmouth College




                                                                                                    DARTMOUTH008801
         Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 75 of 156



132 Carson Hall
(603) 646-3907


Kristi L. Clemens
|
Mon 4/3, 9:08 AM
Hi Mark,

We need to meet to check in about this incident. I see from your schedule that you are free tomorrow
at 9am. I would like to speak briefly with you at that time. My office is located in Carson Hall, in the
same suite as the Undergraduate Deans and OPAL.

Best,
Kristi

--------------------------------------------------------------------------------------------
Kristi Clemens
Assistant Dean of Student Affairs and Director of Case Management
Dartmouth College
132 Carson Hall
(603) 646-3907
Kristi L. Clemens

|
Mon 4/3, 11:38 AM
Hey Kristi,

Sounds good, is there any chance we could meet later in the day though?

Best,
Mark
Kristi L. Clemens


                                                                   MA
Mark I. Anderson

|
Mon 4/3, 11:45 AM
Of course. I am free tomorrow from 11:30-4pm. When is best for you?

Kristi

--------------------------------------------------------------------------------------------
Kristi Clemens




                                                                                                DARTMOUTH008802
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 76 of 156



Assistant Dean of Student Affairs and Director of Case Management
Dartmouth College
132 Carson Hall
(603) 646-3907
                                                     MA
Mark I. Anderson
 |
Mon 4/3, 2:38 PM
Hey, I'll come by after my class ends at 12:00
 These emails capture AND DEMONSTRATE THE FACT THAT THE SCHOOL AND ITS JUDICIAL AFFAIRS
    ORGANIZATION, UNAMBIGUIOUSLY AND WITHOUT CONCEIBABLE CAUSE FOR DOUBT OR REASON,
    KNEW ABOUT “THE WINTER EMAILS” FROM THE DATE OF MAY 30TH WHEN THEY INITIALLY TOOK
    ACTIONS UPON THEM, BUT DID NOT DECIDE I WOULD HAVE TO ATTEND A JUDICIAL HEARING FOR
    HAVING SENT THEM.
 On May 4th, I was arrested for having allegedly violated the restraining order which had been issued
    against me on March 28th for actions I committed on the same day. The authorities notified the
    college of my alleged violation of the restraining order, and in response, JAO sent me a letter stating
    the alleged violation of the restraining order, if true, could be a violation of Standards of Conduct II
    and IV, and that I would have to undergo a hearing for having committed these actions. They
    provided me with four letters which describe the allegations that’d be made against me.

Now, I will review all of the official letters of correspondence and show you how every single one of
them contains evidence that proves that I’m saying is true, and what administrators at the school are
arguing cannot be. I have provided the parts that describe the allegations which the JAO had raised
against me here, but I will also send a full copy of all these letters with this letter.




 (Page 1) - This is the first official letter of correspondence the school sent to notify me that I would
  need to attend a judicial affairs hearing for alleged violations of standards of conduct II and IV. In




                                                                                                  DARTMOUTH008803
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 77 of 156



    this letter, Adam Knowlton-Young clearly states that he is following up on a report about incidents
    that occurred during the Spring term (March 27th-June 5th).




 (Page 2) – This is the second letter the JAO sent to notify me that I would have to attend a Judicial
  Affairs hearing for alleged misconduct. Here, we see once again that “specifically, it [had been]
  alleged that on or about May 4, 2017 [I] communicated with parties in violation of a restraining
  order, which had been issued for previous behavior that was threatening or harassing.”




                                                                                                DARTMOUTH008804
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 78 of 156





 (Page 4) – The text in this 3rd letter which the school provided to describe the allegations that had
  raised against me, once again, affirms that JAO asked me to (1) attend a hearing in which they would
  determine if the actions I’d allegedly committed in violation of the law and a restraining order
  during the spring were violations of standards II and IV, and not (2) attend a trial where they would
  examine The Winter Emails, which they had already confirmed I would not have to attend a COS
  hearing because of when I attended mandatory meetings with employees of the school for having




                                                                                             DARTMOUTH008805
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 79 of 156



    committed them.





 (Page 5) – This is the 4th and final official description of the allegations which were being made
  against me at my COS hearing. Once again, you will see that the text of the allegations very clearly
  state that I was accused of (1) violating Standard of Conduct II during the Spring term, and violating
  Standard of Conduct VI on or about May 4, 2017, not (2) violating either standard for behavior I did
  not commit during the Spring term, or on or about May 4, 2017, despite the fantasies enjoyed by




                                                                                               DARTMOUTH008806
    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 80 of 156



Katharine Strong and Dean Biron.




   (Page 75) – This is the letter I received on September 22nd, which states that the committee had
    come to the decision to expel me form the college for violating Standard of Conduct II. As you




                                                                                           DARTMOUTH008807
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 81 of 156



        can see, the allegation they did not find me guilty of is recreated here exactly as it was in the
        packet I was provided. The allegation they did find me of is not one they presented to me during
        the hearing. To be totally clear, here is the allegation that I was given a chance to respond to
        during the trial:

                “I violated the Dartmouth Standard of Conduct II through repeated
                behavior or conduct targeted at an individual during the Spring 2017
                term.”

And here is the allegation which I was found guilty of during the trial:

                “I violated the Dartmouth Standard of Conduct II through repeated
                behavior or conduct targeted at an individual.”

I really do pray to god that with all the other information I have provided here, you will
understand how severely I have been punished for no reason other than the committee
made this procedural error.




                                                                                               DARTMOUTH008808
    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 82 of 156





   Here is the “Case Note” form my hearing, in which the college’s representatives explain the
    basis for their decision to expel me from the school. As you will see, they do not cite a single
    piece of evidence to support that I was guilty of either of the two allegations that were made
    against me, but rather, stipulate that I violated Standard of conduct II during the winter term
    (implicitly, but also unambiguously, by only citing actions I committed during that period in
    support of their finding).
   Thus, this “Case Note” makes very clear that the school did not find me guilty of doing any of
    the things they’d alleged were in violation of the standards of conduct, but instead, decided I
    should be expelled for sending The Winter Emails, which were not what I was being accused
    of violating the standards of conduct for at this trial.




                                                                                           DARTMOUTH008809
    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 83 of 156




                                      REDACTED
                                   REDACTED




                  RED
                  ACT
                   ED

           RED
           ACT
            ED









                                                                    DARTMOUTH008810
    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 84 of 156




                                REDA
                                CTED





   In this letter, Daniel Nelson does not acknowledge that I showed the committee the emails I
    sent during the Spring term that resulting in me getting a restraining order issued against me,
    and in me being arrested later. I provided these to the committee, and after reviewing all of
    them, they did not come to the decision that I had done anything during the spring term that
    would constitute a violation of standards of conduct II or IV. Pretty much all of what he says is
    wrong and a reflection of how little effort they put into carefully analyzing this case before they
    expelled me.




                                                                                              DARTMOUTH008811
    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 85 of 156




   After my whole life was permanently made worse because of what the school did to me during
    my trial, I began my desperate attempt to convince someone at this school who might help me,
    just how incompetent Katharine Strong and the other members of her department are, and how
    much I have suffered because they failed to conduct my hearing appropriately.
   I sent a 30,000 word letter to Dean Biron asking her to review the JAO’s decision . 23 days later,
    she notified me that my interpretation of the allegations the school raised against me ((1) that
    they could only conceivably be interpreted to mean one thing – that I had been accused of
    committing actions during the spring term that were in violation of the standards of conduct)
    was wrong, and that instead, that (2) the allegations stated that I’d been accused of performing
    actions in the Spring and Winter terms which were in violation of the standards of conduct. Here
    is a copy of what she wrote:




                                                                                            DARTMOUTH008812
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 86 of 156




                                                                DARTMOUTH008813
    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 87 of 156




   As you can see, Dean Biron came to the decision that, contingent on her argument about how
    the allegations raised against me at the first trial could be interpreted, I should undergo another
    hearing with a new set of allegations that more explicitly communicate what the JAO allegedly
    meant to say before.
   (Page 79) – These are the new allegations which the school has asked me to respond to for this
    second Judicial Affairs hearing. As you can see, the substance of these allegations is clearly
    different from those I was presented at my first trial.




                                                                                             DARTMOUTH008814
    Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 88 of 156




   After I received this decision, I started to realize there may be no actual system of accountability
    or oversight at this college,. I wrote Dean Biron one more letter trying to explain why what she




                                                                                              DARTMOUTH008815
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 89 of 156



        had asserted – that the allegations that’d been raised against me in my first trial could
        reasonably (or even possibly) – hoping someone at the school (she) might finally acknowledge
        what has been done to me, or even simply explain how what the school was doing to me could
        be in-line with the rules in the student handbook. Here, I try to communicate the single,
        irrefutable point which the school has refused to accept thus far, and which this entire
        disagreement is decided by, and simply ask her to at least write or meet with me and explain
        how this could possibly be so. This letter is attached in this email and titled “letter to Dean
        Biron.”



This is the email Dean Biron sent in response to my letter:

Dear Mark,



I received and read your letter this morning.

I am concerned about the reference in your letter to your being “scared for your life” in relation to
your COS case. Please call Dean Hudak and/or seek support through counseling.



As for the case itself, I understand your view that remaining separated pending the next hearing is
unfair to you. I disagree.

I have granted your request for review and directed a new hearing. A new hearing with a revised
allegation letter is the appropriate remedy for the issue you raised in your request.



As I may be called upon to consider a request for review for your second hearing, it would be
inappropriate for us to meet to discuss my decision in this case.

I encourage you to participate fully in the new hearing granted to you. You will have the opportunity
to explain to the committee how you view the pending allegations.



Sincerely,



Dean Biron



Dean Biron’s response did not acknowledge any of the very serious concerns I expressed in the letter,
although it did affirm she’d read it. I do not understand how this college, which claims itself one of the
finest in the world, can so flagrantly cause me to suffer by failing to provide me the rights it promises to
provide me, and then conduct itself like this afterwards. And if they truly believe that they have acted




                                                                                                   DARTMOUTH008816
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 90 of 156



appropriately in spite of all I’ve written here, don’t I deserve to at least understand why? I am by no
means demanding that what I’ve written here be accepted without question. I am only explaining what
seems to be happening from my perspective as clearly as I can, in hopes that it will help you understand
why I actually cannot move forward with this hearing until this problem is resolved in one way or
another. I promise you, I am a man of reason, and I would very readily move along with the hearing if I
were simply given a fair and reasonable explanation that justifies the college’s behaviors which I have
brought into question. I am doing nothing more than desperately begging to be provided the rights and
protections this organization promised it would provide me, and I’ve so painfully come to learn it will
not.



Now, I will explain how much I’d stand to lose if I simply accepted what Dean Biron and Katharine Strong
have repeatedly insisted is true, but refuse to explain or justify how, and seemingly stands in stark
contrast with reality, to try and make you understand that the only option this cruel system will’ve left
available to me is to sue the school if nobody is willing to reason with me after I’ve sent this letter, or
explain how this is right so I can go onto the trial with something of a sound mind.

If the college did not mean to charge me with allegations for actions I performed during the Winter term
during my initial trial – a perspective I’ve clearly explained, and begged the school for a reasonable
alternative to no avail – then they performed a procedural error during my initial trial, and I do not
deserve to be put through another one

Let me explain to you how going to this COS hearing will literally be the equivalent of attending a death
panel where the decision will be decided on a coin flip for me. I use the term “literally” here with the
upmost sincerity.

In this new trial, the JAO is putting together a new committee which will determine if I was guilty of
violating Standard of Conduct II for having sent “The Winter Emails” – a set of emails I sent to my ex-
girlfriend on February 28th and March 11th-13th. JAO received these emails on March 28th, reviewed and
took actions upon them, but decided they did not constitute I needed to attend a hearing for them at
this time. Then, later at my trial, JAO reviewed them again (despite that they were not the actions which
were alleged to have been in violation of the Standards of Conduct at this hearing), and decided they
were so such severe standard violations that they’d expel me for them without even giving me a hearing
for them. As you can see, JAO has reviewed “The Winter Emails” twice so far, and at one point
determined I did not need to attend a COS hearing over them, only to expel me for them at another.
Thus, if I were to allow the school to deliberate if I should be punished for these actions a third time, it
would be tantamount to allowing this college to bully me into attending a trial where everything I have
worked for in life will be played with and gambled on by a committee that has inextricably proven that it
bestows the harshest punishments it can with no more discretion than the two sides of a coin. People
who play God with other people’s lives like this cannot continue to act so unaccountably, and while the
people who’re victimized by their actions are provided no better ways of trying to get their lives back
than the ones which have been available to me.




                                                                                                  DARTMOUTH008817
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 91 of 156




CONCLUSION:

Here is a summary of this letter:

At my original COS hearing, I was expelled for actions I committed during the Winter term while I was at
home, and which the school had not alleged were in violation of the Standards of Conduct. The school
knew about these actions (which I was expelled for) a month before the trial, acted upon them
immediately, and did not decide to move forth with a COS hearing having known I’d committed them
over this time. The allegations I was provided by the school explicitly state that the actions I committed
in February were not the subject of the trial, and my school advisor repeatedly affirmed that this was
the case to me, and that I should explain parts of those events that might help the committee
understand the actions I committed between March 28th and May 4th which were the subject of the trial.

Thus, I was expelled for the actions I committed during the winter which the school hadn’t alleged were
in violation of the standards of conduct, which the trial was not an investigation of, and which my
“denials” to the two allegations against me were not a response to, were now somehow worthy of me
being expelled for. By these actions, the school flagrantly failed to abide by the following rules and
procedures during my COS hearing:

Here is the section of the Student Handbook titled Rules, Rights, and Responsibilities.

                Guidelines for COS Hearings

                Committee on Standards (COS) proceedings are administrative in
                nature and are not governed by the rights and rules that apply in a
                court of law. However, if a student is alleged to have violated
                the Academic Honor Principle or Standards of Conduct and must
                appear before the COS for a hearing, the disciplinary system does
                provide that student with certain rights and obligations. These, as
                well as the rules and responsibilities that govern COS hearing
                procedures, are described in this section.

Here is the second right which the Student Handbook says students must be provided in COS hearings:

                Notice

                Students are entitled to reasonable written notice of the substance
                of the allegation(s) against them. Students are also entitled to a
                reasonable period of time in which to prepare for a hearing. A
                reasonable period of time is, at a minimum, as five calendar days
                from the date of delivery of the allegation letter. Hearings will be
                scheduled as soon as possible after an incident. A student who
                needs additional time to prepare for a hearing may request, in
                writing, an extension of time from the Chair. A student's D-plan or




                                                                                                DARTMOUTH008818
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 92 of 156




                 the availability of an advisor are not normally grounds for
                 postponing a hearing.
I was not given the “reasonable written notice of the substance of the allegation(s) against” me, but
rather, put on trial for doing one thing, but then found guilty of doing something else I’d received
multiple explicit, unambiguous reassurances from people at the school that the trial was not an
investigation of. Nobody at the school has been willing to acknowledge that this right was violated
during my first hearing, when the Judicial Affairs committee found me guilty of actions which it had
not given me notice would be considered as potential violations. Instead, they have persistently stood
by “alternative facts” that nicely absolve them of blame, and even posit this second hearing to be
something of an act of charity for a student who was too stupid to understand what everyone else
allegedly did at the time.

Going through this ludicrous, unfair, and aimless judicial hearing process has been the most
emotionally, fiscally, and cognitively damaging and taxing experience of my entire life. My counsellor
revealed to me that this Judicial Affairs process is designed to “teach students life lessons” and “be a
learning experience.” I urge you to understand that it cannot serve these purposes so long as students
believe it is as unprincipled, and incompetent an organization as my experiences over the past seven
months have proven it is. While it is usually able to hide behind shallow, unfounded explanations to
justify how it bestows different punishments to individuals who performed the same actions in most
cases, my situation is a rare one that puts the inconsistency of their judgements on full display, and
demonstrates they do not determine punishments based on a students actions, but rather, for
extraneous reasons were only left to wonder and speculate about. The JAO saw “The Winter Emails”
in March and did not decide I needed to attend a hearing because of them. Then, in September, after
finding I had not done anything in violation of the Standards of Conduct since March 28th when they
received “The Winter Emails,” they decided they were sufficient to expel me over. I’ve asked
Katharine Strong how this could be, and as in every conversation we’ve had, she has only insisted
falsehoods to be reality, and refused to explain how any of these things are being proceeded on
according to the courts rules and procedures, and how I am not being denied my rights, no matter
how many times I’ve earnestly begged her to. I am a human being, and I do not deserve to be treated
like this. Someone tried to make me go through this school’s judicial affairs system solely because
they intended me harm, and thought that by merely putting me under the scrutiny of such a
prolifically whimsical and trigger-happy court system, they might be able to do so, even if they
weren’t able to succeed as they wished on the first attempt. I hope you can understand that when the
school affirms these public perceptions, it undermines every other thing this institution stands for, in
addition to every member of its community, both past and present. I’d only ever watched Fox News
for amusement, or to get insights on how mainstream conservative America really thinks. Thank you
for making me see reason in the likes of Betsy DeVos from my experiences here. This committee is all
about teaching “life lessons,” and I’ve learned a couple of the most important ones of my life from
this. The first is to never believe in something simply because it is supported by people I’ve come to
believe are reasonable, and opposed by other who are usually not. The second is to never believe in
any institution or organization, no matter how other people might be stupid enough to regard them,
because it will only ever treat you as well as the individuals whom its made of decide to, and these
people will only treat you as well as they must, and will slight you at every chance they get if they can
benefit themselves by doing so, unless you take it upon yourself to stop them from doing so.




                                                                                               DARTMOUTH008819
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 93 of 156



Think about this from my perspective. I sent those emails in February, and then the school came to
know about them in March and spoke with me about them, but did not make me attend a Judicial
Affairs hearing because of them. Then, I had a hearing for different actions I committed later, which I
knew I could easily defend and demonstrate were not in violation of the standards of conduct, and
which the committee did not decide were in violation. They did, however, find that the actions I’d
committed during the winter, which the school hadn’t alleged were in violation of the standards of
conduct, which the trial was not an investigation of, and which my “denials” to the two allegations
against me were not a response to, were now somehow worthy of me being expelled for. Would you
not be “scared for your life” if you or your own child were put at the scrutiny of a system you had so
painfully witnessed has so little consistency, accountability, and care for its own rules and
procedures? Its so insulting when people like Dean Biron reply to my letters by responding to little
snippets like this so she can send me a condescending response that serves to justify the very
wrongdoing I’d written her about, without giving an actual explanation to justify it, or addressing any
of the concerns I’d raised about it. I cannot imagine how to express in words, what a special kind of
torture it has been to go back and forth between people who the school has decided have the
discretion and credibility to merit them having the power to take away everything I have in life if they
see it fit to do so, and who my life will forever be changed for the worse in proportion to how poorly
they perform their duties, only to be so violently confronted with the fact it was all a ruse, and with
brochures, and expensive libraries, and everything else that got me to believe this place was so much
greater than it is until now, they’d simply tricked me into believing in it until it was too late for
knowing the truth to even matter. Please, for the sake of every student this school has ruined the life
of, and other student that will fall tribute to it if it remains this way, don’t allow things like this to
happen to people.

I am begging you, in the final capacity available to my very being, to acknowledge what I’ve said here
is true and make it right accordingly, or simply give me an explanation for the school’s actions so I can
understand what is actually going on here, put my concerns to rest, and move on with this second
judicial hearing in good conscious, rather than spend most of the 22nd year of my life in a courtroom
fighting. I’m not sure, and honestly doubt you’ll really read this now that I think about it, but please
Mr. Hanlon, don’t make me suffer like this to get simple answers and treatment this school promises
students. I don’t know how everyone else has stood by and watch it happen to me while I’ve begged
them to help me and stop it so many times, and for so long, but please don’t let it happen again one
last final time, and introduce this whole new needless period of suffering into my life. This has really
made me question whether I might really just be a bad person, or might even lack the soundness of
mind to really understand what was going on here. But when I eventually felt such a need to know if I
really might be wrong that I brought myself to not only show this to several of my friends, but also ask
them to take the time out of their busy schedules to really look at it all and candidly tell me if I was
really wrong here, so that I could give up ahead of time and try to move on with this if I really was the
delusional, psychopathic child trying to weasel my way out of being expelled for things he should like
my counsellor said they probably feel I am, and they responded by telling me everything I said was
correct and true, and that they’d help me hold this school accountable for what it’s done to me, no
matter what it takes. I have done nothing to be put in this position, where I’m fighting for my life, and
the only option anyone else will give me is to file a lawsuit, and everyone outside the school (including
several counsellors) that I’ve spoken to about this is telling me I need to if they will not stop abusing
me like this. I’m begging you to show me mercy, and have the civility to give me the answers I’ve




                                                                                                DARTMOUTH008820
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 94 of 156



begged to be given for so long without doing this to get them. Please understand at least that I will
not do this if I’m given an explanation for this, that I cannot proceed with my life and this hearing until
the matter is resolved, and so the only decision left to make is how much more you’ll put me through
before it’s given to me.




                                                                                                 DARTMOUTH008821
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 95 of 156




ARTICLE 2 – “LETTER TO DEAN BIRON”
Table Of Contents

Here is a copy of the email I sent with this letter attached:

Hello Dean Biron,

I have written you a letter which is attached to this email. For reasons I explain in the letter, I
need you to respond to what I've written in it by the start of the day on November 1st. I'm sorry
if some of what I've written is unduly cross, but after having spent so many countless hours
fruitlessly trying to get administrators to accept basic facts or conduct their jobs appropriately
by now, it is hard to withhold my frustration when I address people who represent
this organization. I really do hope and pray you'll be willing to have the meeting I've requested
once you've read it, and just want this to be made right.

Best regards,
Mark Anderson


Dear Dean Biron,

It has come to my attention that the college staff in charge of the Judicial Affairs department, and the sole individual tasked
with supervising this department, ensuring it follows the rules, regulations, and procedures it’s required to abide by (yourself,
the Dean of the College), have not been able to understand how the school failed to conduct my disciplinary hearing fairly or
appropriately. It is pointless for me to try and communicate what this fact implies to people who don’t understand it, so in this
letter, I am simply trying to articulate what our fundamental point of disagreement is, before articulating my own perspective
one more time as clearly as I can in hopes you’ll understand it. Then, finally, I will review the school’s perspective on this point,
deconstruct it, and explain how it is indefensible, and unfettered by such limiting factors as logic and reason.

Now, I will explain why it is a matter of fact that the allegations presented against me by the school stated I had been accused
                                                                                                          th
of performing actions that violated the school’s standards of conduct between the dates of March 28 when I was issued a
                               th
restraining order, and May 4 when I was arrested for allegedly acting in violation of this restraining order, and that it is
virtually impossible to reasonably interpret this text to mean anything else. This is to say, that the interpretation of this text
which the court erroneously endorsed, which you’ve supported in your letter, and which the legality and justification for the
school’s actions resides upon the validity of, is not one that could reasonably, or even conceivably be derived from the text of
the allegations provided to me by an individual with a strong, functional understanding of the English language. Here is why.

This is a copy of the text from the allegation letter I received on May 10, 2017:

It is alleged that on or about May 4, 2017, you communicated with parties in violation of a restraining order, which had been
issued for previous behavior that was threatening or harassing. This continued contact in violation of the restraining order, if
true, would be in violation of Standards II and IV.

I will now break-down these two sentences into smaller constituent parts, explain what each of these segments mean, and then
finally, the single, very clear meaning that could be derived from the text. This is the interpretation of the text which my advisor
told me was accurate until after the hearing when she began to deny it, and which every person I have shown the allegations to
who doesn’t work for the school is able to understand as easily as I am.

    It is alleged that on or about May 4, 2017, you communicated with parties in violation of a restraining order, which had
     been issued for previous behavior that was threatening or harassing.
            o “It is alleged that on or about May 4, 2017, you communicated with parties in violation of a restraining order”




                                                                                                                          DARTMOUTH008822
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 96 of 156



                          This summarizes the allegations being made against me in short, and does not require further
                           explanation.
          o “which had been issued for previous behavior that was threatening or harassing.”
                          This part of the sentence describes why I had been issued the restraining order that: “It is alleged that
                           on or about May 4, 2017, you communicated with parties in violation of.”
    This continued contact in violation of the restraining order, if true, would be in violation of Standards II and IV.
          o “This continued contact in violation of the restraining order” This part of the sentence references to a very
               specific set of actions described in the previous one (as there were two – the communication with parties in
               violation of a restraining order which I’d been accused of committing on or about May 4, 2017, and the “previous
               behavior which was threatening or harassing” and constituted the restraining order being issued in the first
               place, making it important to do so if they were not both in question) using the adjective “continued” and the
               phrase “in violation of the restraining order” to qualify which set of actions are referenced to later in the
               sentence. The phrase “in violation of the restraining order” means that the set of actions in reference are those
                                                                                               th
               which I committed after the restraining order had been issued – March 28 – and the adjective “continued”
               reaffirms that the actions I’d committed after this time were the ones in question. Thus, this first part of the
                                                                                                                   th
               sentence unambiguously states that the actions it was alleged I’d committed after March 28 “in violation of the
               restraining order” were the ones that it was alleged were in violation of Standards II & IV, and there is no other
               interpretation of this that could be made by someone with a strong, functional understanding of the English
               language, unless you aren’t aware of the date when the restraining order was issued, which I understand is
               possible. The allegations provide a timeframe which it was alleged I’d committed a Standard violation during,
               and it is a simple matter of fact that the actions I was expelled for, and am still suffering the worst punishment
               this school can bestow upon a student, were not committed during this period.
          o “if true, would be in violation of Standards II and IV.” This then, means that the very specific set of actions
               referred to in the first part of this sentence are the ones which the school had decided it ought to investigate to
               determine if they were in violation of the community standards of conduct. In addition to the explicit statement
               in the first part of this sentence, the “if true” at the start of the second part implicitly affirms this as well. This is
               because in the first sentence, it is alleged that I may have committed actions in violation of a restraining order,
               but merely stated as fact that I had been issued [the restraining order] for previous behavior that was
               threatening or harassing.

Lets take one last look…

In review, here is the full statement from the allegation letter:

          It is alleged that on or about May 4, 2017, you communicated with parties in violation of a restraining order,
          which had been issued for previous behavior that was threatening or harassing. This continued contact in
          violation of the restraining order, if true, would be in violation of Standards II and IV.

And my interpretation of what this means: that it was alleged that I’d violated a restraining order, and that if this
were true, the actions I’d committed in violation of this restraining order would be in violation of Standards II and IV.

There are a number of other facts and circumstances I can describe that affirm it is impossible the school meant to
present accusations against me for misconduct during the Winter term (such as the fact that the school had the
emails I was expelled for producing for over a month, they did not decide that I should undergo a COS hearing for
having written them [this decision was only reached in the middle of my hearing], and that Kathrine Strong has
previously given me an entirely different justification for why the hearing proceeded this way (but which is equally or
exceedingly unfounded, and inadequately explained), and that other iterations of the allegations raised against me
only affirm my point more clearly), but I will not describe them here to ensure I do not distract from this line of
reasoning which I hope will be the easiest to understand.



What the school has repeatedly argued these two sentences (which have a very clear, unambiguous meaning that
does not provide any room for interpretation, as I’ve described) mean:

Here is what was said in your response to my appeal:




                                                                                                                            DARTMOUTH008823
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 97 of 156



          The COS did not limit their consideration to your actions on or about May 4, 2017. In finding you
          responsible for a violation of Standard II, the committee focused on your May 4 communication in
          violation of the restraining order and “previous behavior that was threatening or harassing” over time
          between February 28 and May 4, 2017. This focus does not by itself constitute a procedural error. Rather,
          it is a reasonable interpretation of the phrase “continued contact” to consider the violation of the
          restraining order in the context of the entire course of the communications from February to May.

The following claim – that “it is a reasonable interpretation of the phrase “continued contact” to consider the violation of the
restraining order in the context of the entire course of the communications from February to May” – is objectively false, and
unless you’re able to understand why, it’ll be impossible for you to appreciate the severity and nature of the situation at hand .
Let me explain.

In isolation, the phrase “continued contact” could mean many different things, so we need to look at the context of the
sentence it is in to understand what meaning it imparts in any unique case. In this case, the phrase is used in the following
sentence: “this continued contact in violation of the restraining order, if true, would be in violation of Standards II and IV.” As
I’m sure is clear, “continued contact in violation of the restraining order,” the entire phrase which “continued contact” is a part
of here, has a very different meaning than the phrase “continued contact” would have in isolation here. Let me articulate with
an example to help make this clear:

Consider the following two sentences:

          “This continued contact, if true, would be in violation of Standards II and IV.”

          “This continued contact in violation of the restraining order, if true, would be in violation of Standards II and
          IV.”

As we can see, the sentences have very different meanings when the noun “contact” is described by the phrase “in violation of
the restraining order.” Had the allegations contained the first statement here instead of the second, the actions I committed
during the Winter term could be in question (although other documents the school provided me also affirm that they were not
intended to be). However, the allegations contained the second statement, which clearly states that the actions I’d committed
in violation of a restraining order that’d been issued at the end of March were the ones in question, not the actions I committed
before then, which cannot possibly be interpreted to have been “in violation of a restraining order” that did not exist at the
time. And so, in this way, words impart meaning. I’m not sure where you’re all finding the room for so much creative
interpretation in these two sentences, but unless you’re willing to explain and defend the integrity of your interpretation as I
have here instead of simply insisting your perspective is true (as I have of my own in this letter), I hope you can understand why
I won’t be able to simply accept such a seemingly obvious departure from reality. I’ve run this argument by several people at
this point, and the only individuals who do not think my perspective is perfectly sound and based in reason are those who work
for the college, while the only people who have been able to see any reason in the college’s perspective are the people it
employs. Katharine Strong has communicated she is not interested or willing to communicate in a dialogue about this, and
Anne Hudak has told me you are the highest ranking administrator barring the president, so the only options I will have after
this are to contact him or try and resolve this in the jurisdiction of a different court.

I am happy you came to the decision that the result of my first trial should not be upheld, but I am emphatically disturbed that
the school’s representatives do not think their organization, very clearly and without a doubt, failed to conduct my hearing
according to the guidelines described in the student handbook, and that they have decided the punishment I was assigned as a
result of my earlier trial should be upheld between now and the time I’m given a fair one. I am not able to make sense of how
these two separate conclusions could simultaneously be reached – that I deserve another trial because the original sanction
imposed may be incorrect (for any reason), but that until they actually determine if it is, I should continue to live under that
punishment. I don’t know if you’re aware of how expensive it is to eat in hanover while you don’t have access to a kitchen or a
student meal plan, but I do not understand what the school might be hoping to achieve by making me pay these costs while the
meal plan and room I’ve already been billed for go unused, much less how it could be considered appropriate or moral to
continue to deny me them.

While these statements are strong, it is only out of frustration, and I cannot tell you how sincerely I would appreciate, and how
humbly I would accept any thorough, well-reasoned explanation that is presented to me for these things. The only reason I can
believe that so many different people at the school could independently fail to understand the interpretation of the two
sentences which I’ve detailed, is that you’re all trying to attribute as little blame for what has happened here to your coworkers




                                                                                                                         DARTMOUTH008824
         Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 98 of 156



and employer. I thought this was an institution with principles and values, but instead, I’m left in the same position as someone
trying to hold a police department accountable for undeniable wrongdoing in their local court system; the ostensibly
“unbiased” arbitrators only willing to admit their buddies have done anything wrong when there’s so much evidence it’s
impossible not to, and default to whatever line of reasoning absolves their peers as much as possible, regardless of how much
pain and suffering they’ve needlessly caused others.

I’m scared for my life about having to participate in a judicial system that I’ve witnessed display such incompetence, and
subsequently, an inability to understand why what they’d done was inappropriate and inconsistent with the rules and policies
of this college which it is their profession to uphold. If they cannot understand such basic things that are so fundamental to
performing their jobs and duties, how could they possibly ensure the college’s courts have a modicum of legitimacy, come to
fair reasonable conclusions, or even abide by the rules and regulations their very organization designed. This is the very reality I
was afraid would be supported by such a “preponderance of evidence” in one way or another after this meeting that I wouldn’t
be able to hope it might not be true anymore after yesterday. I am writing this for the reason that nobody deserves to wait a
month wondering if the school is going to fail them one more time and make their lives unlivable like I have, and continue to
do, and I can’t move on from this knowing that every student in this community is subject to the tyranny of a court system so
systematically flawed, and at odds with the very rules and standards it supposedly abides by and acts to uphold, that it could
put a student in this position, for these reasons, and consider this to be “sound practice.”

I promise, and urge you to try and understand that the allegation letter provided to me could only intelligently be interpreted
to mean what I’ve said it does. I would be more than willing to meet with you to explain why if it this is still unclear. If you still
believe your interpretation – that the allegations did indicate the actions I’d committed before the restraining order was issued
were the ones the school alleged were in violation of the standards of conduct – is one that could reasonably, or even
conceivably be derived from the text in the allegation packet, I strongly encourage you to review the statements with a
member of the English department and a legal professional before you say so with certainty.



If you see merit in the main point I have made in this letter – that the allegations provided to me by the school could only
reasonably, intelligently be interpreted to say that I’d been accused of perpetrating actions that were in violation of a
                                                                                       th
restraining order and standards of conduct II and IV between the dates of March 28 (when the restraining order was issued)
                          th
and (on or about) May 4 – I would like to meet with you to engage in a dialogue about what this entails. I can send you a copy
of everything I will want to explain and discuss in this meeting in advance to ensure it is as efficient a use of your time as
possible, but I have spent too many months of my life going through this, and lost too many experiences and memories while
desperately trying to receive fair treatment from an organization with almost virtually no administrative oversight, and that has
so many clowns and jesters amongst its ranks, that I cannot bring myself to try and convince them of basic facts and
information any longer. It is my birthday today, and as all my friends text me asking where I’ve been lately and why we haven’t
hung out this term, all I can do is pretend I’m busy and didn’t see their messages. The school has no reason to do this to me,
and if it does, then I damn well deserve more than a half-assed, non-sensical explanation as to why.

If you also find reason in what I’ve said here, I will explain the subsequent points of disagreement which need to be clarified.
Once all of these points have been communicated to you, I would like to meet with you and/or whoever else might like to
represent the college in this discussion, and I will explain the overall point these facts irrefutably prove, and the options that
will be available to me moving forward, and what the school can do to help resolve this and make right for the needless harm it
has caused me by failing to abide by its own rules and regulations.

If you do not believe my statement about these allegations is true, and would not like to meet with me to discuss what this fact
(which the school has denied until this point) implies, I will need to file a lawsuit in federal district court by the start of the day
                st
on November 1 so that I’ll be able to request an extension on my judicial affairs hearing while another authority investigates
this matter. So unless Katharine Strong approves my request for one when I ask her in advance once I send this to you, I will
actually have no choice but to file the complaint by then if I haven’t heard back from you, because by simply not responding to
the allegations by the deadline or attending the hearing without this in place, I will have actually given the school a reason to
expel me that it might possibly be able to defend in a court of law, and given how this might go down at this point, and that I
have no idea where this organization stands or what principles and values it really operates according to, I’m sure you can
understand that’s not something I can leave on the table anymore.




                                                                                                                           DARTMOUTH008825
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 99 of 156



Sincerely,

Mark Anderson




                                                                        DARTMOUTH008826
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 100 of 156




    ARTICLE 3 – “REQUEST FOR REVIEW”
    Table Of Contents



    To whomever this makes its way to,



      I’m staying on a couch in my friend’s room at an off-campus house right now, and as soon as I submit this appeal, the next
    step for me will be to determine what excuse I need to make up and tell everyone I know here so explain why I mysteriously
    haven’t been seen for the past few weeks, and why I’m going to be gone for however long I am. Since the time I was informed
    of the committee’s decision, through now, and until the time I learn what will become of me, or how long I’ll be gone after
    this with absolute certainty, I’m just going to be stuck in this room rotting away because I’m too scared to go outside, run into
    someone I know, and then become forced to make-up a story to explain my irregular absence from classes and my
    extracurricular commitments these past few weeks, and that I might have to contradict later on when I’ve come to know how
    much time away from school l’ll have to rationalize being gone for in whatever lie I invent and tell everyone to explain my
    time away if I’m every allowed back at this place. I don’t think the school will let me meet with anyone to try and figure out
    plans for how I might graduate on time or minimize my student debt burden if I am every allowed back at this school, but
    that’s honestly the first things I’ll have to start doing after I submit this in a few minutes. My dean, Anne Hudak, warned me
    that it can take up to a few weeks before a decision is reached on an appeal because the Deans of the College often have very
    busy, unpredictable schedules that usually prevent them from reviewing appeals until a short while after they’ve been
    received. I totally understand this, and urge you to wait until you have the time and energy to read through this and
    remember, and understand it. In case you might be in a position where you have the freedom to elect when you’ll look
    through this once you’ve received it, that you might be able to provide me an incredible amount of utility electing to look
    through this at one of the earlier times it’d be possible and convenient for you to do so.

       To preface this, I want to apologize for the variety of careless grammatical errors, incomplete sections, and incoherent
    statements that I'm sure are scattered throughout this letter. Despite my best efforts, I was not able to find a lawyer whose
    minimum retainer my parents could afford to look at this or help me in any way, and although my school advisor (who helped
    me with the Judicial Affairs process and met with me several times the week after I was expelled to help me understand how
    to write this appeal) said she would skim through it for me, she wouldn't mark-up mistakes she saw while going through. I do
    not have anyone else in my life that I could bring this to right now and seek help with that cares enough about me that they
    might want to, but are also capable of providing meaningful help and assistance, and have the time available in their own
    busy lives right now to help me with such a severe and difficult-to-handle situation as this one. Now that the deadline I must
    submit this letter by has nearly arrived, I've only been able to finish writing everything I've said here by the day of the
    deadline (I'm writing this having just finished now), so I have not had an opportunity to review any of it aside from the very
    first section, so you'll be the first person to have read all of it since I typed it, even taking myself into account. If there is
    anything you come across I might be able to clarify, feel free to call me or reach out to set up a time I could come meet you
    and answer any questions you might have in person.

                                                                    ***

      Please read this, I know it’s long, but this is everything you need to understand this case. You are the only person in the
      world that can save me now, and this is the only tool I have to communicate exactly what is happening to me; the only
      thing I can do is express it to the best of my capabilities here and pray you read it and try to understand. It might not be
      totally clear why I go into such detail at some points of this letter until I bring up whatever I was talking about again later
      on, but I promise you it’s all necessary, and that every memory I can access about the events I was expelled for are
      described here. Overall, this letter contains:

     An explanation of the procedural error that occurred in this trial.
     The information I would have provided to the committee if all the allegations I’d been put on trial for were adequately
      described to me.
     The information I did provide during the COS hearing.




                                                                                                                            DARTMOUTH008827
           Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 101 of 156



     Line-by-line response to the judicial affairs committee’s finding report
     Copy of my opening statement from the hearing

    I don’t know what punishment I deserve here – maybe this is it. What I do know with incredible certainty is that the school
    didn’t put in the care or effort to conduct this Judicial Affairs trial in such a way that they could be informed enough to know
    either.


THE PROCEDURAL ERROR THAT OCCURRED IN THIS CASE
      The Student Handbook reads:

                        “Students are entitled to reasonable written notice of the substance of the allegation(s)
                        against them. Students are also entitled to a reasonable period of time in which to
                        prepare for a hearing. A reasonable period of time is, at a minimum, as five calendar
                        days from the date of delivery of the allegation letter. Hearings will be scheduled as soon
                        as possible after an incident. A student who needs additional time to prepare for a
                        hearing may request, in writing, an extension of time from the Chair. A student's D-plan
                        or the availability of an advisor are not normally grounds for postponing a hearing.”

      Since the phrase “reasonable written notice” isn’t defined or further explained in the handbook, I am providing my own
      interpretation that I think any reasonable person would agree makes a great deal of sense here.

      “Reasonable notice” entails: a written description of the allegations against the student that would make the substance of
      these allegations abundantly clear to anyone making a reasonable, intelligently derived interpretation of the text provided
      to them.

      I was not given such reasonable notice of the substance of my allegations from the school, because my advisors and I were
      able to come to the conclusion (based on our reasonable interpretation of information the school had provided describing
      the allegations against me) that the COS committee put me on trial for a specific set of actions I’d committed during the
      Spring term, which did not encompass the things I’d done during the Winter term while I was home – these are the
      transgressions the committee focused on in the hearing, and which I was expelled for committing.

       Consequently, I didn’t get an opportunity to “admit” or “deny” the allegations I was found guilty of, & it wasn’t possible for
      me to know exactly what information it was important for me to provide to the committee. If this error had not occurred
      and the substance of the allegations against me were communicated with the care and attention to detail that students
      hope and assume this school will put into things like these, I would have admitted to the allegation of having committed a
      violation of Standard of Conduct II during the Winter term. Here is a copy of the allegations I was given to respond to:




                                                                                                                           DARTMOUTH008828
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 102 of 156



The events that I was expelled for did not occur within the timeframe described in the allegations that the committee had
raised against me – the allegations clearly stated that I was being accused of committing a violation of conduct during the
spring term. In other words, I was not given an opportunity to “admit” or “deny” the allegations I was found guilty of at the
Judicial Affairs hearing by responding to all of the allegations which were presented to me. Here is the other information I
was provided describing the allegations against me:




I don’t think I can really articulate how seriously this may have affected the outcome of my Judicial Affairs hearing without
just asking you to read everything I’ve written here. I’m not saying I did nothing wrong, I’m just begging you to understand
that because of how this all went down, I was not provided all of the information students are guaranteed the right to in
the student handbook, and which you couldn’t possibly argue a student had been given a fair opportunity to prepare for, or
represent themselves in a trial in which they hadn’t been provided an unambiguous written description of beforehand.

I was specifically told to try and share as few details as possible about our relationship as were needed for the committee to
understand the specific allegations against me. I took this as further prompting to spare the committee all the details
necessary to understand all the events pertaining to what they eventually found me guilty for.

When I had such a hard time answering questions the panel asked about events I’d been told I wasn’t being put on trial for,
and I couldn’t recall the things they asked me about for the entire questioning session, because to this day, the only way
I’ve been able to ease the pain from the memories of what happened in the end is to try and forget them, I guess they
interpreted my confusion and inability to coherently respond as me trying to make up some story that’d rationalize or
excuse what I’d done. Please don’t let my life end for this. You’re the only person in the entire world that can save me from
a fate so much more painful than losing your house, or job, or even randomly being kicked out of college one random day at
the beginning of your senior year in college for no reason at all, which I don’t know any way to really explain to you other
than writing you this, and praying that you have the empathy to read it. I was distracted, trying to understand what their
questions were implying, and why they were asking so few related to what they were accusing me of, which culminated in
me pausing to express my confusion, and ask why they were focusing almost entirely on events unrelated to what I was
on trial for during the middle of my questioning.




WHAT I DID TO PREPARE FOR THE CASE
I’m describing what I did to prepare for my Judicial Affairs hearing to articulate exactly how this procedural error – me being
told, (as Adam told me in the first letter I received about the case) “specifically, it is alleged that on or about May 4, 2017
you communicated with parties in violation of a restraining order,” and very specifically that it was “this continued
contact in violation of the restraining order [which], if true, would be in violation of Standards II and VI,” when this
description did not actually encompass all of the actions I’d be put on trial for – made it impossible for me to know what
information I should’ve provided to the committee in the opening statement of my hearing.




                                                                                                                    DARTMOUTH008829
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 103 of 156



My family cannot afford a lawyer to help me with any of this, so the only people I’ve had to help me navigate this incredibly
opaque and unforgiving judicial affairs system are my public defendant, George Oslter, and my college dean Anne Hudak.
George’s interpretation of the school’s letter describing the allegations which the COS committee had raised against me,
was that the accusation I’d violated standard of conduct VI would be the biggest issue for me, since a very strict reading of
everything that transpired could cause the school to punish me for a technical violation of the law, even though the court
hadn’t found me guilty, and that I was quite clearly and provably not doing anything malicious during the period it was
alleged that I had been. He told me my main concern should be that the committee might punish me for having technically
violated the conditions of a restraining order when I sent the REDACT ’s the email which resulted in my arrest, despite
that the court accepted my not-guilty plea. This is why I was not immediately
                                                                   ED          available to have the hearing during the spring
term – I still needed to undergo the New Hampshire court hearing where they’d determine my culpability for the alleged
crimes. Several people at the school I went to for help throughout this process told me that George was very familiar with
the school’s Judicial Affairs process from his past experience representing students in them, so I had great respect for, and
readily accepted his opinion on how things would go, and what I should do to prepare for the COS hearing.

Anne told me to consider things I might do if I was suspended and had to go home, because she said it was always
important to “hope for the best, but prepare for the worst,” which, at the least, affirms that she would’ve agreed with my
lawyer that total separation from the college was not really something that would be considered here, even if she won’t
admit it to me now no matter how much I ask her to.

As a result, I wasn’t even provided an opportunity to admit or deny the allegations I was eventually expelled for, or know
what set of information I needed to provide so they’d understand all the circumstances surrounding my actions which’d
come into question. Once you’ve read this entire thing, it’ll be a lot easier to understand why this was especially misleading
in the case of my Judicial Affairs trial.

I have provided photos of the opening statement I read to the Judicial Affairs committee at the end of this letter.

                                                               ***

Although this information was available to me during the time of the hearing, and is absolutely necessary to make sense of
the events I was expelled for, because of the procedural error that occurred, I was specifically mislead to believe it was not
necessary to understand anything I was being accused of at the hearing, and that I should make an active effort to omit as
much of it and “any other irrelevant information about our relationship that wouldn’t contribute to the committee’s
understanding of the events surrounding the actions I was being accused of” (the man leading the hearing said something
along those lines to me at the very start of the trial, at which point I decided they’d probably look more kindly upon me if I
respected their time by listening to what he’d said, and decided to skip over a number of segments in the 6-page opening
statement I’d written). This judicial affairs system is so beyond my understanding, and I have no idea what punishment I
might really deserve for this; maybe this is it, and I’m just so fucked up I can’t even see what’s wrong with myself. I just urge
you to understand that institutions like judicial affairs serve obvious, important purposes in places like our school and
society, but even the individuals who create and manage them would profess there aren’t instances where they
occasionally come to invalid conclusions, and inadvertently cause more needless harm to people who don’t fully deserve it
than any other entity in the world might be capable of, or serve as a set of tools that some people will be able to utilize to
defend the very same injustices these institutions are made to quell; a society wouldn’t survive without means of holding
people accountable for causing other people harm, but no one would argue its possible for the institutions that serve this
purpose to do so without dealing some punishments to wrongdoers which are too harsh or undeserved. Please, please
understand that because of the circumstances I’ve described, there is no doubt the chance that this happened to me is too
large for you to not at least make certain it isn’t before you affirm I’m the psychopath they could only protect society from
by taking his life away from him. You know so much better than I do what punishment I deserve. The only thing in the world
I regret more than having been weak enough to have perpetrate the actions I committed during the Winter term, is not
being able to go back and do the trial again, just having any idea what I was being accused of, or what information I needed
to provide. That way, I could at least know this is wasn’t a mistake, but a necessary measure and precaution that simply has
to be made against people like me to protect others. To write this description of what happen during, and leading up to the
events I was expelled for, I truthfully had to reach deeper into myself and try harder to understand my own mind,
emotions, and what unconsciously motivates my actions and behavior than I ever have in my entire life, so that I’d be able
to express them to you as clearly as possible. I guess there’s never been another time in my life where that was my only
choice, and this was the only thing that could possibly make me go back to dwell on all these memories I’ve tried so hard to
forget. Once you’ve read this letter, I honestly think you’ll be able to make better sense of it all better than I even can now. I




                                                                                                                       DARTMOUTH008830
         Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 104 of 156



    couldn’t tell you what I deserve, but I do think that if you really read all of this, I’ll at least be able to know your judgement
    is correct.

      THE INFORMATION I WOULD HAVE PROVIDED TO THE COMMITTEE
       IF ALL THE ALLEGATIONS I’D BEEN PUT ON TRIAL FOR WERE
       ADEQUATELY DESCRIBED TO ME.
REDA and I met each other during our sophomore year in high school. I guess must’ve been a lot more popular back then
because we always talked about how we’d thought the other was super cool for a long time before we’d met. After we first
CTED
became friends after meeting in pre-calculus class, we both started making as many excuses as we could to hang out with
each other. We started dating a few months later, and after that, spent every last day of high school together, as well as every
break from college/university either of us had. Literally every single one. In our sophomore year of college, her parents
wanted to go on a vacation to Hawaii that I couldn’t afford, and so she refused to go and came to stay with me in my dorm
room and watch me study instead, because like she would always say to me when we loved each other “nothing was as fun as
time spent with her Marky.”

We were best friends, and closer with each other than we’d been with anyone else in the entire world until the very last day
of the relationship. She knew and understood me better than anyone else has in my entire life, and cared about and related
to me in such a special way; until the last day we were together, she’d always say she felt the same about me.

REDA was my first kiss, relationship, and the closest friend I’ve ever had. I was as close to her parents as I was to my own
for a while, and spent countless times more waking hours at her house than I have at my own since we started dating in our
CTED
junior year of high school. We were inseparable, and everyone that knew us would say they’d never seen two people with
such an incredible relationship before. Almost every one of the best memories I have in life are from time we spent together,
and now every one of them fills me with the deepest crushing sadness I’d ever felt before I was removed from the college and
lost everything that matters to me in life, and the ability to do the things I loved, and that make me who I am.

After we’d dated for two years by the end of senior year in high school, we had to decide what should become of our
relationship as we went to college. We loved each other so dearly, both said we felt our love for one another could never die
away. She begged me to keep going, and I told her I wanted to, but that I couldn’t ignore the objective reality we’d probably
be making a terrible mistake if we did keep going. This was my perspective: 95% of high schoolers who take their
relationships long distance once they go to college end up breaking up before they graduate, and resenting they didn’t just
end it earlier and have stayed friends, and not lose out on the best opportunity to meet new people they’ll ever get in their
entire lives. Students who pursue long-distance relationships generally know this, but think that their love is special, and
consequently, that they’ll be the exception to this statistic. Even if we felt otherwise, we didn’t really have reason to believe
we wouldn’t be making the same mistake.

She saw someone in the first few weeks of freshman year during the fall term while we were open, and called me the next
day crying, saying she couldn’t enjoy being with other people and needed to be with me again. I insisted we continue seeing
other people for the rest of the term to get a better feeling for how we both felt, but she refused while I continued. By the
end of the term though, I started to really agree with her that we would probably never find other people we were so
compatible with, and that we were so good together that we probably were the exception to that daunting statistic. And so
we started dating long distance after the end of fall term.

From this point until when we broke up, our relationship seemed to be as great as it had always been. Our only priorities we
had while deciding where we’d work after graduation, or during internships, or what we’d do during our vacation times off
from school was that we would be with one another. She always liked to make plans for when we would get married, and
insisted I spend most of my vacation time away from home visiting her family on the East Coast.



    This is so hard to admit to myself that I can barely write it here, but during the Winter of our freshman year (the first term
    where we did long distance) she got me to promise her I’d stop being friends with girls at school, because she said that even
    though she trusted me, she’d feel very insecure knowing I was hanging out with them. She’d struggled with severe body
    image related problems since she was in middle school, and while I wasn’t ever able to fully understand them, I always did




                                                                                                                             DARTMOUTH008831
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 105 of 156



   everything I could to help her with them. Throughout the relationship, I always thought she was so beautiful, and told her
   that every day. This helped her a lot in the first few years we were together, but eventually, her condition started to
   become more severe, yet different than it had been before. She would send me photos of her abs in the mirror every single
   day, multiple times a day, and legitimately start to feel insecure or hurt if I ever forgot to reply with a message telling her
   how impressed I was, or how hot she looked. Her weight would also fluctuate dramatically between months, never become
   so thin she seemed unhealthy, but losing weight incredibly fast at times, and then subsequently gaining it back over longer
   periods of time and starting to lose confidence in herself each time it happened. This went on for a very long time until I
   eventually told her I thought she might benefit from help, and should go see someone about it. She always agreed it was a
   good idea, and even let me help her set up an appointment for it once or twice, but she never actually saw anyone until
   right after we broke up. I guess maybe in the end, she probably realized I’d just become an object she’d come to rely on to
   cope with those insecurities, and that feeling of security I’d always provide her so reliably was the happiness she mistook
   for love.

   Anyways, I agreed, and stopped bring friends with girls at school – for her, because her happiness mattered so much to me,
   and with how overly committed she was to the relationship until the last day, I was stupid enough to believe in that with
   such confidence I’d agree to what she’d ask. To this day, there isn’t a single girl at Dartmouth I could call my friend. She on
   the other hand, was primarily friends with guys at school. She’d always been like that since high school, but I always
   thought it was because she was just a little bit of a tom boy, and I’m generally a very unjealous person and couldn’t imagine
   asking something as ludicrous of her as distancing herself from her new closest friends. Their names were REDACTE
   REDACTED , and I came to know all but the last of them very well while REDA and I were dating, because one           D of the
   things she’d constantly remind me was important to her was that I become CTED  close with the people who were close to her.
   Ashton’s parents are Dartmouth alumni, and they have a skiing cabin just off campus which they’d come up from Boston to
   visit all the time while they were in school. I vividly remember how easily she was able to convince me to agree, but can’t
   understand how I could put myself in a situation that would made me so much more used when it ended.

 The Breakup & Events Preceding
   I spent my Thanksgiving break seeing her family all around the East Coast; she’d always pressure me to come with her to
   when she was visiting them, saying it was super important to her that I meet them. If I said I didn’t want to go on any
   particular trip, she’d guilt me into it by saying she couldn’t believe I didn’t want to go and meet her family given how
   important they were to her, and that I was implying I didn’t like them if I was ever reluctant to make trips to the same
   people year after year, despite that she never wanted to come the few times I asked her to come and meet mine. When she
   was studying abroad in Denmark after that, she said she couldn’t bear being apart from me for so long. While this always
   seemed like it’d be an extraordinary experience from when she first brought it up, I soon came to realize it would cost far
   too much for my family to afford, and told her it’d probably be better to wait a few years until after we’d graduated and I a
   job and income, and would be capable of doing so without putting financial stress on anyone. We’d always talked about
   how fun it’d be to study abroad in the same place at some point while we were in school. She’d done a ton of work to find
   the best Dartmouth and RE programs that took place at the same location and time. I’d come to believe it was relatively
   easy to get into study abroad
                               DA programs here based on what I’d read and heard from other students, but ended up getting
   rejected from my program    CTafter she’d already been accepted and confirmed she’d be attending hers. I was already self-
   loathing when I got the newsED because I was already going through an unprecedented and unmanageable situation in one of
   my classes at the time that was driving me mad, and I hated myself even more after I was rejected from the program.

   She kept insisting, until finally we told me she wanted to have a “serious talk” during the summer before she left. In the
   talk, she told me she couldn’t deal with being away from me for 6 months while she was going to be abroad in the
   fall/winter, and basically cried saying she couldn’t do it until I eventually conceded and “pinky swore” to her I’d figure out
   some way to make it happen – I shouldn’t have, but I just felt responsible for the situation for not getting into my program,
   and like I owed it to her to do whatever I could to make the situation better. I know that sounds stupid, but throughout our
   relationship, it was the little secret ritual we used to promise one another we’d unconditionally stay true to whatever
   promise we’d made them. We probably made hundreds of these with each other, but in the end I guess the only one that
   wasn’t kept was the one she made us do the most – that we’d always be best friends for our whole lives no matter what. I
   think they were sort of a testament to how much we trusted one another; it could be something as simple as bringing the
   other person a meal at the library, or asking them to convince their friends to come to the first meeting of a club you’d just
   started, but we never went back on one when we were together. She always told me how much she loved it.




                                                                                                                        DARTMOUTH008832
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 106 of 156



She comes from an incredibly wealthy, well decorated family (she cried to me for months when she “only” got into RE
for the reason that every other member of her immediate, and at least 80% of her 35+ large extended family went toDA     Ivy
League schools), while neither of my parents attended college or have ever really been able to provide me for financially
                                                                                                                      CTE
since we lost everything in 2008, since when my parents have been living paycheck-to-paycheck and I’ve done everything  D in
my power to minimize the financial burden I pose to them and help stop the incredible suffering I’ve watched them
experience from not knowing if they’d be able to make our rent or car payments for months at a time. REDA and I were
always so considerate to one another about things like these though; I feel like she always understood,CTEDand would never
asked twice when I asked if we could try a cheaper restaurant, or pick the cheaper flight as we traveled between Seattle
and Boston with each other for school, and I did all I could to minimize the number of things she had to miss out on for
dating someone so much poorer than her, and buy her gifts the size of the ones she bought me. While we were together in
school, I used more of my spare money on her than I did on myself. Other than my laptop computer, the two most
expensive purchases I’ve made in my entire life were presents I got for her. I still wear most of the clothes she gave me as
gifts because they’re most of the nicest I own, even though I have to think of her every time I look at them as I put them on
to wear or see them in my dresser.

And so going back to the commitment I’d made to see her in Denmark, this was the biggest instance of me going beyond
my means to try and do this for her, and I wasn’t even really sure how I was going to get together the money for it yet,
especially since my parents had been especially tight on money in the months leading up to this. By total coincidence, I was
given a much larger refund check than normal in the fall term – roughly $5,000 dollars, while checks I’d received in the past
ranged from $600-1,500. I assumed this was because my parents’ income had fallen substantially below what it was the
previous year. Thus, I used the money to cover all of my expenses for the next 5 months, pay for the Denmark trip, and also
do something really special for REDA to celebrate her birthday which was occurring during the trip, as well as our recent
4-year anniversary. And so I went ahead and did just this.
                                CTED
We’d started talking on the phone for at least 20 minutes every day starting in the fall of last term when she went abroad.
REDA ’s the type of person who needs a lot of emotional support from whoever she’s in a relationship with compared to
most people, and I’m just the opposite, which I only say now with such confidence because we’d always freely talk about
CTED
and acknowledge it. This had been something she’d always wanted us to do since we’d started school, but that I had a
really hard time to find the time and energy to do every day with all the other social, work, and academic obligations I had
while at Dartmouth. Before she went abroad, she also got me to pinky swear I’d make time to talk with her on the phone
every day it was possible, and we did from that point on.

When I arrived in Denmark, I noticed a few things had changed about her. Neither of us enjoyed drinking much before, but
now she’d get blacked out a couple times a week, and seemed disappointed when I couldn’t keep up. A few other things
changed that were impossible for me not to notice after having known her for so long, but also too subtly for me to bring
up, like she seemed less excited to show me her friends and hear about what I was doing, even though she described her
feeling about the relationship in the same way she always had – she loved me more than anyone in the world and could
never imagine being with someone else.

When I went back home during the winter, I started to have some pretty severe emotional issues of my own. After having
gotten through to final round interviews at Bridgewater, Goldman Sachs, and Deutche Bank, which were the companies I
wanted to work at most at the time, and a few others I would’ve been incredibly excited to get at companies like Amazon,
HPE, and UBS, but not gotten any of them, or any of the other 200+ internships I applied for despite having many
interviews. I’d been desperately trying to get any possible experience in the financial services industry since my freshman
year, but had almost certainly failed to for the 3rd by this point, while there were already more kids that’d have three years
of internship experience in the industry than firm’s would even want to hire. I just felt really depressed and like I’d fallen
too far off the track necessary to get any of the jobs I’d dreamed of. I don’t know what makes me this way now that I think
about it, but this type of failure has always haunted me in life more than anything.

We live in a pretty small 4-person apartment with 5 people in it, and don’t have any desks for me to sit and do work at, so I
usually walk a couple miles to Starbucks in the morning and spend a good part of my day there. It’s a small community, and
there’s almost always someone from my high school class working there, so it’s impossible for me to go there without
running into a few friends from the past. I used to love catching up with people like this, but over the winter, I started to
think of the interactions as nothing more than an instance where I’d inevitably have to explain that I was at home, doing
nothing over break. It’s not that I was embarrassed they’d now know about how I’d failed, just that the interactions would
force me to confront my circumstances in my own mind, when my feeling of powerlessness to change them made it so the




                                                                                                                    DARTMOUTH008833
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 107 of 156



only thing I could do to cope with it all was try and somehow forget it all. No matter what I did – read the news, browse the
internet, or participate in any of the career development or academic programs I’d done to prepare myself for the
workforce in the past 3 years. Now all the market and industry reports I’d begun reading to prepare myself for interviews,
and to be a good employee at first, but had grown genuinely interested and intrigued by over the years as it became part of
my daily morning routine, I’d be overcome with the thought I was just accumulating knowledge that I’d only be able to use
if I got a job that wasn’t attainable for me anymore. When I participated in any of the leisurely activities that used to help
me relax at the end of the day, like watching movies or playing video games, I’d instantly be overcome with hate for myself
for being weak enough to waste any time I could be using to maybe save myself from the situation somehow. And so I’d
just sit there scrunched up on a wooden stool and a makeshift desk I made out of a shelf in my room, unable to do anything
recreational without starting to hate myself moments in being stupid enough to waste anymore time when I was already so
far behind where I needed to be, but unable to do anything productive without being overcome by the feeling I’d already
invested so much of myself and tried my hardest to achieve something, I needed to come to terms and let it go so that
when my unrealistic dream became an impossible one.

This was the first time in the 4½ years or so we’d been dating at this point that I’d had an emotional problem I needed
support from her with. I didn’t need much – just someone who I felt like was still rooting for and believed in me – I guess
because I probably needed someone in the world that actually understood what I was going through, but who’d told me
they loved me unconditionally for so many years, and that I could actually believe had a reason to care other than that they
had to, to help me believe that after having gone through so many trials and told I didn’t have the right qualities in each
one, there might be some place out there that’d come to believe I was qualified for any of the jobs that I dreamed of.

During break I’d go on walks in the woods behind my house around 8:00 every night and call her according to our promise.
Up until the last week or so days we were together, she was always so excited for these calls where we’d share what we’d
been up to that day like we always had, and where she’d comfort me about the problems I was going through. In the last
week, she told me that she loved comforting me, but that my happiness mattered so much to her that she was becoming
sad whenever we spoke because of how sad she could see I was. I said I thought it was kind of callous for her to ask me to
stop being so sad because it was bumming her out, and how mad she’d have gotten if I’d ever said something like that to
her in a similar situation. She agreed, and what she said hurt me, but I tried my best to hide all my pain when we spoke
after that (we usually FaceTime’d).

The weekend before she broke up with me, REDA went on a trip with her friends REDACTE to Montreal. Her
friendship with RE had been a little bit of an    uncomfortable situation in our relationshipDfor a while by that point. Ever
                                               CTED
since the first time
                  DAI’d met him, she’d always remark about how awkward and quiet he became if I was around. It couldn’t
help but notice itCT
                   too, whenever he’d visibly tense up when I walked in the room, or seem to die a little inside when they’d
very occasionallyEDfacetime and she’d put me on the camera for a moment to say “hi.” She became his closest friend at
school one point in sophomore year, until at one point she told me she was really worried RE was in love with her, and I
told her it’d always seemed that way to me, though I didn’t want to say anything about it because
                                                                                              DA he hadn’t done anything
that’d give me reason to believe he wasn’t just shy around people he isn’t super close with,CT  and because I’d have never
raised a concern like which would result in her having to marginalize a close friendship of hers,
                                                                                              ED and as a consequence of
what I was stupid enough to believe was male paranoia at the time: a feeling I was proud of being able to virtually ignore at
the time, because I thought it was part of what made me a such a good partner to her, and our relationship such a healthy
one. After she raised the concern though, she said it was pretty fucked up considering she had asked me to preemptively
not pursue friendships with any girls so that she wouldn’t have to feel paranoid that I might end up in a similar situation to
the one she was in, and that she was going to start slowly creating distance from him over the next term until they were
hanging out once a week or so, instead of most days as they had been. I said that sounded totally fine, and that ultimately, I
always trusted her ability to evaluate her friendships with other guys better than my own, but obviously appreciated her
telling me about it. After this, she told me she became less close with RE , and seemed to for a while, though I never
payed attention to it (she’d just report on it to me without any prompting).
                                                                        DA
                                                                        CT
She’d spam me with snapchats and texts throughout the day to tell me about whatever she was up to on trips like these,
                                                                         ED
but now, for the first time ever, I didn’t hear anything from her. She didn’t reply to any of my phone calls or texts either. I
could see she’d read them, and so I assumed something must’ve gone wrong with her phone or something that made it so
she couldn’t reply.

That next Monday right after she got back from the trip, Hannah messaged me “we need to talk,” on Facebook. At this
point, she’d never raised a problem about the relationship that was serious, or that we didn’t immediately talk through, and




                                                                                                                      DARTMOUTH008834
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 108 of 156



had only ever told me she wanted to be together for the rest of our lives. We had a trip to Canada we’d planned extensively
to go on – she talked for months about how excited she was to go on the first of so many trips we’d go on to see the world
with each other. I remember replying “Lololol ok but just fyi ur making it sound like you’re gonna break up with me,” and
then only while I waited for minutes watching the bubbles on messenger go back up and down over and over again, letting
me know she was typing and deleting her response over and over as she tried to figure out what to say, did I realize what
was actually happening. When we talked at this point, she told me she wasn’t sure she wanted us to be forever anymore,
but wouldn’t tell me why at first. I couldn’t understand how she suddenly felt that way, and kept telling her I had to know
why. Eventually, she told me that she didn’t find me attractive anymore and secretly hadn’t enjoyed the sex in the past 9
months. She said it’d almost become like a chore for her in the end, even though I’d always made sure she didn’t feel
pressured to be any more sexually active than she really wanted to, just so she could impress me, or make me happy. This
was the only reason she ever provided me in the end. I can’t remember, and still can’t imagine her saying this to this day,
but she told me it was because she didn’t like my skin anymore, or find me attractive in general anymore, and told me she
thought I’d become socially awkward since I got to college – I was a lot more cool in high school, and won homecoming
prince and class president a couples times each. I guess she couldn’t even be attracted to me once the respect and
admiration she had from when I was those things faded away. She said that she still loved hanging out with me until the
end, but that the sex was just a chore she pretended through to keep me happy, and hide that deep down inside, she felt
the opposite of how she’d insisted she had to me every day we’d been together. Her favorite “pinky swear” was the
“forever” promise and she made me do it so often. She’d ask me, “forever?” and hold her hand out, and then I’d lock my
finger with hers and reply “forever.” She would always break the biggest smile after that, and then jump up and grab on my
shoulders. I’d pick her up and we’d just hug each other after that. It used to be such a sweet memory.

Just about 9 months or so before that, I’d gotten her a dildo as a present – she’d wanted one for a while, but was too
embarrassed to actually go out and purchase one herself, and so asked me to do it for her as a gift, which is was more than
happy to. She said she loved it and (though never with, or in front of me) told me she used it every day. We were always
very sexually active and into each other before then, but she gradually became less and less interested in generally having
sex after she got the dildo. I asked her if anything was the matter, and if she was still enjoying the sex as much as she had
before; every time she’d reply that she thought I was as attractive as she always had, and that she was just naturally losing
the desire to bang quite as much as we used to, as anyone would four years into a relationship. I understood this and felt
the same, but the only. The difference was big enough where it was impossible for me to ignore, but I’d reassure myself her
change in enthusiasm was just a natural consequence of her also having the dildo to provider her pleasure. I remember her
saying she’d stop using it so the sex would be “especially good” when I saw her, and me insisting she not, because overall,
she’d get more happiness from using it in the meantime than we’d get in combination from her being more excited for the
first sexual encounter.

In this first conversation, she just expressed her dissatisfaction with the relationship for the first time, but said she still
loved me and wanted to make the relationship work. She listed all the things she wanted to try, like starting to have skype
sex sessions with each other while we were apart at school, or her taking her Uncle & Aunt’s car to visit me on the
weekends while we were in school (she had a lot more free time than me while we were in school). I said I couldn’t believe
that after so many years of me doing ridiculous things to help her with body issues, she couldn’t be aware of how much that
would hurt me to hear from her; that she wouldn’t have cared enough about my feelings (if this was the real reason) to not
wait until she’d already decided she wanted to end it for sure, and then come up with some other fake reason I’d believe,
and tell me that instead. After a while, I said I was sort of in shock from all this, so I said we should sleep on it and have a
longer, very serious talk about what to make of our relationship the next day, she agreed, and I went to bed.

Early in the morning the next day, I woke up and went out in the woods to talk to her, but right when I arrived at the little
hilltop with a view that I always paced around at when we’d chat back in the day, she sent me a facebook message saying
she didn’t want to make it work or talk about any of the things she’d said the day before, and that she couldn’t emotionally
deal with talking to me for 6 months or so if I remember correctly, because she’d loved me so much and the breakup was
going to be too hard for her to bear already, and that she was sorry for leading me on so hard for the past few years.

The fact that we broke up that day isn’t what broke me. It was that the person I cared about most in the world, and who I
thought, and had always reassure me she felt the same, didn’t actually care enough about me once she’d decided she didn’t
want me as her partner anymore, to just simply not do this in the most hurtful way imaginable. I kept trying to see things
from her perspective so I could make sense of it, but I couldn’t imagine any thing or situation that could conceivably make
me do these things to my RED . Looking back at things now, I guess she probably just wanted me to think that she felt the
same love so I’d keep giving her the affection I’d always provided her up until the end.
                           ACT
                           ED



                                                                                                                     DARTMOUTH008835
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 109 of 156



Since then, I haven’t actually been able to look at my relationships with people the same way. If the person I’d been closest
to in my entire life could’ve been faking her affection for so long, how could I ever believe that another person I’m less close
to for the rest of my life really cares about me in the same way I do about them. I still don’t really know or understand when
or why she stopped thinking I was the cool impressive person that she cared about so deeply at one point, but at the very
start, it broke me that she’d agreed with the opinions of every other person or group I’d tried to gain the approval of since
I’d started school here. My closest friend at school, who’s the closest person to me in the world now that I think about it,
and I’ve never told him that before, even though we both know we’re closer with each other than we even are with our
own families. He’s the person who helped me find a place to stay here so I wouldn’t have to write this appeal while dealing
with all the anxieties of being home, and the only person that’d lay there and cry with me about this happening to me.

Now, I can remember parts like her hair, chin and ears, but I can’t actually remember exactly what her face looks like. I can
imagine the faces of all her friends and relatives who I saw once or twice, but for some reason the person whose face I’ve
seen the most times in my life is the only one I can’t remember.



She started blocking me on all contacts after that. I couldn’t comprehend how she could care so little about exchanging last
words, or trying to be friends afterwards, or just telling me what actually happened so I wouldn’t just come to hate every
part of myself and who I am that made it so I stopped being good enough, or worth caring about as a friend just because
she wasn’t sure she wanted to be with me forever anymore. I switched between my apps as fast as I could, trying to find
ones she hadn’t blocked me on yet so I could plead with her to talk to me one more time so that we could end it differently.
In response to one of my messages, she told me I should go to her mom if I needed someone to talk to. This hurt me for
reasons I’ll have to explain.

REDA ’s mom RED (I only ever called her by her nickname – “ RE ”) is probably not like anyone you’ve ever met. She
went to UPenn and
CTED            ACT  worked some at some prestigious law firm in DA
                                                                  her earlier years, but her father in law was a super famous
doctor with a street,
                 ED and a whole bunch of other things named after CThim at UPenn, and they both retired decades ago and
have been living off the money he left their father when he died at
                                                                  EDa young age. They lived very comfortably, spending most
of the year on vacation seeing relatives, but, as is common in my hometown (where highly educated stay-at-home moms
with Ivy League degrees are the norm), RED became increasingly troubled by her own sense of purposelessness. I
remember one time right when we’d graduated
                                         ACT from high school, she started telling everyone about how she was going to
apply for a job at Trader Joe’s because she
                                          EDwanted something to do that’d keep her busy, and then later when it was just us
in the kitchen and she conferred with me about how sad and empty she felt, and then helping her and not being able to
believe how well it worked. After REDA and her Brother had both left for college, this manifested in her effectively
becoming REDA s personal servant.  CTEDShe did absolutely everything for her, and REDA loved it and would openly talk
about howCTED
            she could simply ask her mom is she wanted literally any task completed
                                                                                  CTEDthat she didn’t want to do herself. RE
even told REDA that if she was ever in a situation where she needed an excuse to rationalize her actions, she could say   DA
her mom made
           CTEDher do it, and then pass off the situation for her to handle, and REDA would brag to be about how CT
awesome of an out it was to have and used it an incredible amount (more than CTEDyou could imagine might be possible). SoED
when REDA told me to talk with RE , I felt this was certainly what must’ve been going on at the time – that I was just an
annoying
       CTEDobligation that she wanted
                                    DAto brush off instead of deal with.
                                    CT
Thinking back now, I still don’t know if she couldn’t speak to me because what she did immediately before the breakup was
                                    ED
so bad she wasn’t even capable of speaking to me about it, or because she secretly cared about me so much less than I
somehow believed. These sorts of things from the end of the breakup still haunt me every day of my life.

I took the offer to talk to her mom, even though I felt REDA had direct me to her for this reason, because after being
around the house every time REDA and I had hung out         there over the years, she’d become the only person I was close
                                                         CTED
enough to really understand how    close
                                CTED REDA         and I really were. After we left for college, RE started to become
increasingly neurotic (she used to openly  talk
                                         CTED   about it to me  at length, but she suffered fromDAbi-polar disorder, depression,
anxiety, ADHD, and took enough psychoactive drugs each day to kill most people several times    CT over) in a bunch of new
ways, one of which was to try and control when REDA and I could be together when we were        ED home to make sure they
had adequate personal family time, which was especially
                                                  CTED      insane   because their family already spent more time together
than any I’ve ever witnessed. The fighting happened between her and REDA while I wasn’t there, but when REDA
would tell her she was being overbearing and insist I be able to come overCTED or spend the night while we were on    break, she’d
                                                                                                                   CTED
act super weird and uncomfortable when I was over after that, which eventually resulted in her starting to openly




                                                                                                                       DARTMOUTH008836
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 110 of 156



antagonize me from time to time. Things got complicated between RE and I after me and REDA left home for college, in
short. Still, in so many ways, she was like a second mother and closeDA
                                                                      friend to me for all those years. We did chores
                                                                                              CTED
together, and walked their dog Lucy when REDA was feeling too lazy   CTto join, and sent each other funny videos and
interesting articles we thought the other would
                                             CTED like on facebook. ED

RE and I got Starbucks and went on a walk in the park where I told her most of what I’ve described here. She couldn’t
believe
DA it. I asked her, “with how she ended it, how will I ever be able to forgive her so that we can ever even be friends
again,”
 CT and she told me she didn’t know, because, what person could after the way she ended it? And she also said that I
needed
ED to promise myself I’d make sure to not ever allow myself to get in a position where someone could take advantage
of me again like this in my life. There are so many things about this conversation I still don’t know: if RE was just there
because REDA had asked her to have the difficult last words of this relationship with me so she could     DAfeel a little less bad
about not  being
         CTED     brave  enough   to have them with me  herself. Another way  of putting  the dichotomy   between
                                                                                                          CT        these two
versions of reality that could be true in my mind, but that there’s no way for me to discern between: ED   RE   could  have talked
to REDA , and learned whatever really happened, and was saying whatever she thought would help DA          resolve the situation
easiest,
   CTED  not because she cared about me at all, but because she cared about REDA . She could have also     CT known whatever
really happened, in which case my interpretations of what her words impliedCTED  were probably accurate,ED  especially if what
happened is as bad as I can only assume. Regardless, I know without a doubt she would have been there if she didn’t have
another agenda to pursue back then – I’d forgotten how close we used to be until writing this now, but we really did love
each other. We were like family. I remember us crying and hugging each other in the car, both unable to say goodbye until
my parents eventually came by where we were parked (I hadn’t told them what’d happened yet), and so I jumped out to
leave before they’d see what was happening. Before I’d left at some point, RE also said it was too fucked up that REDA
could just end it without even giving me a final conversation after all these years,
                                                                              DA and that she’d tell her to give it toCTED  me
later that day.                                                               CT
                                                                               ED
Later that day, we talked on the phone very briefly. There questions I remember asking her at the start were, “are you sure
you don’t want to try any of the solutions you tried before,” “how could you convince me to find the money to make that
trip to Denmark and all the things we did during it if you knew you hadn’t been sure about the relationship for so long,” and
“what about the trip to Canada we’d planned to go on in two weeks that you were covering to get me back for stuff we did
in Denmark?” She instantly replied admitting how wrong this was, and saying she’d pay me a few specific purchases she
didn’t really give me an option to not make on her behalf, even though I’d resisted in each case, or only made the purchase
after she said that she’d compensate me by covering a short trip to Canada we’d arranged to go on with a mutual friend
and her boyfriend from Germany. Originally, these included a dinner where she’d made me pay hundreds more than I’d
repeatedly told her we could for weeks leading up to it, and a border fine I incurred while coming back from Denmark and
got caught with an alchohol-based marijuana product she’d purchased for her friends at home, put in my bag with a bunch
of other things she didn’t have room for in her own bag, and so asked me to take back for her in my own.

                                                              * * *

This dispute over money is ultimately what caused this situation to proliferate, and what motivated me to write the emails
that I was expelled for, and so I am going to go into all the details of the situation to try and make sure you’ll at least be able
to really understand everything.

When she called me on the Monday after she’d gone on her trip to Canada with REDACTE and expressed dissatisfaction
with our relationship for the first time, I asked her how she could’ve told me otherwiseDfor so long if she really knew that
she’d felt that way. I told her how used I felt after she’d gotten me to spend a ludicrous and unprecedented amount of
money on her in the past 9 months if she’d really felt the way she’d described, and she responded something along the
lines of: “you’re right, I can’t believe how fucked up of me that was, and I’ll at least pay you for the expensive dinner and
border fine you paid for in Denmark.” This is what the $800 dollar debt that I kept insisting she had to repay me for, or at
least explain why she didn’t think it’d be appropriate for her to pay me anymore. The dinner was at a Michelin Star
restaurant – we are both really into food, and I figured it’d be a really sweet and precious memory we’d enjoy from while
we were young for the rest of our lives, so I found one that’d be ~$300 for both of us to go to eat at while we were there to
celebrate our anniversary/her birthday. The wine menu was incredibly expensive, (~$200) and she was really into drinking
at this point, so I told her we should go get drinks at a bar beforehand so we’d wouldn’t have to pay for the ones on the
menu. We did this, but after we got to the restaurant, she started saying she really wanted it, and talking about how much
it increases the quality of the meal and places like that, and I thought it’d be better to just do whatever to make the




                                                                                                                        DARTMOUTH008837
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 111 of 156



experience perfect since I was already spending a couple weeks of spending money on this anyways, and that it might not
be worth it to be stingy here if it might ruin or diminish the memories we’d have of what I’d already spent on, etc.

The border fine I’m describing is one I had to pay when I came back from Copenhagen and was randomly searched at
border customs. They found two shot bottles of marijuana-infused alcohol in a bag inside my luggage that REDA had filled
with things she wanted me to take back for her because she didn’t have space inside of her own luggage toCTED
                                                                                                            take them back.
Thankfully, this merely resulted in me having to pay a $500 border fine. Although she was entirely responsible for me
incurring this fee, she had been spending far beyond her allowance while abroad and was already strapped for cash, and
paid for half of it to help relieve the burden she’d brought upon me without making her own situation more dire. If you look
at the email to my parents RED included in the police report (presumably just to taunt me since it doesn’t contribute to
the narrative that I posed a ACT
                               threat) you’ll see they never even paid me back this amount.
                              ED
In advance of all this though, REDA had generally been asking me to do a lot of things I’d told her were very hard for me
to find the time and money for    over the last year or so before our relationship ended. She’d convince me to do these things
                                CTED
by saying it was too hard for her to be away from me so much, or because it’d be worth the time and money to see her
relatives in the long-run if I was really as committed to the relationship as she was, so when she revealed that she’d actually
been lying about how she really felt for all that time, my first initial reaction was to think that she’d been hiding her feelings
(wittingly or unwittingly) so that she’d be able to milk me as hard as she could until she eventually came by a good
opportunity to leave me. One way or another, it felt like she’d manipulated me, and her immediate and vehement promise
she’d pay me for the two things when I’d just started to express this suspicion as it arose in my mind during our phone call,
and refusal to just give me another explanation to believe in so these things would hurt a little less, or repay me the amount
she’d promised me she would without me asking, made it seem like she certainly felt that way as well, so that was the only
explanation I could believe for what’d been going on in our relationship for the past year after then.

The two things she said she’d pay for made up the original sum of $700 or $800 (I think she’d just promised to pay me for
the items, but hadn’t agreed upon a valuation, and these were estimates of what it’d come out to). I remember this
changing at one point because of a situation that came up regarding our flights back east for school in the spring. Whenever
we went back to school, I’d always go down to RE and hang out with her and a bunch of friends I know there from high
school (one of my best buds form high school isDA    in a frat there I’d stay at a lot, and that made me an “honorary pledge” with
a pledge name and all). Thus, we’d bought tickets   CTin advance to fly back together a few days before housing became open
here at Dartmouth in anticipation I’d be stayingED   in Boston. When this no longer became the case, and it was clear I’d have
to go later since I didn’t have a place to stay, I asked her if we could work it out as soon as possible to see if I could get my
flight changed for free. She told me that she’d have her mom handle it, and after we’d stopped communicating for a while,
revealed that she’d changed her own flight instead of my own, despite me having been so deliberately clear that this was,
unfortunately something we’d have to exchange a few pieces of information and quickly resolve now that we’d broken up.
This resulted in my parents having to pay the cost of changing my flight – $150 – while REDA was able to get her own
needlessly changed (she’d chosen when we were leaving at her own convenience), andCTED           so I tried to get them to pay for this
briefly, but guess I must have dropped it or something. This all happened so long ago, and over so many countless days and
events that I’ve just been trying to forget, that its not really possible for me to reproduce every exactly detail surrounding
what happened for you. But these are all the ones that I can.

Later on, she would go on to tell me that she wasn’t going to give me this money anymore, but refused to provide me a
reason why. My assumption was that, because she had already spent more than she was supposed to over the previous
months (her parents were planning to have a “serious talk” about how she’d been spending when she got back home), and
so she just decided it’d be easier to rationalize some reason why she didn’t, or shouldn’t have to anymore (especially since
the only ramification of acting immorally here would be hurting me, and she could do so without consequence once it
started to seem like we probably wouldn’t ever see each other again) rather than just pay me for a small fraction of the
things she’d convinced me to buy for her against my own will and reason. The reason I demanded an explanation in lieu of
the payment she’d promised me, was because in the case she decided not to give it to me, I couldn’t accept that she
wouldn’t even acknowledge what she was doing was amoral. I knew it was well within her right not to, and that its atypical
for someone to compensate their former significant other at the end of a relationship for expenditures of this type but I
also knew that if she hadn’t simultaneously been lying to me about how she really felt about the relationship, and also
incessantly demanding I pay for so many things I kept telling her were beyond my means, there’s no way she, or anyone
else in the world could’ve gotten me to spend the amounts she’d asked me to on her. When she expressed she also agreed
this was the case, that she’d manipulated me, and that it’d (at the very least) be fucked up of her to not at least
compensate me for the costs she was most directly responsible for that I’d incurred over the past few months, it made it




                                                                                                                            DARTMOUTH008838
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 112 of 156



impossible for me to believe that deep down inside, she might not know how fucked up it was for her to swing on this
without explanation.

Related to this is a complicated financial situation that was brought to my attention sometime in the mid-late spring. I
noticed that I had been billed for winter-term housing and food, despite not having been there, also having done all that
was necessary to inform them I’d be off that term, and having evidence of this, so I reached out to the financial aid office to
ask what was up. At this point they notified me that they’d remove the bill for the meal plan, but that if I wanted them to
undo the charge they were entire responsible for, I would have to talk with people in my own fraternity, explain the
situation, and get them to return the housing stipend which the school had paid them out of my billing account. They also
did not explain how I should go about doing so, which resulted in the problem going unresolved even after I did what they’d
asked me to and started an email chain with the billing office and my frat’s treasurer. Additionally, at this time, they let me
know that the billing office had not used my scholarship funds to cover my housing costs during the fall term of 2016, but
instead, had given added it to a cash balance the school gives me at the start of each term to cover personal expenses. I
think the lady I spoke with is named Christen O’Connor, but at this point she also revealed the accounting error had
resulted in me having uncovered housing fees from that term, and that they had, and would continue to be charging me an
interest rate you might pay on credit card debt on the balance until I paid it off. So essentially, I was told in the spring after I
raised mistake billing had made to their attention, that the money I’d used to pay for virtually everything I’d done between
the start of the fall term and the end of winter break (almost entirely things I’d spent money on while doing with Hannah)
and had been told was a debit balance I could spend on things like clothes, dorm supplies, and personal expenses, was
actually a high interest loan I’d taken out and not been told I’d have to pay back until long, long after when it was
impossible for me to do so. Throughout our conversations, the people in the billing department have been painfully
unwilling to consider that this would be tantamount to your bank depositing more in your bank account after your
employer directly deposited your paycheck. If additional amount they deposited wasn’t large enough for you to think there
was probably a rational reason for you to receive whatever amount you had, how would this not just be sneaking a high
interest loan on top of the cash going into your account, and then not showing the amount owed on your credit account
until 6-months later when interest equivalent to 20% of the principal had already accrued?

Anyways, this term I received a check-in hold and was told I won’t be able to attend classes unless I took out a student loan
to pay off the amount I owed before the check-in deadline. They also finally got to actually removing the fees they’d totally
incorrectly billed to my account for winter housing and food just at the start of this term, but also had the audacity to deny
any culpability in creating an undesirable situation for me as a result of accounting errors the department had made
because allegedly, the department does not make mistakes. Anyways, dealing with this intensely frustrating issue that I’ve
been vehemently blamed for singlehandedly causing, and remembering what I spent most of the money on each time and
why, hasn’t made what happened in that last year of our relationship any easier to forget.

                                                                ***

After that, I started to ask her why she really ended it. There were so many unanswered questions, it was hard to help but
think. I told her that no matter how much she thought it would hurt me to hear the full truth, it’d still be so much easier for
me than the alternative – thinking every part of me I had any reason to think might not be enough really wasn’t and that
this was the reason she ultimately lost her admiration for me as a person. She’d only give me the answer about sex, so I
started to ask if she’d cheated on me. I asked if she knew what her unresponsiveness throughout the weekend, in
combination with her reasoning for breaking up with me implies she was up to with her friend over the weekend. When I
asked her the last question, she totally lost her composure, and couldn’t muster a response. After a few seconds of
mumbled crying, and a delayed utterance of the word “no.” I kept screaming “How?” and she just kept crying more and
more. Her silence here was the only other thing she provided that could let me understand what happened. At the end of
the call she said “I’m sorry I can’t do this Mark” and hung up. It was five minutes long.

REDA meant the world to me, and losing her like this would’ve crushed me regardless of when it happened. But then, it
made all the pain of the other insecurities I was dealing with at the time worse. Whenever the thought that I might really be
CTED
ugly, or stupid, or unemployable, or not cool enough crossed my mind, it became a possible explanation for everything
that’d happened which I was powerless to stop myself from dwelling on endlessly.

                                                               ***




                                                                                                                         DARTMOUTH008839
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 113 of 156



  Aside from that, everything else from between the time between when we broke up and when she was about to arrive back
  home for school, so everything here is based on what I can remember as I go back through the emails we exchanged during
  that time.

  Looking back now, I guess I actually didn’t reach out to REDA or her family at all until after she reached out to me on
               th
  February 28 , a week after we’d broken up (it seems from     the contents of the emails), to apologize for how she’d ended it.
                                                            CTED
  None of this happened during the time period which I was accused of violating Dartmouth’s community standards of
  conduct during, but all of it is necessary to truly understand and make sense of what happened during the perpetrated the
  activity I was expelled for a few days ago, so I hadn’t gone back and looked through these emails until now. Truthfully, it’s
  because the memories of all this, especially after what happened during the Spring term, are too incredible to bear. I guess
  the only way I could stop them from seeping into my every waking thought was to try and forget as many of the little
  unanswered questions she never gave me a chance to ask, and try to rationalize how the little bits I do feel like I know
  enough to understand can really be pieced together to explain the little blank spaces in-between them that I’ll never be
  able to make sense of.

Since before we met one another, REDA had a reputation for very unexpectedly doing things were are cruel or unfair to the
people she was closest to, and thenCTED
                                      rationalizing her behavior if confronted to try and make her victim seem like the
antagonist. Although she was popular in high school, she had more high-profile fallouts with the people she was closest to
over those years, almost always spanning from her total lack of remorse for whatever she’d done, or refusal to acknowledge
it – which manifested in her being known for having a very “selective” memory for simply trying to pretend things she
couldn’t recall bad things she’d done in the past if it seemed like she’d be able to get away with it in the particular situation
Of the people she hung out with on a daily basis, she’d express a level of resentment, and extreme jealousy towards any girl
that was attractive (no matter how close she was to them) that was so different that what you’d expect from observing her
interactions with them that it made me worried for her. I also thought these feelings might relate to the other insecurities she
was dealing with, and said she might want to seek help for both in concert. Whenever I brought up my observations to her
(we were incredibly open with one another, and constantly had open dialogues about these sorts of things all the time), she’d
readily acknowledge that she was, or had been cruel or wrong in whatever instance we were discussing, thank me for caring
enough to bring it to her attention, and agree she needed help.

She did things like this to me too from time-to-time, but we’d always talk them out and after a calm respectful conversation
(no matter how long it took – that was our rule we’d always pinky swear on). Little things, like becoming visibly upset if I ever
asked to watch anything but her foremost program on TV: or agreeing not to eat at a certain restaurant while we were on the
way to meet up with a friend to get food, and then suddenly acting so excited about that same option once the other person
had joined us that I’d seem like a jerk for opposing. They were very occasional, and if I were the one to point things out to
her, she’d almost always acknowledge what she’d done. If anyone else said or did those things to me, it wouldn’t have
mattered to me. To me, their words or actions would just be expressions of their own shortcomings or contorted worldview.
From her, I guess they suggested the person who required such a high level of care and affection from me, and that I cared
for so deeply, might not actually care enough to think about my far, far, lesser needs for this care, to consider or value them
in the same way. It was just the total certainty I could never imagine pulling a similar stunt on her, and how certainly she’d be
angry at me if I did. A few times she turned on her very best friends, because she thought they were being annoying or needy
for texting her the same amount they always did, or when she’d always tell me her best friend from high school, REDA , was
such a slut, or desperate for sex whenever she told REDA about some new guy or hookup (REDA has always been              CTED  jealous
of how much attention REDA gets form guys since            they
                                                        CTED    were   very young, and she was aware
                                                                                                  CTED of this, and we talked about  it
a number of times and ICTEDtried to help her with it, but it didn’t really change over time now that I think about it). On a few
instances where she’d done this and I’d present my thoughts and concerns to her, I’d confess that observing her speak about
and treat people she’d mislead to believe that she cared so deeply with so little respect made me worry that someday, she’d
eventually do the same to me. Her assessment of what made her behave this way was that her insecurity manifested a sense
of jealousy within her, and to cope with the feeling, she’d lash out at whoever she thought might be better than herself in
some quality of importance to her, like intelligence or beauty. To reassure me, she always told me I was the only person she’d
met in her entire life and not felt that way towards. She always said I was the exception, and that the whatever she said she
felt to my face was nothing more than an expression of how she truly felt, and that despite us having spent more time
together with each other than we had with anyone else but out families over our whole lives, she had only come to love me
more with each passing day we spent together, and that I was the sole person she’d been close with and not come to ever
feel that jealousy towards, because she said whenever I accomplished something, it made her proud and happy too.




                                                                                                                            DARTMOUTH008840
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 114 of 156



When I got this first email from her after a week after the breakup when we’d stopped contacting each other, it made me feel
like she was doing all this to me. In my mind, there were only three possibilities. She could’ve secretly been cheating with me
for any amount of time, but lying to me so she could keep the relationship going, and continue getting support and comfort
from me until she felt too guilty to keep it going. She could’ve also been telling the truth in the email, and not meant any of
the horrible things she said to me on the phone that I couldn’t, and still can’t believe she was capable of saying to me at the
time – but then what could have caused her to say then in the first place? With the pieces of information I had though, the
only explanation that made sense was that she’d felt what she said so deeply down inside that it made her cheat that
weekend, knew it had to end after that, but felt so guilty (REDA might lost her composure more in emotional situations
than anyone else I’ve ever met) that she couldn’t gather herself
                                                            CTEDenough to do it right, and as a result, ended up doing it the
way she did. I honestly don’t know if that’s any more right or wrong now than I did back then, but since I couldn’t rationalize
why she wouldn’t do any of the things that would’ve made this hurt me less, like care enough to have waited two weeks until
she got back so we could’ve ended it in person, or think about the circumstances she was ending the relationship in, what
they would imply to me, how much that would hurt, and how little thought or care it would’ve taken to prevent me from
having to feel that pain. The lack of care either implied our relationship, my feelings, and the prospects of being friends again
someday mattered so little to her by the end that she didn’t even force herself to stop, decide how she felt, and then show
me consideration by acting on her sentiment in a way that wouldn’t hurt more than it had to. And at the time, I was too hurt
to assume anything but the worst of her. I thought her rendition of the conversation we’d had the past week was
substantially altered. I thought this was because she’d altered it to rationalize what happened, and hide from the guilt of
making me feel as hurt as she couldn’t know I was experiencing (we hadn’t spoken in a week), but that she must’ve not been
able to forget how much probably hurt me based on what she said. Now, after everything we shared, I felt like I’d awoken on
the back end of her using me up, throwing me aside, and then figuring out a way to rationalize it to herself so she wouldn’t
have to feel as bad about things afterwards.

                      REDACTED




Other than the 5-minute phone call she cried for most of and hung up at the end of, we hadn’t had last words. As more time
went by, and I sat alone at home with nothing to do but sit in my apartment and walk to the lookout in the woods where I
used to go when we talked on the phone and read books, I grew more and more angry that she could unnecessarily hurt me
so much. I felt like she’d hurt me and made me feel like a fool for no reason, and **. I felt that if I kept holding in how I really
felt in what I said to her, I’d just be allowing myself to continue being tricked and controlled by my thought of who I thought
she was and what I’d thought we were, that’d made it so the only way I knew how to resolve any problems that arose
between the two of us was to talk them out and make sure both of got to share anything on our minds, and also tried our
very best to understand the other person’s perspective if there was a disagreement – that was another one of the pinky
promises we made the most. Now that she’d presumably cheated on, and thrown me away like this, though my impulse was
to be kind to her – it’s the only way I knew how to treat her, and the inclination was so strong it still spilled out in the second
half of this email in which I was trying to repress it – I started to loathe myself more and more for how pathetic I was for
letting it continue to dictate my actions and make me hold back how I truly felt about her ending it the way she did.




                                                                                                                           DARTMOUTH008841
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 115 of 156




      RE
   RE DA
   DA CT
   CT ED              RE
   ED                 DA
                      CT
                      ED
                                    R
           RE                       E
           DA                       D
           CT                       A
           ED                       C
                                    T
                                    E
This email of mine which wasn’t included in the Judicial Affairs case file, but I’m showing it here in this complete record of
                                    D
virtually all the correspondence REDA and I exchanged during the period when I committed the actions that I was
eventually expelled for, in order CTED
                                  to make sure I communicate every piece of information I can that might contribute to your
understanding of what happened.

It hurt so much that after I’d spent so many years helping her with her own body issues, the things she said to me on the
phone just drove me insane. Between then and when she sent me the apology letter, my pain turned into anger, and my
anger made me want to do something to show her my physical affection for her had been as fake as she said hers had been
for me. This is when my ability to repress that evil emotion began to falter, and the feeling it’d be easier for me to move
past what’d happened if I did let it out was the only in my mind that I could explain or believe. I was ready to believe any
understanding of the situation I could rationalize then, and out of that desperation, became weak enough to believe it was
right to consciously say something that’d make her feel the pain that she’d made me feel with what she said in the end, and
those things were the best I could come up with.

                     REDACTED

                                                                                R
                                                                                E
                                                                                D
                                          REDA                                  A
                                          CTED                                  C
                                                                                T
                 REDACTED                                                       E
                                                                                D
                REDACTED

      REDACTED


      R
       E
      D
       A
      CT
      ED




                                                                                                                    DARTMOUTH008842
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 116 of 156



These are the three logistical things we needed to resolve before we’d be able to stop communicating with each other until
the time she got back in a few weeks, and I wanted to work them all out so I could stop speaking to her (until then) as soon
as possible. I just wanted to get my things back, see her face one more time so it’d be easier for me to internalize what’d
happened.


      RE
      DA
      CT
      RE
      ED
      DA                 RE
      CT                 DA
      ED                 CT
                         ED             R
                                        E
                                        D
      R                                 ARED
       E                                CACT
      D
      REDACTED                          T ED
       A                                E
      CT                                D
      ED




     R
      E  RE
     D   DA
    RE
      A  CT                                    RE
    DA
     C   ED                                    DA
    CT     RE
     TE                                        CT
    ED     DA
     D                                         ED
           CT
    REDACTED
           ED

       R
    RE E
    DA D
    CT
To me, what she said about the money was tantamount to her saying: “those two things you said to me were so cruel and
       A
    ED
unfounded
     CT that you deserve to lose these the money that I was the one to bring up and suggest would be fucked up for me
not toED
       pay you.” It confirmed the suspicison that had been driving me mad – that she’d just come up with some alternative
narrative that absolved her of wrongdoing, and which she could walk away from this without feeling bad about it by
believing – when she accused me of trying to manipulate her by using her mom, because I really only told REDA what
Babs had actually told me right after the breakup, and for the sole purpose of trying to convince her what CTED
                                                                                                           she’d done was
cruel when it started to seem more and more like she wouldn’t even acknowledge that for me anymore.

This was a lot of money to me and my family and almost nothing to her’s. After feellng so deeply disrespected already, this
made me more angry and spiteful than I’ve ever been in my entire life. How could she so strongly feel I had no right to
express the exact same type of hurtful thoughts she shared with me, after I pleaded she just do any. I guess I really just
wanted anything that’d reassure me she at least knew how hurtful what she did to me was, and that she cared in some
way, so I could feel like I knew she really did care about me in the end, and what we’d been through wasn’t really a lie.
That’s really what I was so really desparately begging her to give me now that I look back.

I took her response to mean she didn’t think all the things she’d said and done couldn’t possibly justify any of the anger and
hate I felt towards her, and that she should’ve been able to comeback whenever she wanted to and expect me to still be




                                                                                                                    DARTMOUTH008843
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 117 of 156



there pleading she help me change things so that we might be friends again someday. I don’t totally know why now, but it
drove me mad that she wouldn’t communicate the logistical things we actually needed to resolve. I guess when I explained
it’d make things easier for me to handle them sooner than later, but she refused to, and drew out the process for so long
nonetheless, it felt like another instance of her disrespecting me for no reason other than that it wasn’t of consequence to
her, and she didn’t have any personal motivation to complete them so why bother instead of just having him wait? But the
things I said after I’d started to think I might just be sitting back and letting her be unfair to me one last time, and that I was
experiencing my final moment to achieve some better justice than I’d been dealt (which I couldn’t live with myself for
having been too in-control and reserved to capitalize on if she was really going to withhold the money from me) and so had
to do something now, or just live with it forever. I do wish I’d just sat back and lived with it – its one of the couple of times
in my life where I wish I’d listened to my parents advice, and the only time I can remember between now and when I
started dating REDA that I couldn’t just accept someone else had done something shitty to me, understand what they’d
done to me was     probably a manifestation of some shortcoming of their own, and be the bigger man by being unaffected by
                 CTED
whatever they’d done, and coming out of the situation with nothing more than a mental note that I should expect that
person might do the same sort of thing in the future. Before I was expelled, and despite these being the worst things I’ve
ever said or done, RE had already dealt me a greater punishment relative to my transgressions that anyone has in my
entire life. I have PTSD
                      DA like symptoms from multiple things from them that come up in my everyday life and I don’t know
how to make go away,  CT or if they ever will.
                   ED
I said this during the hearing, but I really didn’t have any intention of manipulating her in any way when I told her what her
mom had said, and still don’t know what she was talking about. I think I was just trying to use every method I could imagine
to communicate things to her. That way, I could at least rule out the possibility she might be acting the way she was
because she didn’t know how it’d made me feel, or thought it wasn’t actually that bad, and that I was just being
unreasonable.


      RE
      DA
      CT
      ED                                                   RE
                                                           DA
                                                           CT
                                                           ED



                                                                                                      R        RE
                                                                                                      E        DA
                                                                      RE                              D        CT
                                                                      DA                              A        ED
                                                                      CT                              C
      RE
                                                                      ED                              T                   RE
      DA
                                                                                                      E                   DA
      CT
                                                                                                      D                   CT
      ED
      RE                                                                                                                  ED
      DA
      CT
      ED
This is truly how I felt. I don’t really know what else to say. I still really can’t believe after everything and how she ended it,
that she could think that what I said in that email to her was so different than what she’d said to me,and I was so unjustified
for saying it instead of unconditionally forgiving her one more time and taking the sorry note she left me a week later, that
she could just withhold money she’d suggested that she owed me.

I felt like I knew REDA so well that deep down inside, I felt like this had to be a misunderstanding in some way. I truly felt
deep down inside    that with enough time and me just trying to talk things out and explain things to her, she would
                   CTED
eventually gain her composure enough to be able to act like she always had and show she wanted to understand and care




                                                                                                                         DARTMOUTH008844
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 118 of 156



about how I felt. I thought she’d eventually come to see that we really could’ve had the option to be friends again someday
if we got to a point where it might be good for us to be, and so I reached out to her again 5 days later.




                      RE
                      DA
      RE              CTE
       R
      DA
        E              D
      CTRE
       D
      ED                                                                                  RE
        DA
        A                                                                                 DA
        CT
       CT RE                                                                              CT
        ED
       ED DA                                                                              ED
          CT
          ED
      REDACTED




      RE
     RE
      DA
     DA
      CT
     CT
      ED
     ED

     RE
     DA
     CT
     ED
     REDACTED




     RE
     DA
     CT
     ED
     REDACTED




       RE
       DA                                                                        RE
       CT                                                                        DA
                                                                                 CT
I don’tED
       know why, but I really did find it torturous that she wouldn’t just give me a time and place we were meeting. I gave
                                                                                 ED
her an agenda, freedom to choose the duration and place we’d meet, and asked so nicely her to just decide her preferences
for this last contact so we could settle the logistical actions we had to perform as a result of the breakup, and when she
wouldn’t do that for me after I’d asked so many times, I took it as another act of disrespect, and her showing she actually
had virtually no respect or care for me as a person now by refusing to do something that would take her almost virtually no
time or effort (we were only going to be in the same place simultaneously for a few days, and had no obligations). I guess
now she probably couldn’t, or didn’t want to accept that she’d have to see me again for some reason, and that’s why she




                                                                                                                   DARTMOUTH008845
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 119 of 156



wouldn’t answer. I still don’t know what could’ve made her feel that way, or how the sentiment could have been so strong
that she was willing to throw away what’d be the last chance for us to ever see each other again, but the only answers I
could, and slowly started to believe at the time, drove me mad.

        REDACTED



       RE
       DA
       CT
       ED       RE
                DA
       REDACTED CT
                ED

      RE
      DA
      CTE                                                                                                                   R R
       D                                                                                                                    E E
       RE                                                                                                                   D D
       DA                                                                                                                   A A
       CT                                                                                                                   C C
       ED                                                                                                                   T TE
                                                                                                                            E D
                                                                                                                            D
I really had accepted there was no chance it could be remotely healthy for either of us to continue a long distance
relationship a while before this point, but I still couldn’t cope with the fact we’d almost certainly never talk or hang out with
each other again with how it ended. I don’t remember sending these, but if someone else had sent these I’d assume it was
just a desperate attempt to


      RE
      DA
      CT
      REDACTED
      ED


       RE
       DA
       CT
       REDACTED
       ED



       RE
        RE
       DA
        DA
       CT
        CT
       ED
        ED
       REDACTED



I remember really just wanting to go to the DMV because she’d scheduled a time to go, and so if she said that we could
meet up together for the last time while she went out to do that, I could know for certainty when to expect it’d happen. We




                                                                                                                       DARTMOUTH008846
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 120 of 156



always did those sorts of errands together (I’d take a book or newspaper and keep her company in the car or something) so
its not as odd of a thing for one of us to ask each other compared to other people. In hindsight however, it is abundantly
clear why she would not prefer to see her ex for the last time on the way to the DMV. At the time, my thinking was
senseless, and I just took her refusal to provide me as her being rude and disrespectful, and to serve no reason or purpose I
could understand.

       RE
       DA
       CT
       REDACTED
       ED


       RE
       DA
       CT
       REDACTED
       ED



       RE
        RE
       DA
        DA
       CT
        CT
       ED
       REDACTED
        ED




     RE
    RED
     DA
    ACT
      CT
     ED RE
     ED
        DA
        CT
    RE  ED
     DA
     CT
      REDACTED
     ED




     RE
     DA
     CTE
      D
       REDACTED



     RE
     DA
    RE
     CT
    DA
     ED
    CT
    ED



                                                                                                                   DARTMOUTH008847
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 121 of 156




     RED
     ACT                                           RE
                                                   DA                                   RE
      ED                                                                                DA
                                                   CT
     REDACTED                                                                           CT
                                                   ED
                                                                                        ED




I’d finally started feeling emotionally capable of seeing friends again and starting to tell people that we’d broken up, so I
went to the University of Washington to hang out with a friend for the weekend. There’s no need for me to explain the
details, but REDA and this friend of mine still hated each other for a particularly bad feud they had many years prior (I
remember, CTEDit was actually the feud where she became known for having a selective memory – a perspective he went to
great lengths to make public after feeling she’d wronged him, but couldn’t get her to acknowledge it afterwards), though I
was very close with both of them during my senior year in high school and we hung out very regularly – I think I hung out
with both of them after school at separate times almost every day of my second semester senior year, but sometimes those
times would overlap and they’d see each other while with me. They always pretended to get along, and even seemed to
enjoy each other at the time, but after, he told me they’d actually still hated each other and just pretended otherwise so I
didn’t feel like I had to pick which one of them I wanted to be friends with. When I told him we’d broken up, he (pretty
callously, like it was amusing) said, “oh what dude? I thought you guys were going to get married someday?” He couldn’t
have understood how hard it was for me, or why that’d hurt me with how little information I could bring myself to reveal to
him about the breakup, but it honestly disturbed me. I think my facial expression alone told him that wasn’t the appropriate
type of commentary to make, and he quickly changed his tone and tried to comfort me the rest of the times we hung out
while I was home, but I think that initial response he gave me just ripped me apart. The version of this I described in the
email is dramatized, but based on that.

The reason for this is that it made me think about everything she did to mislead me into thinking she was incredibly
committed and certain about our relationship until the very end, which reminded me of my suspicion she might’ve secretly
been using me by the end by simply lying and saying she felt that way when she knew she didn’t so that she’d continue to
benefit from it. The thing RED was referencing was a time when he’d asked me if I thought I’d get married to REDA
someday. This had come up      in conversations with friends a good number of times before then, and I’d always say
                             ACT                                                                                        I didn’t
                                                                                                                      CTED
know, or that I really hadn’tEDtalked about it with her, even though she really openly talked about & planned for the prospect
of marriage very openly with me, and despite my hesitance for the last few years we were together. One time in
conversation in the past year or so before this, she described how she had responded when a friend asked if she thought
we’d get married, and then asked me how I responded when people asked me. When I told her very honestly, she
expressed that she was a little hurt in some way, since she was more open with her friends about it and felt like me sort-of
sharing it from mine might be an expression of the fact that I was really less committed than her, and despite us having
always relished the fact that everything about our relationship – our respect, admiration, love, and affection for one
another – was felt in the same way by us both. I thought it might be good for me to be more open with the people close to
me about my thoughts like those anyways, so I said I’d let it out a little more when my buddies brought it up in the future to
reassure her – I love trying to come up with little ways I might be able to do something for myself to justify going along with
little things like these that might mean a lot to the people I love or know, even if I might not be able to understand why
they might even care about or value what I’m doing for them. If there’s a pretty good reason for me to do it anyways, and
it’d make them happy, the activity becomes more than worthwhile. The reminder of how many of these kinds of things
she’s asked of me until the end, and how readily, happily (and now I felt, foolishly) I did almost, if not every single one of
them that she asked me to.

At this point, one of the things I was incredibly anxious about at this point was that once I got back to school I wouldn’t
even have the heart to tell my friends what had really happened between REDA and I at the end, because I wouldn’t be
emotionally capable of confronting how it’d really ended each time I told itCTED
                                                                               to someone. I don’t know if I hold myself to a
high standard, or have a fear of public failure, or both, but when I try and fail to achieve or produce an outcome, and then
fail to despite having really put everything I had into it, it makes me hate and doubt myself more than anything else. I think
part of the reason I was able to work so much harder during my internship this past summer and the first few weeks of fall
term is that at work, I finally got acknowledgement and praise for things I had worked so long and hard to either improve,




                                                                                                                     DARTMOUTH008848
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 122 of 156



or change about myself, but had started to worry more than anything in the world in the past few years I might never
actually get a chance to use now, and had actually toiled so long to foster them for no reason at all, other than that I wasn’t
self-aware enough to realize I wasn’t cut out for the job earlier, which’d at least have prevented me from being years
behind in the pursuit of whatever line of work might really be obtainable for someone like me. I couldn’t bear going back to
tell everyone I knew, and that I’d exclusively told my relationship with REDA was fantastic – because that’s the only way
I’d ever felt, and the only way she’d ever told me she did – that she ended
                                                                          CTEDit by sending a 3-line message to me on
facebook, and blocking me on all contacts aside from when she’d intermittently decided she wanted to talk again. I can’t
think there’s anything I wouldn’t have done to just help convince her it was worth it to sacrifice a few hours of her life while
we were at home to make a different memory of the end that I could believe in and use to take the place of the one I kept
going back to believing she must’ve only allowed to happen by mistake when her emotions had stopped her from being
able to be her true self, as I did, and knew I’d only be able to abate the pain by forgetting. This term, two different friends
who still didn’t know what happened between us asked me if was still dating REDA , and I still just have to say “oh yeah,
we broke up a while ago, wasn’t working out” and hope my facial expression,CTED   tone, and punctuality are enough to tell them
how pained I feel from the mere sound of her name, and desperately I don’t want to talk about it.

I had said dark things before this, but when I was simultaneously reminded of all the pain and humiliation I’d come to
suspect I might ultimately be suffering from on accordance of actions she perpetrated to use and take advantage of me for
the last part of our relationship, and confronted with the fact that there was no chance we’d have a different memory of
the end, but rather at best, a slightly amended version of the one we already had,

I also was so desperate for her to just tell me she was sorry and acknowledge that she had hurt me a lot more than she had
to, and that I’d just deserved a little more in the end than having to beg the way I was to get her to do that. If she had
virtually no understanding for what it must’ve been like for me, then I thought my impression of our love and how special
the relationship was might’ve really just a one-sided fantasy she’d accidentally tricked me into living by saying words she
didn’t mean but I was stupid enough to believe were real. I stopped being able to control my emotions when I started
believing I’d be a fool if I didn’t hurt her back the same way she hurt me instead of begging her to say she way sorry, and as
a result, resorted to writing the threats I made in this email. I should’ve let the money go, it was within her legal power and
authority to decide not to give it to me, and I’d give up half my income for the next ten years now to be able to go back and
tell myself to be strong enough to have just walked away. At the time though, I just couldn’t take it, and weeks of the worst
anxiety I’d ever felt made me so sick in the head that I produced these. I’m not trying to excuse what I did, I’m just trying to
tell you how I really came to be able to say the things I did here. It’s quite clear that her response to my email was the
appropriate one for her to make now; it was inappropriate for me to share the experience with her at this point, and an
affirmative response from her would’ve simply encouraged me to write more. It wasn’t a real act of disrespect, but in that
moment, I couldn’t take that she wouldn’t give me a sorry, and that was the only thing on my mind. These are all the emails
I was expelled for sending.

     RE
     DA                                                      RE
     CT                                                      DA
     ED                                                      CT
                                                             ED



                                                                       RE
                                                                       DA
                                                                       CT
      RE                                                               ED
      DA
      CT
I don’tED
        know what she ever said to them, but right after I sent the first email, RED started calling me and my parents. I
remember telling her it wasn’t ok for her to contact my parents (which I’d asked ACTof her, and she’d agreed to when we
talked in person the day of the breakup when we were still on good term with ED   one another), and her telling me to “fuck off,
because she and my mom were best friends and she could say anything she wanted to her.” Since our last interactions had




                                                                                                                      DARTMOUTH008849
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 123 of 156



been good, I assumed REDA must’ve misrepresented the dispute we were having over money when she’d described it to
her, and that she was acting
                      CTEDaccordingly.

      RE
                                RE
      DA
                                DA
      CT
      RE                        CT
      ED
      DA                        ED
      CT
      ED
      RE
      DA
      CT
      RE
      ED
      DA
      CT
      ED
     RE
     DA                                                                                             RE
    RE
     CT                                                                                             DA
    DA
     ED                                                                                             CT
    CT                                                                                              ED
    ED


       RE
       DA
       CT
       ED
       RE
       DA
       CT
       ED                R
                         E
                         D
                         A
                         C
                         T
         R               E
         E               D
         D
         A
         C
         T what RED said that motivated my dad to do that to me, but it hurt and I. Now I realize that since REDA
I don’t know
         E
and I were the onlyACT
                   ones that really understood all things we’d bought for one another in the past 6-months or the nature
                                                                                                               CTED
of thoseDpurchases other
                   ED than us, so to RE (who probably knew nothing about it) it might’ve just been me actually making
threats out of nowhere to try and get moneyDA from her or something – I don’t know. I don’t really know any of the content
from the conversations she had with myCT     parents after this point, but when they responded to the empty threats I used to
try and force them to come to the table ED  on the issue by going to my parents, they didn’t just try to stop and control me,
they turned against me. And it was easier for me to believe they went that far because what RED said was so insane that
it justified their behavior and refusal to believe anything I’d said, instead of that they really just
                                                                                                    ACTturn on me so harshly at the
first sign of trouble. I’ve learned better since I got expelled though. When I tell them things now  ED or ask them for help, I can
tell they don’t respect or care about me now that I’ve just become an item of deep incredible shame that’ll come up
whenever they have to speak to anyone they know, and will probably keep them up at night hating every part of




                                                                                                                        DARTMOUTH008850
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 124 of 156



themselves that created such a fucked up monster that harassed his ex girlfriend so severely with the emails he wrote after
they broke up that his school threw him out for it when he wasn’t even found guilty of a crime. I know they’re just worried
I’m going to kill myself now, but if they could take the bigger perspective on things, I think they’d understand it’d probably
be easier for myself that way in the end for them too.


     RE
     DA
     CT
     ED


This was actually true. When the police officer came to my house, everyone else left and he sat with me on my couch and I
told him everything that’d happened, and the story behind the money I had threatened them about. He was very
empathetic, but said that since we didn’t have a contract or anything like that, it was within her power to just not give it to
me or explain why. He also said the REDACT family and I were not to contact each other anymore, which I told him was
my only desire and asked him to communicate
                                          ED to them that they were not to speak with my family anymore, and asked to
look at my phone to confirm I didn’t have any nude photos of REDA , which I immediately handed over. After this, I asked
him if it would be illegal for me to post on social media about it or say shitty things about her to people outside of her
                                                                CTED
immediate family as long as they were all true, and he said it was as long as I was merely expressing my opinions or feeling
and not threatening or slandering them, that there was no reason I couldn’t. That’s the discussion I’m referring to in the
email above.

After I sent the first email, her mom and dad started calling me and my parents saying she’d call the police or sue us if I
didn’t stop bothering her about the money. At the time, it felt like I was in a fight with the people I’d been closest to in the
world just weeks before. I felt like she’d started this all when she broke my trust and said all the things she’d told me that
Monday after she got back from Montreal with REDACTE The email I sent in response to her apology letter were the
first words of mine I had any reason to believe she’d read.
                                                         D Thus, it was the first opportunity I had to say anything mean in
response to the hurtful things she’d told me on the phone to me the week before, and I was too stupid and weak at the
time to pursue the course of action that it’s depressingly obvious would have made the best of the situation for everyone
involved, and just accept her apology. Both of us would’ve been better off in the end if I’d had enough self-control to
behave rationally and repress my desire to make her feel the way I did, no matter how much what she did might’ve made
me hurt.

When I felt like they were trying to leverage the fact my parents don’t have the means to oppose them in a legal battle to
get them to control me by delivering the empty threat of a lawsuit. I was crazed enough to think RED ’s sole intention for
doing this was to effectively deliver a threat to my parents which they couldn’t know was superficial,
                                                                                                 ACT   and would certainly do
whatever was necessary to stop their son from exposing them to the risk of, and doing whatever he’d
                                                                                                  ED done that was so
malicious and unsolicited that it’d brought their close friend RED so say whatever she told them about their son.
                                                               ACT
After this point I did two things to get back at her. I felt like I had to bring people from their family into the conflict and
                                                                     ED
unnecessarily share truthful information that reflected poorly on them to reciprocate for how they’d turned my family
against me, and that I also still needed to hold them accountable for the money, even if I wasn’t going to get it anymore.
Beyond that, I also wanted to do something that would make it so neither of us would ever be able to consider trying to
engage in a friendship or relationship for the rest of our lives. Beyond that, I wanted to make it so I wouldn’t have to worry
she might come back to me someday and ask to try things again, and so Barbra and RE wouldn’t try and continue being
friend with my parents and make me suffer by keeping some memory of her on the DA          periphery of my life. The two things I
did to achieve these purposes were write a tweet, and message two people in their CT       family things I knew they wouldn’t want
them to know.                                                                              ED
The tweet read something along the lines of “Lmao @ when your ex won’t pay back the $800 she owes you after the
breakup, even though her parents don’t work and have been living off her grandpa’s trust fund for decades.” I deleted it
less than 24-hours later. I shouldn’t have done it, and was quick to realize it then when my thoughts were the most
irrational they’ve ever been, but I felt like people at least had to know what she’d done now that she got away with it.




                                                                                                                       DARTMOUTH008851
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 125 of 156



The messages were to the only family members of hers I was friends with on facebook – her cousin and aunt. They weren’t
even about them specifically. RED hated her own family – mostly her father and brother – and I told the aunt things that
she’d said about them. I did the same for the cousin regarding things REDA had said about his family. Although it did
                               ACT
come under the scrutiny of theEDjudicial affairs court, this is the action CTED
                                                                           I regret the most, and the most unbelievably evil and
fucked up thing I’ve probably done in my entire life, and certainly the main reason RED did everything she could to hold
true on her threat to “take away my scholarship.” These were people I knew, and hung     ACTout with and loved. But in the
moment, I was fucked up enough to be able to bring them into this just so I could getED    back at REDA and RE for having
done what I saw as the same at the time.                                                           CTED        DA
                                                                                                              CT
These are the last actions I committed with the motivation of causing any member of the REDACT family harm in any
                                                                                       th             ED
conceivable way. My only direct contacts with them in the last few days before March 12 when
                                                                                          ED I stopped making contact
with them entirely are the emails I’ve provided here.

Although I’d done these things under the presumption I was most certainly not going to receive any of the compensation
REDA had promised me, they gave my dad the money a week later when my dad met up with RED to exchange me and
CTED ’s belongings (as I later found out from the email she provided in the police report, she’d ACT
REDA                                                                                                  actually convinced my
parents
CTED     that I was just demanding   payment   for some   totally random sum of  money  and  threatening
                                                                                                       EDto post her nudes if she
didn’t, as they also describes in their police reports). For several weeks until the Spring term, this was the last I heard of
them.




                                                                                                                       DARTMOUTH008852
        Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 126 of 156




 THE INFORMATION I DID PROVIDE DURING THE COS HEARING.
  Weeks later after I’d arrived at school, RED started to carry out a calculated & strategic effort to make me pay for what
  I’d done to them during the Winter. At some
                                           ACT point she told my mom she was going to try and take my scholarship, and this
  past week when I was expelled, I think sheEDsucceeded so far beyond her goals I honestly think she’d be horrified, no matter
  how much I know and have been told they hate me by our mutual friends.

  Pretty much all the exchanges from this period happened between RED and the either college, police, or my parents, so
  there aren’t any emails or messages for me to show other than the ones
                                                                    ACTin the report, as well as the following email which I
  was arrested for sending on or about May 4th and provided during the
                                                                     EDhearing:




                                RED RED
                                ACT ACT
                                 ED ED

  To be absolutely clear, I'd like to reiterate that the information provided up till this point in this letter provides all the facts
  and circumstances necessary to understand the actions I committed which I was expelled for, and I provided none of it
  (aside from a brief few sentence summary) because the descriptions of the allegations which had been raised against me
  included very precisely defined time periods which Judicial Affairs had said the actions I’d committed during were
  potentially violations of the Dartmouth Community Standards of Conduct, and none of these events occurred in those time
  periods. After you’ve read what happened during the spring and see how much worse these actions would seem to the
  school

  The following information is all that is required to understand the events which occurred in the spring term, the time during
  which I was arrested and given a restraining order (which made it reasonable for my public defendant who the school's
  officials had told me was familiar with the process, and was my only impartial advisor who have me any assistance with the
  process), and which I was led to believe the school was accusing me to have been acts of malicious harassment or coercion.
  Thus, this is the information that I provided to the committee during the hearing.

  Weeks later when I arrived at school for the spring term, I’d assumed this was all over. I hadn’t heard from the REDACT s
  in weeks, and the police officers they’d asked to visit my house and evaluate the situation had told me that any subsequent
                                                                                                                      ED
  contact the REDACT ’s or I made with each other family members against the other party’s will would constitute the
  other party getting
                 ED a restraining order against the agitator.
  RED must have looked up the Dartmouth term schedule online of something, because on the first day of spring term, my
  parents
   ACT started calling me saying that RED was calling them and saying that I’d made more death threats, harassed them,
                                                                                            th
  and
   EDdone a number of other things thatACT  I just simply hadn’t in the time since March 12 when I’d stopped contacting them
  in any way, because I simply wanted to EDknow I’d never have to hear from them again at this point so I could just slowly start
  to forget them and stop everything in my life form bringing me back to the painful memories of them. In the winter when
  my parents started telling me they’d been in contact with RED and were unconditionally taking her side & perspective in
  the affair over my own, I started reacting very, very adversely
                                                               ACT  whenever they’d try to do something to control my actions
  on RED ’s behalf and I could identify that it was going on. ED For example, I remember at one point when my dad suggested
  he should
      ACT take my laptop and phone away to make sure I didn’t contact them again, I promised him that if he did, I do
  anything
       ED within my capabilities to make sure I was at the library the next morning before it opened so I could send the
  REDACT ’s something ten times more severe than anything I’d already said. Probably out of concern for their own son,
  whoEDthey wouldn’t believe RED was just lying to their faces about, and probably wouldn’t admit what RED said was
  true if he had been doing those
                               ACTthings anyways, they kept accepting her calls and listening to whatever narrative
                                                                                                             ACT she
  provided them, but would tryED to hide that they’d been speaking with her from me while simultaneously acting
                                                                                                              ED upon what
  she told her. They were horrible at this, and it was quite obvious when they were acting on new information she’d given
  them. I’d call them out on this in conversation when they accidentally revealed that they knew something or had a concern
  which is was almost or totally inconceivable they might raise if they hadn’t spoken to her. They’d respond by getting
  defensive, admitting they’d continued to speak with her, and justify why they felt like they had to and couldn’t trust what I




                                                                                                                            DARTMOUTH008853
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 127 of 156



said. I’d get calls from them while I was studying, or with friends, or in class, and every time it’d just be lost in disbelief that
RED could try and get me back for these things in such a fucked up, sociopathic way weeks later when even I’d become
removed
 ACT enough from the situation to just want to be past it. I wasn’t sure if RED would ever deliver on the threats she’d
directly
  ED and indirectly made to me, but I thought it’d be by spreading some dark       ACTrumor about me or something. I guess
maybe she felt that over the weeks since I’d sent those messages in the end, the    EDsame crazy anger that built up in me when
I felt that I’d been unjustly wronged at the end of the relationship, and which eventually brought me to send the messages
in the first place probably built up in her, until she also couldn’t help but try and at least try her best to bring some
reciprocal hardship upon me.

After my parents started calling me and told me all the lies RED had told them about me over the phone, I became livid
and sent the following email (from page 23 of the COS Hearing  Packet)
                                                             ACT
                                                                ED




                                                                                                                         DARTMOUTH008854
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 128 of 156



                                             REDACTED

                                                                         RED
                                                           REDAC         ACT
                                                            TED           ED
               REDAC
                TED




She sent the following email in response the next day:




While this seems genuine, this aunt specifically has a reputation for constantly being on facebook (commenting on
everyone’s posts, live-streaming random everyday things she did like riding her horses, and always speaking in all caps
because she thought it was funny) so I took this as RED simply continuing to. I guess there is a chance she went offline for
a while or something, but since RED had threatened  ACT  to make me pay for what I’d done, I was pretty quick to jump to the
assumption that she’d suddenly ACT
                                reappeared in my lifeED on the first day I got back to school to achieve her avowed
vengeance, and write off the small
                                 EDimprobability it was a coincidence and she might be right, but what she did in the weeks
after confirmed my suspicion.

I’d asked to speak with REDA to communicate the nature of my request for privacy, and that if her mom contacted my
parents like this and liedCTED
                           to them again, the only thing I’d be able to do in order to protect myself would be to go out and
seek a restraining order. RED was nonresponsive to numerous requests and explanations I’d given her not to speak with
anyone in my family sinceACTthe first day of the breakup when we were still friends and spoke with one another, until the last
                            th
few days before March 13ED     when she was speaking with them secretly, so I wanted to try and see if I could communicate
the severity of what she was doing to REDA in hopes that she might be able to convince RED to stop.
                                      CTED                                                  ACT
REDA agreed to this, we unblocked each others’ phone numbers, and she gave me a timeED        that she was available and
wanted
CTED   to take the call at. Hours before that time when I was studying in the stacks, she called me, and I ignored the call
and asked why she was calling so much earlier than planned. She said she needed to do it earlier now and told me she’d be
free for the next 30 minutes or something like that. In less time than she’d told me she had available before her next class, I
walked out to the graveyard on Tuck Drive and started smoking a cigarette and called her back. She didn’t pick up and I got
pretty impatient given that I’d been very flexible and given her full discretion in deciding when the call would take place.
She then told me she had to go to class and blocked me again. I thought she’d agreed to my request at first because it was
undeniably reasonable given what RED had done, but then just backed out at the last second because she couldn’t bear
to speak with me, even for a matterACTof seconds and for this reason, and made up an excuse. I couldn’t, and still can’t
actually can’t think of any other reason
                                     EDshe’d have done those things.
I was just totally confused at this point – angry because I did not like these people, and wanted so badly to not still be
interacting with them, but could not get them to respect or seemingly even listen to my requests for privacy. I called the
police to determine what I’d have to do in order to get a restraining order, and they said I’d have to go to Grafton County
District court in person in order to file one. This was a 1.5 hour drive with no public transportation, and I wasn’t even ready




                                                                                                                      DARTMOUTH008855
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 129 of 156



to talk to people about this breakup, let alone ask a friend to drive 3 hours and spend half their day with me in Grafton
County getting a restraining order against the family of my ex-girlfriend I’d told them I was in a perfect relationship for the
2.5 years I’d known them for, because I couldn’t deal with her mom shit talking me to my parents, so it was very apparent I
would not be able to do this while I was in school for the term.

Thus, after REDA blocked me without taking the call or saying anything of substance after she’d agreed to have it, I
decided to just
            CTEDtry and get her to have it one more time, since I didn’t really have another feasible way of trying to make
them stop at this point anyways, and so I wrote again the next day:




The “alternative” I’m describing in a sort of threatening and ominous tone here is me going out to get a restraining order
against them so I’d be able to feel secure and make sure that if they were harassing me now (as it almost certainly seemed
in my mind due to the timing of when she reached out to my parents), I could at least rest easy knowing they wouldn’t be
able to continue to do so in the future.

Their response to this email was to go out and get a restraining order against me. Two police officers came to my dorm
room while I was hanging out with my roommate and his girlfriend. After they said they were there to issue me a
restraining order, I became frantic and asked them if we could go to the study room on our floor so we could speak more
privately.

Over the next few weeks RED would call the police and S&S and told them I was presenting threats that were very
obviously misconstrued versions
                           ACT of things I’d said before, or just totally fictional altogether. For example, at one point a few
weeks after REDA attained   EDthe restraining order and I had continued not to contact the REDACT family in any way, a
police officerCTED
               showed up at my door to “sit down and have a talk with me”/look into the possibility ED that I might have nude
photos of her. Because they had already requested another officer do this a month earlier, and had also already sent me
the money which I had threatened to post the photos to get them back for refusing to give me (or just explain why they
didn’t think it was appropriate for them to give to me anymore), and not heard from me in any capacity whatsoever since
          th
March 13 when RED sent the police to my home, aside from the brief communications we exchanged about the nature
of my privacy request
                   ACTon the first few day of Spring term after RED had started calling my parents again and telling them
that I’d been doingEDotherwise, I did, and still can only believe that
                                                                    ACTher sole intention for seeking protection from law
enforcement and the school at this point was to try and get me ED   back for what I’d done to her and REDA months before
during the winter. I asked the policewoman who came to my dorm room to talk with me about this            matter what reason she
                                                                                                        CTED
had for visiting me about this issue which I’d already done everything in my power to comply with law enforcement and
demonstrate was not a threat I had virtually any intention, or even the materials necessary to act upon, and in response,
she told me that RED and RE had called earlier that day and expressed fears it might be a current threat for some
reason. After a few  more visits
                   ACT       DAby the police and phone calls to my parents where R RE cited things I’d said between
          th    th
March 10 -13 , and ED contorted
                              CTthem to make it seem like I was presenting an active       threat to her or her daughter, despite
                                                                                         E DA
me really having just desperately
                             ED     wanted  to   not hear from them  every  again  after D CTtime.
                                                                                         that
                                                                                     A ED
I can’t tell you how unsafe this made me feel in my everyday life at school. Every time I heard an S&S or Hanover Police
                                                                                      C
officer going by Hitchcock down Mass Row, someone with heavy boots and a keychain walking up the stairwell, or the
                                                                                      T
sound of a walkie-talkie, I was start panicking and worry it might be the first sign that they were coming to get me and make
                                                                                      E
me explain a situation I couldn’t bear to speak about or possibly be able to come up with a story to explain. I told a couple
                                                                                      D
people at the school what was going on at the time, and they believed me (or pretended to at least), but said the only thing




                                                                                                                       DARTMOUTH008856
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 130 of 156



I could really do would be to talk to the police and figure out how to get a restraining order of my own. The threat that
RED might call my parents or the police and lie about the situation in a way I couldn’t defend at any moment just to toy
with
 ACTme drove me mad, and after a while when it wouldn’t stop, I decided that as soon as my phone came in the mail (mine
had
  EDbroken and an insurance replacement was on the way) I would call the Grafton County Police Department and see
what materials I needed to bring them if I managed to find a way over so that I could file for a restraining order. They told
me that I’d need to provide documentation that showed I had explicitly communicated to the individual that I was filing the
order against that they were not to communicate with me or my family, and that they subsequently violated that request.



It was beyond unintelligent for me to think this would make it a good idea to send the email I did, but I think I understand
what brought me to it. I was just general anxious and paranoid this entire term, and it made it incredibly hard for me to
memorize information. I attended every class aside from the two periods I missed (the day after I’d spent the night in jail,
and was not able to get back in time to attend), and tried to the absolute best of my capabilities to get the best grades I was
capable of (I thought if I got a really high GPA in my last few terms, it might help my try and overcome my current one when
I went to apply for jobs), but simply was not capable of retaining as much testable information as I normally could no
matter how much time and effort I put in (my grades this term were largely determined by tests on names, dates, and
vocab terms from different historical periods, and in-class participation and discussion). I was also taking what I thought
was a much less rigorous class schedule than I’d typically enroll in, but despite all this I got even worse grades than usual. I
can see how I was stupid enough to think sending the email might offer me some protection, but please understand that
this action that me and the people I was able to get any information or help from this process all came to the conclusion my
Judicial Affairs hearing would be about, and that these were the events I thought that I needed to explain.

The school had been given all the information that my conviction was based off of more than a month before I was
arrested, and I had a meeting with dean Clemens after that time, but was not told I had to go through any sort of
disciplinary hearing for the school until just after the time of my arrest, with allegations very specifically alleging that THESE
                                                           TH
ACTIONS WHICH I PERPETRATED ON OR ABOUT MAY 4 2017, AND DURING THE SPRING TERM OF 2017 (WHICH IS A
                                                                                    TH                   TH
PERIOD WITH A VERY WELL DEFINED BEGINNING AND END – FROM MARCH 28 THROUGH JUNE 8 – AND DOES NOT
ENCOMPASS THE PERIOD OF TIME DURING WHICH I DID THE THINGS I WAS EXPELLED FOR) ARE THE ACTIONS WHICH
EVERY ADVISOR I WAS CAPABLE OF GETTING HELP FROM AND I WERE MADE TO BELIEVE I HAD BEEN ACCUSED OF
VIOLATING DARTMOUTH’S COMMUNITY STANDARDS FOR COMMITTING.

In other words, the school knew I had done all the things which the COS committee eventually considered when they made
their decision to expel me, but did not accuse me of misconduct in the month after they’d been given the information.
PLEASE UNDERSTAND HOW IT WAS MORE REASONABLE FOR ME TO BELIEVE THAT THIS TRIAL WOULD BE ABOUT THE
ACTIONS I’D BEEN ASKED TO ATTEND THE HEARING RIGHT AFTER I COMMITTED, NOT THE THINGS I’D DONE A MONTH
PRIOR AND ALREADY SPOKEN WITH THE SCHOOL WITH AND NOT BEEN ASKED TO ATTEND A JUDICIAL HEARING FOR
HAVING COMMITTED. THIS IS ESPECIALLY TRUE GIVEN THE VERY SPECIFIC LANGUAGE AND PHRASING USED BY WHOEVER
WROTE THE ALLEGATIONS I WAS PROVIDED, WHICH I HONESTLY CANNOT IMAGINE ANOTHER REASON A PERSON
MIGHT’VE USED IN THEM, OTHER THAN TO IMPART THE SAME INFORMATION ABOUT THE NATURE OF THE ALLEGATIONS
THAT’D BEEN RAISED AGAINST ME WHICH I MISTOOK THEM TO IMPLY.




                                                                                                                        DARTMOUTH008857
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 131 of 156




To this day, I have a criminal arrest on my record, will almost certainly have to take out student loans to pay for tuition
when I’m not able to graduate on time, am overcome with anxiety whenever I hear or see an S&S or police office walking
around in my building, am humiliated every time I see someone at home (a friend from our high school class who also goes
to Dartmouth, and was at home on Mercer Island for the summer, said REDA couldn’t stop talking about how funny it
was that I got arrested, and how badly she destroyed me; another friend     of mine at Berkeley who I saw over the summer,
                                                                           CTED
and one of the few people I knew in high school that she didn’t, said he heard she “got me pretty good” from another
person I hardly even knew).

I guess what drove me insane in the first place was just that when I was so hurt, REDA , the only other person in the world
that I thought could really understand what we’d been and what this was really CTED
                                                                                  like for me, wouldn’t acknowledge that she
had been worse to me in the end than she was worse to me in the end than either of us could’ve possibly imagined she’d
be after everything we shared, and then when I eventually snapped a few weeks after we’d broken up when my pain and
frustration turned into anger and I started to believe the only way I could stop her from hurting me anymore was to force
her to understand how her actions made me feel with each thing she did to me from this point on by doing something to
evoke the same emotions in her, that she could think I was so wrong for feeling that way I deserved to lose the money
she’d said she would pay me.

Imagine if you’d done something in the darkest moment of your entire life, when it felt like the four people that cared
about you most in your life started secretly colluding against you and lying about it to your face, and it made you so
desperate to find some way to show them you’d hold them accountable for breaking your trust that you did the most
unspeakable thing you’ve done in your entire life. But then afterwards they punish you for it times over, and the one
institution you’d been tricked into believing might actually care about you too much to not only do the same, but by taking
everything in your life away from you. Before high school, these kinds of situations – where you feel betrayed by people
who’d convinced you to trust them, or where the way you’d not only make the best of the situation for yourself, but also
get a more righteous justice than you could ever attain by lashing back out at them, by simply being the bigger man and
making them live the rest of their lives with the memory of how wrong they were, and the inability to feel sure about how
good of a person they really can be if they were able to do whatever they did at some point, the insecurity I feel about
myself whenever I remember what I did during the winter – were the ones I was worst at dealing with. But I think from
learning the hard way in enough situations, it eventually became one of the strongest parts of me. My friends here always
come to me for advice for what to do in situations that’re too emotional for them to handle themselves: my best bud calls
me his “social strategy consultant.” One of the main nicknames REDA used to call my was “Spock,” because she always
said I was able to think more rationally than anyone she knew throughout
                                                                   CTED emotional situations. I promise you this wasn’t
who I am. I feel the same depression and desire not to wake up in the morning now that I did back then, but while every
waking thought of every second of my day is focused on this, I’ve at least been able to use this anxiety and desperate
feeling of needing to make things right to give me enough energy to fight through the fog and type this for you in hopes this
all really shouldn’t have happened this way, and then when you know everything you might come to realize that and save
me. But I’m already so fearful of what the day will be like after I turn this in, and am filled with that same constant,
desperate feeling I need to do something to stop this, but without any way to act on that urge and do something that might
possible help make it right. I’ve told my friends this before, but over winter break something I realized is that situations like
these, where something so important to me in my life has gone awry, but I’m forced to sit at home with no way to act and
stop the situation honestly, are the most unbearable for me to endure.

I know renowned sexual offender and textbook sociopath who finally did something crazy enough his own frat house didn’t
have a choice but to kick him out anymore, but he still gets to walk this campus every day, and return to his job after he
graduates in the spring, and had good enough lawyers that the COS committee wasn’t able to get him in any trouble at all
after he fucking raped a girl whose had to avoid certain parts of campus for years just to escape the horrific memories her
mind goes back through whenever she sees him. Meanwhile, despite having been humiliated times over for what I’d done
before this trial even happened, directly and indirectly threatened by the people who’d originally raised the accusations of
misconduct against me to the school, and mocked by in conversation with everyone I knew before I came to school here to
make sure they isolated and ruined as many of the relationships I used to have as possible for what I did to them during the
winter, I still deserve for the rest of the happiest memories from life from my time here at school to be turned into the
most painful and salient ones in my mind, and to not only lose the thing that represents everything I’ve worked for in my
entire life, but also have it taken from me in such a way that’ll leave my academic record from college ruined for the rest of
my life – something the court system wouldn’t (and didn’t) spend a second of time trying to get me for in a case like this




                                                                                                                       DARTMOUTH008858
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 132 of 156



where a guilty finding would necessarily require the jury suspend their presumption of innocence for the defendant and
simply imagine what they think probably happened based on whatever unverified statements they’d been provided in
advance of the hearing, and whatever the random assortment of people on the judiciary committee interpret the answer
which the defendant provides in questioning to mean. I cannot believe that my own school was so willingly accept whatever
narrative the people I’d been telling them were harassing me for months told them. If I turned on one of my friends here,
they retaliated, and I submitted evidence they’d said immoral or incriminating things in the past, for the sole, avowed
purpose of causing you pain by putting you under the scrutiny of a court system that is notorious for dealing incredible
punishments based on limited or incomplete evidence, would the school as willingly and unconditionally believe my
narrative and carry out my will the way that they did for Barbra? Am I living through the vicious, arbitrary, and anti-male
college judiciary system I’d been told about by the media and other people, but I’d been too stupid to believe might be
more than a dramatized rumor until now?

There is a girl at this school who dated a friend of mine, and then stalked him for months after they broke up, calling him
every single day and repeatedly threatening to kill herself if he didn’t come back to her. Instead of expelling her for
coercion, the school just put up a restraining order between them, and understood she might’ve been going through the
hardest time of her life, and done something that didn’t reflect her true character at all.

That didn’t stop her from trying to coerce him into being with her. She telling her friends she was going to kill herself to
make him feel like the only way he could save her life was by doing something. He emailed her mom to tell her what was
happening, and she gave chilling responses that genuinely disturbed him, and made him tell me he felt like he did
understand why she might kill herself now – because even her own parents did care about her. They only live a few hours
driving form campus, and only said they’d come up in a few days when they had time after he’d written her that he thought
her daughter might kill herself that night.

Later, it turned out she had actually planted a fake contact with him months before, and was posing as her own mother and
writing the emails to try and manipulate him. He’s genuinely scarred, and feels like he won’t be able to shake the lingering
feeling that whenever he’s in a situation with someone like her that he feels like he needs to help, that they might secretly
be faking their condition to manipulate him. But the school gives her 1-year medical leave for her violation of a restraining
order, and expels me for mine? Is regret measured by nothing other than the perception that the random people of the
committee have of the defendant based on their facial expressions and what they say during the trial? Is it not
extraordinarily obvious that in any trial concerning an overly complicated situation that a committee would have to invest
far more time than the judges in a COS hearing set aside to understand, or where the person is actually psychotic and
manipulative, that taking this

If the school is so willing to allow the volition of the person submitting a complain about a student to cause them suffering
and hardship, rather than the severity of the student’s misconduct, determine how severe of a punishment they receive? Is
it really fucking imaginable that this isn’t, black-and-white, a more malicious, persistent, and remorseless act in violation of
Standard of Conduct II than what I did during those few days in March would be considered? Why does the school keep
trying so hard to help her after she’s already explicitly refused their help and repeated her behavior post-interventions and
warnings, but no matter how many times I’ve come begging for help, in the end, I guess nobody ever did try to understand
or care.

The thing that scares me the most is that no matter how hard my closest couple of friends and I try to think of something I
might be able to trick myself into believing so that I’ll be able to stop myself from taking a half gal and a pack of Newports
out to the lookout behind my house and just taking them in until my head gets warm and dizzy enough where that I’ll be
able to just stand by the edge and eventually fall off on my own, and numb enough that I won’t have to feel the trees hit
me on the way down, there are no other solutions left to escaping this life of humiliation and trying to forget the things that
used to be dearest to me, but which the memories of make so depressed I want to curl up and die, or hit myself in the face
so that the lesser physical pain will stop the torturous thoughts in my mind. I could try, and probably fail, to jeopardize the
safety of my fraternity, and the happiness of all these people in it who I love, by doing thing the o writing something like
Andrew Lohse’s book, but I don’t think that life could be worth living either, and I couldn’t justify exposing them to the risk
of losing one of the things that’re still valuable to them in their lives so I could do something that’d give me a one-in-a-
million shot at making mine worth living again someday.

I don’t know if anyone at this school cares about providing its students with equal rights, protects, or opportunities in any
way it can’t advertise on a brochure, but I think the people at this school’s judicial affairs department would be well served




                                                                                                                      DARTMOUTH008859
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 133 of 156



if they took the time to read this and try to understand how the system they've put in place very clearly and systematically
deals harsher outcomes to poorer students who're put through than it does to wealthy ones, regardless of their crimes or
guilt. That is to say, without reference to my own case, this system is set up in such a way that a poor students who are not
actually guilty of misconduct, but come under the scrutiny of the Judicial Affairs system by chance, are exposed to a
substantially greater risk of being wrongly punished, and must invest far more time and effort to defend and represent
themselves than wealthier students who find themselves in the same situation, but whose parents can actually provide
them any sort of assistance or pay for a lawyer to help them with the process. Do you have any idea how impossible it is to
defend yourself for a hearing in a court with made up rules you can't look up? Or figure out what you're supposed to say, or
write your own statements because you can't pay a lawyer to help you with them. The people who work at this place like to
say that the Judicial Affairs hearing isn’t like a court trial because its rules and procedures are designed to get the outcomes
the Dartmouth Community wants to uphold, which are different form the ones our nation’s legal system are meant to
uphold. If that is true, then why does the school seem to think that it’s acceptable to allow the sole factor which determines
the quality of assistance and instruction that a student receives during, and in advance of a hearing, be the amount of
money their parents CAN PROVIDE them for these purposes.

If I’m ever going to be a student here again, it would be so good for me to just be able to stay here and do productive things
and try and heal. If there’s any way I could just be allowed to walk on campus so I can just see people and feel mentally
healthy enough to heal, and not be isolated at home with nobody to talk to, and nothing on my mind other than how easily
Barbra was able to take everything in my life away form me, and take away the best memories and opportunities of my
entire life away. I can’t tell you how much this will change me for the worse. I’d spent so much more time reflecting on all
of this. By this point, the only thing that could become of me from being at home with nobody to talk to or anything to help
my mind escape the thoughts of everything that has become of this now would be the memories of it all, and the damage
and pain they cause me to become more permanent.




                                                                                                                     DARTMOUTH008860
         Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 134 of 156




 LINE-BY-LINE RESPONSE TO THE JUDICIAL AFFAIRS COMMITTEE’S
    FINDING REPORT
EACH SECTION IN RED IS COMMENTARY ON THE SECTION OF TEXT FROM THE JUDICIAL AFFAIRS
COMMITTEE’S FINDING REPORT WHICH PRECEDE. COMMENTARY IS PRIMARILY FOCUSED ON
SECTIONS OF THE ORIGINAL REPORTS WHICH ARE IN BOLD FONT.



COS 17F#3 - September 21, 2017 Casenote
Student: Mark I. Anderson '18
Finding: Responsible for violating Standard Il; no finding regarding violation of Standard VI
Sanction: Separation, effective immediately
The student was charged with violating Standard of Conduct VI when he reportedly "violated local, state or federal
law by not observing the conditions of a restraining order on or about May 4, 2017." He was also charged with
violating 'Standard of Conduct Il through repeated behavior or conduct targeted at an individual."

The student denied both allegations, and his case was heard by the Committee on Standards.

           I HAVE PASTED A COPY OF BOTH OF THE ALLEGATOINS I WAS GIVEN AN OPPORTUNITY TO “ADMIT” OR
                                                                        ND
           “DENY” BEFORE THE TRIAL. PLEASE UNDERSTAND THAT WHILE THE (2 ) ALLEGATION WHICH THE
           COMMITTEE DID NOT FIND ME GUILTY OF IS DESCRIBED IN A WAY THAT INCLUDES ENCOMPASSES ALL THE
           INFORMATION FROM THE CORRESPONDING ALLEGATION I WAS SHOWN (MOST IMPORTANTLY, THE DATES
           WHICH I WAS TOLD THE ACTIONS I’D COMMITTED DURING WERE THE BASIS FOR THESE ALLEGATIONS
           BEING RAISED AGAINST ME).

           HOWEVER, THE FIRST ALLEGATION, WHICH THEY DID FIND ME GUILTY OF AND EXPELLED ME FOR, IS NOT
                                                       ND
           RECREATED HERE IN THE SAME WAY THAT THE 2 ALLEGATION IS. RATHER, ANOTHER ALLEGATION WHICH
           IS SIMILAR TO THE FIRST ONE I’D BEEN CHARGED WITH IN ADVANCE OF THE HEARING, BUT WHICH WAS
           REWRITTEN WITH SPECIFIC DETAILS FROM THE ORIGINAL OMITTED THAT SUBSTANTIALLY ALTERED THE
           SUBSTANCE OF THE ALLEGATION.

           SIMPLY PUT, THE ONLY WAY IT’D BE PROCEDURALLY POSSIBLE FOR THEM TO EXPELL ME FOR MISCONDUCT
           ON ACCOUNT OF THE THINGS I DID IN THE WINTER WERE FOR THE COMMITTEE TO EITHER (1) HOLD
           ANOTHER TRIAL WHERE I’D HAVE TO EXPLAIN THESE OTHER ACTIONS WHICH WERE VERY CLEARLY NOT
           WITHIN THE PARAMATERS OF WHAT THEY TOLD ME WAS TO BE CONSIDERED, OR (2) JUST CHANGE THE
           WORDING AROUND A LITTLE BIT ON THE ALLEGATION THEY DECIDED TO CHARGE ME WITH PART-WAY
           THROUGH THE HEARING SO IT MAKES SENSE, JUSTIFY DOING THIS BY SOME CITING SOME OTHER DECISION
           THIS CLOWN COMMITTEE CAME TO IN THE PAST WHERE IT APPLIED SOME METHOD OF ADJUDICATION
           THAT COULD LOOSELY BE INTERPRETED AS SIMILAR ENOUGH TO THE ONE THEY MUST’VE EMPLOYED HERE
           TO JUTIFY DOING IT, AND THEN JUST PUT HIM DOWN TO MAKE SURE NOBODY’LL BE TOO BUSY AT THE
           OFFICE NEXT WEEK DEALING WITH PAPERWORK THAT’D NEED TO BE COMPLETED TO FIT HIS HEARING INTO
           THE SCHEDULE WHICH IS BOOKED FOR WEEKS OUT.

           IF YOU CONFIRM THAT THIS IS REALLY HOW THIS COURT IS INTENDED TO OPERATE, I COULD GO OUT
           TOMORROW AND THREATENED EVERY STUDENT I HAVE DIRT ON FOR WHATEVER I WANT IN A WAY THEY
           WON’T BE ABLE TO PROVE, AND THEN SUBMIT A COMPLAINT TO THE SCHOOL ALLEGEING THEY’D DONE
           SOMETHING THEY HADN’T, BUT ALSO INCLUDE EVIDENCE PROVING THEY’D ENGAGED IN A MYRAID OF




                                                                                                          DARTMOUTH008861
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 135 of 156



         REPRIMANDABLE ACTIVITIES UNRELATED TO THE SUPERFICIAL ACCUSATION THEY’D MADE IN THEIR
         COMPLAINT, THAT THE SCHOOL WOULD SO READILY CARRY OUT MY WISHES BY GETTING THEM ON THOSE
         THINGS IN THIS VERY, EXACT, SAME MANNER – WITHOUT LETTING THEM KNOW THEY WERE BEING
         CHARGED WITH ALL THE POTENTIAL THINGS THE EVIDENCE COULD POTENTIALLY SUGGEST THEY’D DONE,
         RATHER THAN THE ACTIONS THAT WERE DESCRIBED IN THE VERY, VERY SPECIFICALLY WORDED
         ALLEGATIONS WHICH I WAS PROVIDED, AND GIVEN A CHANCE TO RESPOND TO, AND PREPARE AND
         PARTICIPATE IN A HEARING ABOUT.



 This student's former girlfriend, a student at REDACTED , obtained a restraining order in late March, 2017
following her report to REDACTED Police about the Dartmouth student's behavior following the breakup of
their relationship earlier in the year. At about the same time, Dartmouth Security received a call from the
woman's mother detailing the family's concerns about the Dartmouth student's behavior and asking for
assistance.

         DO YOU NOT SEE HOW, GIVEN THAT I DID NOT CONTACT ANYONE IN THEIR FAMILY IN ANY WAY AFTER
                  TH
         MARCH 13 , ASIDE TO REITERATE MY REQUEST FOR PRIVACY WHEN THEY STARTED CALLING MY PARENTS
         AND LYING TO THEM AGAIN ON THE FIRST DAY OF SPRING TERM, SHOULD MAKE IT PRETTY
         UNAMBIGUIOUS TO SOMEONE WHO’S TOTALLY UNFAMILIAR WITH THE PEOPLE INVOLVED IN THE
         SITUATION, THAT REDA MADE THESE CALLS TO THE SCHOOL TO MAKE DUE ON HER THREATS TO GET ME
         BACK FOR WHAT I’D DONE BEFORE, NOT BECAUSE I’D DONE ANYTHING TO MAKE THEM FEEL UNSAFE.
                         CTED
Shortly thereafter, Dartmouth Security and Hanover Police met with the charged student to deliver a restraining
order issued by RE police. In early May, Dartmouth Security and Hanover Police were informed that this student
had violated theDA
                 terms of the restraining order by sending the woman an email. The student was arrested by Hanover
Police.         CT
                ED
The RE student reported that the Dartmouth student had "said that the only thing he wanted to do more than end his
own DA
    life was to end my life or that of my mother's."
    CT
    ED For them to have initially brought this to light by presenting my emails to the police and school to convince
         them I posed a threat when this was clearly not the case, and then for me to explain that to the COS
         committee, only for them to unconditionally believe the words of the two individuals who you could plainly
         see were providing intentionally misleading descriptions of my behavior by checking all of the statements
         provided on page 10 of the COS hearing packet to the emails they’re based on to see that, although upon a
         loose examination they seem to support her allegations, if you look closely enough, it is clear that minor
         details and facts have been altered in such a way that cause them to support the narrative I was posing an
         active threat that needed to be stopped for the sake of their safety, rather than that I’d threatened them
         for money that they’d already given me a month prior.

 She provided a series of emails from the charged student, replete with obscenities and slurs, sent after she had told him to
stop contacting her.

         Please understand how the only unsolicited contact I made with the REDACT ’s was after I’d said I didn’t
         want to meet up with REDA anyone, but she still hadn’t given me an explanation
                                                                                 ED          for why she didn’t it’d be
         immoral for me to notCTED
                                compensate me for those things anymore, and so I eventually delivered threats I had
         no intention of ever acting on to try and do something to make her feel like she had to.

         This wasn’t a long or repeated pattern of harassment on my behalf. I only contacted them again in the
         spring after my parents starts calling me for hours crying, and begging me to tormenting with the people I’d
         only been desperately trying to forget, for the purpose of trying to get them to promise me they’d stop, and
         while they’d explicitly accepted, encouraged, and reciprocated to the communication.




                                                                                                                     DARTMOUTH008862
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 136 of 156



The Dartmouth student wrote he would do "whatever I can to hurt you as least a fraction as much as you hurt me." He wrote
things like, "l hope life brings you nothing but pain and suffering," and "This is only going to be worse if you try and have
your mom deal with it. Kill yourself you spineless fuck." He insisted on repayment for expenditures during their
relationship and stated that "if you take your time I'll make sure you regret it."

          I have so few words to describe the way it feels to know that months of me going to the school and saying
          I’d been trying to get these people out of my lives, and that they were harassing me and seemed to be
          providing misleading narratives to the police to convince them they ought to come meet with and monitor
          me, in order to hold true on threats to get me back for things I’d done to them in a personal feud that
          ensued after we broke up during the winter term, that they would could just take a segment from the
          report I’d told them was fabricated, and paste it in this report which details what they decided was so
          unquestionably true they’d expel me for them. I don’t understand how they could justify copy and pasting
          this as an explanation if they’d actually considered what I said. Although Dean Hudak did warn me to think
          about what I might do if I did ended up getting suspended the day before the Judicial Affairs hearing, she
          said it was because it was always important to “hope for the best, but prepare for the worst.” I internalized
          that I might get a suspension as a result of this trial at that point (I’d honestly been trying to deny anything
          else might come of this relationship so I wouldn’t be so stressed out by the thought of this looming trial that
          it’d be impossible for me to perform in my classes, or produce high-quality application material for the fall
          recruiting cycle. I thought the potential punishments in consideration were so severe because of how
          egregious of a violation of the community standards of conduct my actions could potentially be based on
          the crimes I was arrested for committing. It was being alleged that I’d harassed my ex-girlfriend in defiance
          of a restraining order over a duration of months, and arrested for this reason, so it made sense that the
          worst punishments I could receive for those actions would be incredibly severe. I did not think it was
          imaginable the school would use materials which it previously had for a month and not asked me to attend
          a hearing on behalf of, but then were brought to light later in a trial where a different set of actions I’d
          performed, and in which the allegations against were worded in a specific way that could ONLY be
          interpreted to mean that my actions which they’d known about for months without asking me to undergo a
          judicial hearing for, that I’d constantly told all the school representatives and police officials I’ve had to talk
          with about this over the last 7 months since I sent the email and RED started holding true on her promise
          to make me pay.                                                        ACT
                                                                                ED
          Can you please try and understand how when I received multiple police reports saying the REDACT ’s
          needed protection from me because I was threatening them for money they’d actually alreadyED   given me, it
          became very impossible for me to believe they might actually be scared and doing this out of self-defense,
          and not making true on the promise to make me suffer.

          If you also think I’m just some psychopath whose coming up with lies to get out of trouble after he got
          caught harassing and coercing his ex-girlfriend despite her begging me to stop contacting her the way the
          committee did, please, please just go back and look at both of the explanations each of us provided as to
          what happened, and compare each of them to the emails (which are a record of nearly every exchange we
                              nd
          have February 22 when we broke up) and just look one more time and make sure you really think what
          I’ve said here might not be true.

He called her a "fucking pathetic disgraceful piece of shit." He threatened to post on social media things that would be "just
too fucked up and hurtful for you to believe..." He insisted the woman comply with his demands "because the alternative is
worse for everyone." He called her a "heartless cunt" and threatened to "post your nudes on reddit every day until they
finally reach the front page." The charged student also sent distressing messages to the woman's family members (mother,
brother, cousin, aunt). He wrote to his former girlfriend's mother, stating that if she contacted his mother he would "do
something equally immature to make you regret it." He also wrote to her mother that "It's clear to me why some many
people in your family kill themselves now.

The charged student did not provide a written statement or any other materials in advance of the hearing.




                                                                                                                           DARTMOUTH008863
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 137 of 156



         Once more, these are all things my advisors and I did not believe I was being accused of misconduct for
         committing, solely because the information which the school had provided very specifically said so.
         Consequentially, I dedicated seconds of my opening statement at the hearing to summarizing all of the
         information included in the first portion of this letter, which is at least necessary to truly understand them
         in full, and which I should’ve been given a chance to show before this was done to me, so that I could at
         least know my life is over now for certain instead of potentially waiting here, more depressed and unable to
         simply stop feeling this psychological and physiological pain throughout me ever second I’m awake.

         My public defendant, George Ostler, who helped me with the court case I had regarding things that’d
         occurred during the Spring term, told me not to worry about this Judicial Affairs hearing based on the
         results of my court trial and the information I’d provided him, so I was going about my normal life up until
         this hearing – attending classes and applying for jobs I was going to work next fall. In advance of the trial,
         the thing he told me I had to worry about in all this was that if RED and REDA hated me enough to
         come up to the trial and actually try and have me convicted of aACTcrime for CTED
                                                                                      sending them the email I wrote
                   th
         on May 4 , they might well be able to achieve this. I was juggling EDthis with a very complicated financial aid
         problem as well, and managed to oversee the deadline that I had to submit materials I wanted the
         committee to see by. As soon as I realized my mistake, I asked if I could submit what I’d written so far, but
         they said I could not, and would just have to provide any information I wanted them to know in my opening
         statement. This is why I did not submit a statement in advance of my hearing.

         Additionally, since the time of the hearing, it has taken me every waking hour of over 10 days for me to
         write this entire statement. Since two days after I had the state court hearing regarding incidents from the
         spring, I was gone at work from 6:30 am – 7:00 pm every workday over the summer, until I came back to
         school two days before the fall term began, at which point I became equally busy with school,
         extracurriculars, and fall recruiting. If everyone you’d been able to get help from with this process told you
         it was alleged my activity in the spring was a community standard violation, and that didn’t require the vast
         majority of this letter, do you think there’s any chance you also wouldn’t have also write out all these things
         which you’d been told were unnecessary?


At the hearing, he said that his former girlfriend had created a "misleading narrative" that was presented "in retaliation"
following a bad break-up, and that his messages should be construed as a justified response to her harassment of him and
his family.

He said that the messages from him in the packet were out of chronological order and without context. He acknowledged
that some actions on his part could be interpreted as malicious, but he stated his view that they were "protected by free
speech."

         Again, I was trying to ensure them I’d done nothing in violation of the law, which’d be in violation of
         Standard IV, so I told them the things I did were really fucked up to help them make sense of the whole
         story, but also wanted to reassure them they were not illegal. They got law enforcement involved as quickly
         as possible after I sent the first threatening email, and when the police came to my apartment, they said
         what I’d written alone wasn’t enough for them to be able to even force me to talk with them against their
         will, but I was very compliant with them nonetheless after that (letting them look through my phone and
         just explaining the situation) and by the end they came to agree

         There are two sets of events in this whole affair: those which occurred during the winter term, and those
         which transpired in the spring. In the winter, I was the one trying to hurt them; but in the spring, I was the
         victim in the affair, and RE tortured and made to pay more dearly for my transgressions than I could’ve
         ever imagined is possible, just like she said she would.
                                   DA
                                 CT
         This statement by the committee
                                   ED       really illustrates what I think went wrong, and what I urge you to
         understand did detriment my ability to prepare for, and even participate in the Judicial Affairs hearing, and
         that there is virtually no way anyone could argue that there isn’t enough of a chance that it did to justify
         taking everything I have in my entire life away from me without at least putting aside the few resources




                                                                                                                          DARTMOUTH008864
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 138 of 156



         necessary to at least make sure they were right. The things I wrote in those emails I sent during the Winter
         are the worst things that I’ve ever expressed in my entire life, and the most evil and disturbing that have
         ever passed through my mind. I’d been led to believe that I wasn’t being tried for misconduct during the
         winter term, but wanted to give a little background on the letter in the packet, and so unnecessarily (or so I
         thought) described in a few short sentences to them to help them make sense of what motivated Barbra to
         do the things she did later on in the Spring.

The charged student brought to the hearing a copy of the text he sent, in violation of the restraining order, telling the woman
to have no contact with him. He also provided a letter he had received from his lawyer about the status of his case in N.H.
The charged student insisted that it was not true that he threatened to kill his former girlfriend or her mother, as the RE
student reported in her complaint, although he acknowledged he might have written something to the effect thatDA             he
wished she were dead.
                                                                                                                               CT
                                                                                                                               ED
         Because the allegations I was presented with so specifically stated that it was the actions I’d perpetrated in
         the spring term, which I was arrested and made to go through an actual court trial for. I’m sure you can
         imagine that I didn’t feel the desire to go through all the emails I provided in the first section of this email to
         try and remember exactly what happened when I’d been given very specific information which stated these
         actions were not the ones I’d come under the scrutiny of the Judicial Affairs court for committing.

 He said the committee should view his communications to the woman as justified responses to the hurtful dynamics of their
relationship. He also acknowledged, in his closing statement, that some of his behavior was "super fucked up" and that he
deeply regretted some of the messages he sent. He denied, however, that any of the threats were real, and he argued that
some of the apparently threatening statements were being misconstrued.

During deliberations, committee members observed that although the student eventually expressed some regret, they did
not find his explanations or justifications for his behavior to be reasonable. They viewed the written threats as credible, and
they noted that the woman had reason to feel threatened and afraid, especially after she had been clear in her request for
no further contact from him.

         Once again, the only period of time I made malicious, unsolicited contact with theREDACT family was
                             th      th
         between March 10 and 13 of 2017, and since that time, the only direct or indirect contact
                                                                                                 ED I’ve had with
         anyone they’d consider family or friends were the two contacts I had with RED and REDA where I asked
         them to just stop torturing me and let this finally pass. They’d handed me the  money without
                                                                                       ACT        CTED explanation
         shortly after we stopped contacting each other, in March, so there was nothingED  left on the table they had
         any reason to worry I might try and get them back for at all, and so the only way they could convince the
         school and authorities that I was still posing an active threat that they needed protection from was to take
         those threats and make it seem like they were representative of how I was acting a month later when the
         opposite was true

They noted that he continued to harass her and that his explicit and implied threats, which seemed real and frightening,
escalated. Committee members noted that his behavior violated Standard Il in "multiple ways." One committee member
described the behavior as "a textbook example of coercion."

         I don’t know what else I can do to affirm the negative assertion that I did not do this for more than two days
         in the spring, and willingly ceased the day after I was confronted by a police officer about it, and at a time I
         thought, and had accepted that I was simply not going to receive the money I had threatened them for. If
         you simply do not believe what I’m saying is true and my punishment is for that, if there is absolutely any
         evidence I could provide you, or anything I could do at all to affirm that what I’m saying is true, but which I
         haven’t thought of, or had the time to include as I’ve written this letter, PLEASE, PLEASE, PLEASE TAKE THE
         TIME TO ASK ME ABOUT IT, OR REQUEST I PROVIDE IT FOR YOU BEFORE YOU MAKE THE FINAL JUDGEMENT
         ON THIS DECISION. I know you’re probably tired or reading every iteration of this I’ve written in this letter,
         and that it wasn’t necessary for me to even tell you in the first place given the ruling, but this is everything I
         have in life that they decided I deserved to be taken away, so please make sure it was a justified one.

The Committee found the student responsible for violating Standard ll. The reached no finding concerning the violation of
Standard VI in the absence of a court finding.




                                                                                                                         DARTMOUTH008865
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 139 of 156



In reaching its decision to separate the student, Committee members acknowledged that he appeared to be experiencing a
great deal of distress, but they were especially concerned about his apparent inability to take responsibility for his actions and
his lack of awareness of the significance of his actions and their impact on others. They concluded that the student's well
documented and repeated behavior was a clear and egregious violation of Standard Il and incompatible with his continued
status as a Dartmouth student.



          Because of the procedural error that occurred in this case, I truly believe they did not have all the
          information necessary to make this judgement about me with certainty. I hope this letter was coherent
          enough to convey it all to you so that you may now after reading it. If you really just read and tried to
          understand this, than you’ve done all that I’m asking , and could possibly deserve from you here.



Daniel M. Nelson, Director
Dartmouth Outdoor Programs




                                                                                                                       DARTMOUTH008866
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 140 of 156




          Photo Copy of my opening statement from the
           COS hearing
As you can see in the last note I made to myself at the top of the packet based on my meeting with my advisor Anne Hudak the
day before was to focus on explaining the actions that happened “***During that term**” and as little else as I had to while
still giving the committee enough information to make sense of the very specific set of actions they’d alleged were
misconduct. This is the only person in the entire world the school gave me access to for help with understanding the JA
hearing process.




                       REDAC
                        TED



     REDACTED




                                                                                                                 DARTMOUTH008867
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 141 of 156




ARTICLE 4 – “EMAIL RESPONSE SENT BY DEAN REBECCA
BIRON ON OCTOBER 27TH”
Table Of Contents




                                                                       DARTMOUTH008868
Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 142 of 156




                                                                DARTMOUTH008869
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 143 of 156




ARTICLE 5 – DEAN BIRON’S RESPONSE TO MY “LETTER
TO DEAN BIRON” (SHOWN IN ARTICLE 2)
Table Of Contents



Dear Mark,



I received and read your letter this morning.

I am concerned about the reference in your letter to your being “scared for your life” in relation to your
COS case. Please call Dean Hudak and/or seek support through counseling.



As for the case itself, I understand your view that remaining separated pending the next hearing is unfair
to you. I disagree.

I have granted your request for review and directed a new hearing. A new hearing with a revised
allegation letter is the appropriate remedy for the issue you raised in your request.



As I may be called upon to consider a request for review for your second hearing, it would be
inappropriate for us to meet to discuss my decision in this case.

I encourage you to participate fully in the new hearing granted to you. You will have the opportunity to
explain to the committee how you view the pending allegations.



Sincerely,



Dean Biron




                                                                                                 DARTMOUTH008870
       Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 144 of 156




ARTICLE 6 – EMAILS I SENT TO PRESIDENT HANLON ON
NOVEMBER 7TH
Table Of Contents




Dear President Hanlon,

I am urging you once more to understand that I have already done what you have suggested,
and done everything within my power to resolve this within the judicial affairs department. I
realize you play no role in the Judicial Affairs process, but several people who work at the
school told me you are the only person I can write to try and get someone within the college to
make this right for me, and the only options I have left to me if you won’t help is to contact the
authorities to get them to stop this from happening to me, or to just sit back and let them take
more away from me than I can possible afford to lose, for no reason other than that they
needlessly caused me harm by failing to perform their jobs, and in a system that refuses to hold
them accountable for doing so. I have written a letter to Dean Biron and repeatedly tried to
communicate with Katharine Strong about the issues I described to you, and each time in
response, I have only gotten an affirmation that the school maintains it’s previous stance (in
spite of what I’ve written), and one that does not provide an explanation for why, or that gives
me an opportunity to engage in a conversation like the one you’ve suggested.
If I could have a conversation with Dean Biron and/or Katharine Strong where we both explain
our positions to an unbiased, 3rd party mediator chosen by the school, I feel very strongly
believe they will support my own position. If they do not however, this will at least allow me to
get a reasoned explanation for how what the school has done over the past several months
could be according to its own policies, which is all that I am entitled to, and all that I have been
asking for. I’ve shown and explained all my concerns about the Judicial Affairs department to 9
people other than Strong, Biron, and yourself – 4 school counsellors and 5 of my closest friends
here. Every single one of these people has been unable to think of a defensible explanation for
Katharine Strong and Dean Biron’s position, and stood as vehemently in support of my own as I
do. Two of the counsellors, who work at this college, told me I should seek legal advice because
what the college was doing to me seemed so plainly inappropriate, and one of the other two
who I am currently speaking with told me to write you one last time before I sacrifice the next
year of my life fighting for justice in court, in spite of the fact that this is not according to the
rules and procedures in the student handbook.

I truly cannot communicate the type of suffering I’ve experienced over the past few months as
I’ve done everything humanly possible to try and simply get my life back, but I’m not the only
person that continues to suffer as this drags on. I’m all too aware of how hard it has been for
my parents to unexpectedly need to cover my living expenses this term, and for my friends to
put time aside and sacrifice their own privacy so I could sleep in their rooms when the school
gave me no other place to stay, but put me in a position where I had no choice but to stay in




                                                                                           DARTMOUTH008871
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 145 of 156




Hanover for months while beg the school to acknowledge what it has done to me and make it
right. I am asking that you respond to request I’ve presented in this paragraph by Thursday,
because I cannot bear to anxiously wait to hear if the next period of my life will be spent
fighting this because nobody at the school was willing to acknowledge some of my most basic
rights and protections had been violated, or watch the people I care about do things they can’t
really afford to in order to support me.

I could create a list of things which I would simply need the school to provide a reasonable
explanation for me to move along with my scheduled hearing, which anyone at the school who
might be willing to could respond to. I do not care how the information I have asked for is
presented to me, I am just asking that you give me an opportunity to attain it, because I have
literally done everything I possibly can to try and get it from someone at this college myself, and
with virtually nothing to show for my efforts. I am simply asking that you acknowledge I have a
credible concern that people who work at the school you oversee have neglected to act as
they’ve required to, and to understand that when these same administrators deny this and
refuse to explain why, this is not an adequate investigation of these concerns, or a response
that even demonstrates you really care about stopping what might be happening to me (if you
believe any of what I’ve written could be true, which must be the case unless you’re willing to
totally back the opinions of Dean Biron and Katharine Strong against those of a student without
consideration or discretion). President Hanlon, if the first thing that comes up whenever
someone Google’s my name for the rest of my life is a lawsuit with my college pertaining to this
subject matter, my entire life will have to change in ways I desperately don’t want it to. I’m
begging you to understand that this is the only rational option available to me in life if you don’t
do anything more than refer me back to the judgement of the same administrators I’m telling
you that I’ve been painfully made aware either will not acknowledge, or cannot understand the
nature of their wrongdoing here, or how their behavior has caused me harm.

Sincerely,
Mark Anderson




                                                                                          DARTMOUTH008872
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 146 of 156




Dear President Hanlon

Upon further consideration, I’ve decided that having the conversation I’ve requested to have
over email would not be conducive to resolving this issue in a timely manner (based on how
long it has taken Dean Biron and Katharine Strong, specifically, to respond to the very questions
I’ve addressed to you in my letter, and the fact they’ve repeatedly refused to provide the
information you’ve directed me to seek from them). Again, I can send you all the attempts I’ve
made to do what you’ve asked me to in your response to my letter if you’d like, but I can assure
you it is a potential solution to this situation which I have harder than you’d believe to make
work, and painfully learned cannot succeed.

I promise you that if you simply provide a fair, intelligent arbitrator who is willing to carefully
hear, and evaluate the evidence in support of my own opinion and that supported by Katharine
Strong and Dean Biron, they will find much of the latter to be unambiguously false, and
understand the things I’ve asked for must necessarily be done to make this right.

Sincerely,
Mark Anderson




                                                                                          DARTMOUTH008873
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 147 of 156



Here is a copy of the court complaint I’m working on that articulates why all these things I’ve described
in this letter are not just violations of my rights as a member of the College, and the rules and
regulations of its judicial hearing process, but moral and legal wrongs. If you had witnessed and heard all
the things I have in the past three months, you’d know as well as I do that these people have no
intention of treating me fairly for what they’ve done.



                               UNITED STATED DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE
Mark Anderson
        Vs.                                                                       CIVIL ACTION NO.
Dartmouth College


                              COMPLAINT WITH JURY DEMAND

Plaintiff: Mark Anderson. Resides in Mercer Island, Washington, West Concord Way,
Apartment #481

Defendant: Dartmouth College. Located in Hanover, NH

                                          INTRODUCTION
  This cause of action arises from the Defendants’ failure to treat the Plaintiff according to the
 terms of various contractual agreements the two parties are engaged in. Defendants’ negligent
  and/or intentional failure to make due on contractual obligations to the Plaintiff in the events
    described since September 21st 2017 have caused the Plaintiff to experience extraordinary
  educational, professional, personal losses, and incredible emotional suffering. The Defendant
   has committed a myriad of moral and legal wrongs unto the Plaintiff by failing to uphold its
   contractual obligations to Plaintiff Anderson, and these wrongs are the sole, and proximate
                 cause of the Plaintiff’s suffering and loss described in this letter.
An undergraduate degree is an incredible investment of one’s money, and time. Thus, Dartmouth
College promises all its undergraduate students that if they invest the time and money required to
earn an undergraduate degree at the institution, it will not deprive them of this, or impose
disciplinary sanctions against them above the probation level unless the following occurs; (1) the
undergraduate judicial affairs office alleges that a student has violation the community standards
of conduct, and that if the allegations against the student are true, it would be appropriate to
impose an above-probation level sanction upon them, (2) the student undergoes a COS hearing
which is performed fairly, according to the rules and procedures of the undergraduate
disciplinary hearing process, and with respect to the procedural rights and protections students
are promised in the Student Handbook, and (3) as a result of such a COS hearing, the committee
determines that the JAO’s allegations against the student were, in fact, true, and justified




                                                                                                 DARTMOUTH008874
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 148 of 156




suspending the student, or separating them from the College (aside from in a few unique cases,
none of which are applicable here). This division of the United Stated Judicial Branch has
repeatedly ruled that it is both morally and legally wrong for Private Colleges & Universities to
fail to make due on such contractual promises as the ones which Defendant Dartmouth College
had a contractual obligation to uphold for Plaintiff Anderson in this case, and has caused him and
his family incredible, extraordinary personal, emotional, financial, and professional loss and
hardship by failing to make due on this contractual obligation to the Plaintiff.


                                           JURISDICTION
       Jurisdiction in this case is based on the diversity of citizenship of the parties and the
amount in controversy. Plaintiff Mark Anderson is a citizen of the State of Washington, and
Dartmouth College is an institution located in the State of New Hampshire. The amount in
controversy exceeds the sum of seventy-five thousand dollars ($75,000), exclusive of interest
and cost.
                                    STATEMENT OF CLAIMS
1. Plaintiff Anderson matriculated at Defendant institution Dartmouth College in about
   September 2014, and at this time, Plaintiff and Defendant engaged in several contractual
   agreements which outlined Plaintiff Anderson’s rights as a member of the Dartmouth College
   community, and in which the Defendant made a clear promise to uphold these rights on the
   Plaintiff’s behalf.
2. In said contractual agreements, Defendant Dartmouth College promised to conduct its
   disciplinary hearing procedures in a way that is consistent with the procedures, rules,
   regulations stated in the Dartmouth College Student Handbook, and also promised that if
   Plaintiff Anderson were asked to undergo a disciplinary hearing for alleged violations of the
   Dartmouth Community Standards of Conduct, that the Plaintiff would be provided certain
   rights and procedural protections while participating in the Defendants undergraduate
   disciplinary system.
3. About March 28th, 2017, Defendant Dartmouth College received a police report and/or
   student complaint, about Plaintiff Anderson, and notification a restraining order had been
   issued against him.
4. About March 28th, 2017, Defendant Dartmouth College’s Judicial Affairs Office processed
   and reviewed the information in this complaint about Plaintiff Anderson, and determined it
   was not appropriate to initiate allegations of misconduct against the Plaintiff based on the
   materials it contained (according to the testimony of Katharine Strong).
5. Kristi Clemens, Assistant Dean of Student Affairs and Director of Case Management, emailed
   Plaintiff Anderson stating that he was required to participate in a disciplinary seminar of some sort
   with her on March 30th.
6. About April 4th, Kristi Clemens and Plaintiff Anderson met to discuss the information in the report,
   and during this conversation, Kristi told the Plaintiff that the Defendant Dartmouth College’s
   Undergraduate Judicial Affairs Office had reviewed the information in the complaint, and decided the
   report did not describe actions Plaintiff Anderson had allegedly committed which, if true, would
   justify imposing a disciplinary sanction upon him.




                                                                                              DARTMOUTH008875
      Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 149 of 156



7. Plaintiff Anderson reported to Dean Clemens at this time that the individuals who had submitted the
   complaint against him had threatened the Plaintiff several weeks before they’d submitted the
   complaint to the College, telling both the Plaintiff and his parents they would do anything they could
   to have his Gates Millennium Scholarship taken from him as revenge for a conflict they’d had over
   the winter term of 2016 (January 3rd – March 25th); he also told Dean Clemens that after not having
   spoken with the individuals who submitted the complaint about him, they’d started harassing him and
   making unsolicited contact with his family on the first day of the spring term when he arrived in
   Hanover on or about March 27th.
8. On or about May 4th, Defendant Dartmouth College received a report from Hanover Police
    alleging he had acted in violation of public law, and consequently, been arrested.
9. Defendant Dartmouth College’s Judicial Affairs Office initiated allegations that Plaintiff
    Anderson’s actions “on or about May 4th” and/or which he’d performed “during the Spring
    term,” were in violation of Dartmouth’s Community Standards of Conduct II and IV, and
    required him to attend a judicial hearing before the Committee on Standards (COS) which
    would then adjudicate Plaintiff Anderson’s alleged misconduct.
10. Plaintiff Anderson’s COS hearing was rescheduled for a date after he had gone through his
    public court trial in Lebanon District Court for the actions he was arrested for performing
    about May 4th.
11. Plaintiff Anderson attended this public court hearing in June 2017, and the jury did not find
    him guilty of violating the law for the actions he’d committed on or about May 4th.
12. Plaintiff Anderson maintains to this day, on the record, that the actions he committed during
    “the spring term” and “on or about May 4th” (the period which the College had alleged
    Plaintiff Anderson had committed actions in violation of Standards of Conduct II and IV
    during) were not malicious, and the COS did not determine these actions were violations of
    Dartmouth College’s Community Standards of Conduct II and IV.
13. Anderson was a student at Dartmouth participating in his 4th year of undergraduate studies
    during the 2017-2018 academic year from September 11th-21st.
14. Plaintiff Anderson’s COS hearing was scheduled for September 21st, 2017.
15. Plaintiff Anderson denied that either of the two allegations made against him before the
    hearing, and the COS made no indication it believed the specific allegations that had been
    made against the Plaintiff before his hearing were, in fact, true.
16. During Plaintiff Anderson’s COS hearing on September 21st, 2017, the COS did not find that
    any of the actions which the JAO had initiated allegations against him about were, in fact,
    violations of the Standards of Conduct.
17. During Plaintiff Anderson’s COS hearing on September 21st, 2017, the COS did decide that
    actions he had committed prior to the start of the Spring term, which the JAO had reviewed
    but decided it was not appropriate to initiate allegations regarding, were in violation of the
    Standards of Conduct, and imposed the harshest sanction available to its jurisdiction unto
    him: separation from the College.
18. On September 21st 2017, employees of Defendant Dartmouth College violated the terms of
    the contractual agreement which Plaintiff Anderson and the Defendant engaged upon in
    September 2014. Specifically, Defendant Dartmouth College promised that before it would
    impose any disciplinary sanctions upon plaintiff Anderson or any other member of the
    College for alleged misconduct, that the accused member(s) would be given fair notice of the
    substance of the allegation(s) against them at this hearing, and Plaintiff Anderson was not




                                                                                               DARTMOUTH008876
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 150 of 156




    provided such notice of the allegations which were brought against him at a judicial hearing
    he attended on September 21st.
19. Daniel Nelson (who served as COS Chair at the Plaintiff’s disciplinary hearing), and
    Katharine Strong (head of the Judicial Affairs Department, also present) are tasked with
    ensuring student’s disciplinary hearings are performed appropriately, fairly, and in a way that
    is consistent with the Student Handbook.
20. Furthermore, Defendant Dartmouth College is responsible for ensuring that all its employees
    are properly trained and supervised to perform their jobs, and is responsible for any harm
    these employees do unto members of the College if they fail to perform their duties
    appropriately, or perform acts of negligence or misconduct that cause other individuals harm.
21. Daniel Nelson and Katharine Strong did not perform their assigned duties appropriately at
    Plaintiff Anderson’s COS hearing by making sure that the rules of the COS hearing process,
    and the rights and procedural protections which Plaintiff Anderson is afforded in the Student
    Handbook were protected; thus, Defendant Dartmouth College failed to uphold its obligation
    to ensure its employees were adequately trained and supervised to perform their jobs
    appropriately, and Plaintiff Anderson has suffered incredible harm as a result of these
    employees’ negligence/misconduct.
22. In the months following the date of Plaintiff Anderson’s wrongful dismissal, he has found
    himself thrust into the confusing, terrifying, and lonely process through which those who’re
    inappropriately persecuted by Dartmouth College’s judicial hearing process are left to
    hopelessly try and maneuver with no hope of being able to attain fair treatment by these
    means.
23. Plaintiff Anderson submitted a “Request for Review” letter, explaining that the COS hadn’t
    actually punished him for any of the actions which Anderson was presented allegations about
    in advance of his hearing, and that the COS had separated Plaintiff Anderson from the
    College for actions which the JAO reviewed and did not initiate allegations regarding, and
    that he had presented virtually no allegations about the actions he was expelled from the
    College for committing in advance of his hearing.
24. The Plaintiff’s “Request for Review” letter was reviewed by Rebecca Biron, Dean of
    Dartmouth College, who replied in an email sent on October 27th, 2017, by sending Plaintiff
    Anderson a letter titled “v3 DCOL Response to Anderson Appeal 2017.pdf”.
25. Dean Biron’s “v3 DCOL Response to Anderson Appeal 2017.pdf” is the only substantive
    attempt Defendant Dartmouth College has made to justify its clear, objective, and material
    breach of its written contractual agreements with the Plaintiff.
26. Furthermore, in Dean Biron“v3 DCOL Response to Anderson Appeal 2017.pdf,” Biron fails
    to acknowledge how the Plaintiff’s rights as a member of the College, and the rules and
    procedures stated in the Student Handbook had been violated at the Plaintiff’s expense since
    the time of his COS hearing (on or about September 21st), or provide remedy or relief for the
    Plaintiff’s wrong and needless suffering.
27. Some of Biron’s statement’s in “v3 DCOL Response to Anderson Appeal 2017.pdf” are
    objectively false, and her judgements and rulings plainly inconsistent with the Student
    Handbook, plain sense, and reason.




                                                                                          DARTMOUTH008877
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 151 of 156




28. In her “v3 DCOL Response to Anderson Appeal 2017.pdf,” Dean Biron replied to the
    “Request for Review” by saying that she believed the JAO indeed had presented allegations
    which stated that the actions I was expelled for were to be considered as sanctionable
    offenses during my trial about September 21st.
29. In her letter send on October 27th 2017, Dean Biron ruled that the appropriate remedy for
    what’d happened during Plaintiff Anderson’s COS hearing was to have the Plaintiff attend
    another COS hearing where the Committee on Standards would deliberate if the actions he
    had committed in “January, February, March, and/or May of 2017” were in violation of the
    Dartmouth College Community Standards of Conduct II and IV; this is inappropriate because
    the JAO had previously decided the Plaintiff should not have to attend a judicial hearing for
    actions he had committed in January and February of 2017 when it received information
    about these actions about March 28th, 2017.
30. In her letter sent about October 27th 2017, Dean of Dartmouth College Rebecca Biron also
    stated that she believed it was appropriate for Plaintiff Anderson to be denied access to his
    student meal plan, housing, the computer repair store, and other rights, privileges, and
    resources, which the Defendant is contractually obliged to not deny members of Dartmouth
    College for alleged violations of the Standards of Conduct until that member is given a COS
    hearing for the alleged violations, and which have and continue to undermine the Plaintiff’s
    ability to participate in the COS hearing process.
31. Plaintiff Anderson replied to Dean Biron’s “v3 DCOL Response to Anderson Appeal
    2017.pdf” in a letter titled “Letter to Dean Biron” on October 29th, 2017; in this letter, the
    Plaintiff expresses his confusion as to how Biron thought any of the allegation materials he
    had been presented by the College in advance of his hearing could conceivably be interpreted
    to say the College was alleging actions Anderson had prior to Spring term in January and
    February of 2017.
32. Dean Biron replied to the Plaintiff Anderson’s “Letter to Dean Biron” on October 30th, 2017,
    stating she understood the Plaintiff’s concerns and disagreed with them, but providing
    virtually no information to explain why. Biron also said she did not believe it was appropriate
    for her to discuss her decision with Plaintiff Anderson.
33. In the contractual agreement Defendant Dartmouth College and Plaintiff Anderson initiated
    about the time he matriculated in September 2014, Defendant Dartmouth College also made
    an implied promise that members of the College who have been asked to participate in its
    judicial hearing procedures for alleged misconduct would be given the opportunity to ask the
    College’s Judicial Affairs Office or their College Advisor for information about the rules and
    procedures of the College’s judicial hearing process; the Defendant tells student’s they may
    freely ask the JAO and their College advisor for any information regarding the COS hearing
    process, which implies members of the College will be able to attain response to questions
    they submit to these parties if they’re asked to participate in the COS hearing process.
34. Plaintiff Anderson has repeatedly made such informational requests since about mid-October
    2017 through November 21, 2017, and defendant Dartmouth College has failed to make due
    on its obligation to fulfill such requests, causing the Plaintiff harm by making it impossible
    for him to acquire information which he needs to participate in his upcoming COS hearing
    which the JAO has asked him to participate in on January 8th.




                                                                                         DARTMOUTH008878
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 152 of 156




35. The Defendant also instructed the plaintiffs parents, Mark and Elsa Anderson, to contact
    Dean Kristi Clemens, if they’d like to know any information about their son’s disciplinary
    hearing and ongoing status with the College after the date he was expelled, but Dean
    Clemens has failed to respond to their calls or voice messages, further demonstrating the
    Defendant’s failure to make due on its contractual obligation (outlined in the Student
    Handbook) to provide the Plaintiff certain information regarding his hearing, and more
    generally, the rules and regulations of the COS hearing process.
36. Katharine Strong, Administrator and employee of defendant Dartmouth College, has failed to
    provide plaintiff Anderson with treatment that is consistent with that which the Defendant
    promised the Plaintiff that the individual holding her office would provide him throughout
    the disciplinary hearing process from September 21st 2017, through November 22nd 2017
    (and onward, since this allegation is based on her ongoing refusal to provide the Plaintiff
    with information the Defendant promised the individual occupying her position would
    provide him in these circumstances).
37. Strong has also infringed upon Plaintiff Anderson’s contractual agreement with her
    employer, Defendant Dartmouth College, in a fashion that clearly would (and has) caused
    plaintiff Anderson harm, amounting to intentional or negligent infliction of emotional
    distress.
38. Defendant Dartmouth College’s Community Principles also state that “Protest or
    demonstration shall not be discouraged, so long as neither force nor the threat of force is
    used, and so long as the orderly processes of the College are not deliberately obstructed.”
39. Plaintiff Anderson repeatedly wrote emails to Phil Hanlon, President of Dartmouth College,
    describing the Plaintiff’s concerns, and that he felt he had very good reason to believe the
    rules and procedures of the College’s disciplinary process had been wildly and irresponsibly
    violated by Katharine Strong and Daniel Nelson (amongst others) to his own great expense.
40. President Hanlon on November 7th, 2017, stating that he appreciated Plaintiff Anderson was
    trying to resolve his concerns about the judicial affairs proceeding by communicating with
    him; that he did not think it was appropriate for him to consider and/or evaluate the concerns
    Plaintiff Anderson had raised to him; and advised he should move along with the hearing
    process as scheduled, and accept Katharine Strong, Dean Biron, and Daniel Nelson’s rulings
    despite (as the Plaintiff had repeatedly articulated to every College employee and
    administrator that might hear his concerns by this point) that they’d clearly been made in
    violation of the Plaintiff’s contractual agreements with the Defendant, and at tremendous
    expense to the Plaintiff.
41. Both Defendant Dartmouth College’s Judicial Affairs Office and President’s office have
    denied Plaintiff Anderson the right to ask for information or protest this decision since on or
    about November 17th 2017, infringing upon the Plaintiff and Defendants contractual
    agreement in which the Defendant promised to respond to such information requests made by
    the Plaintiff.
42. Plaintiff Anderson protested the JAO and President’s response to his concerns (both simply
    stated they agreed with Dean Biron’s decision, and did not respond to or acknowledge the
    informational requests the Plaintiff made to them, and which they have a contractual




                                                                                         DARTMOUTH008879
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 153 of 156




    obligation to respond to, as outlined in Defendant Dartmouth College’s Student Handbook,
    and
43. The Dartmouth College Student Handbook states that members of the College who are
    accused of misconduct and asked to participate in a COS hearing can request to have the date
    of their hearing delayed (for any reason).
44. The Dartmouth College Student Handbook states that it is the duty of the Judicial Affairs
    Office to process and respond to such requests for delays.
45. Plaintiff Anderson asked Mark Reed, Director of Dartmouth College Health Services, if there
    was any other employee of the College he could reach out to for intervention, and Mark Reed
    told the Plaintiff that the President of Dartmouth College and the Dartmouth College Board
    of Trustees were the only parties within the College’s jurisdiction that could address his
    concerns.
46. About November 2nd, Plaintiff Anderson reached out to “ex officio trustees” Phil Hanlon
    (President of the College), and Chris Sununu (Governor of New Hampshire) explaining how
    the Defendant had clearly infringed upon a myriad of contractual obligations to the Plaintiff,
    and how this failure by the Defendant caused the Plaintiff harm.
47. About November 2nd, 2017, Plaintiff Anderson submitted a request to Katharine Strong,
    Director of the Defendant’s Judicial Affairs Office, to have his scheduled hearing delayed
    until the Plaintiff’s outstanding concerns could be reviewed by the President of the College
    and the Board of Trustee’s
48. Strong responded to Anderson’s request in an email send about November 2nd, 2017; in this
    email, Strong did not acknowledge Anderson’s request for a delay in any way; Strong also
    said in the email;“ I am asking that you meet with someone from Counseling and Human
    Development (or a practitioner approved by that office) and sign an appropriate waiver so
    that they can confirm your ability to engage in the process. Until you have completed this
    evaluation and we are notified of your ability to participate, we will not move forward.”
49. On November 9th, Mark Reed told Plaintiff Anderson he might benefit from participating in a
    trauma recovery program, and asked the Plaintiff to sign a waiver so he could speak with
    other offices at the College and get more information about this program.
50. Plaintiff Anderson said he would only agree to sign the waiver if Mark Reed could assure
    him that, aside from Reed gathering information about the program he’d suggested for the
    Plaintiff, there virtually nothing else would be done on account of the Plaintiff signing the
    waiver.
51. Mark Reed assured the Plaintiff of this, and for this reason alone, the Plaintiff signed the
    waiver.
52. Later in the day on November 9th after the Plaintiff signed this medical waiver, Katharine
    Strong notified Plaintiff Anderson via email that as a result of him signing it, she had
    acquired information that made it appropriate for her to start proceeding with the Plaintiff’s
    COS hearing process.
53. In Strong’s email, she instructs Plaintiff Anderson that he must provide confirmation that he
    would participate in the suggested CHD treatment programs, or provide his “completed
    Statement of Understanding and written refusal to complete those options” by November
    14th.




                                                                                         DARTMOUTH008880
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 154 of 156




54. Plaintiff Anderson met with Mark Reed the next day, expressing his concerns regarding why
    Strong had imposed this November 14th deadline on him the previous day.
55. Plaintiff Anderson also told Mark Reed that given the fact Reed would not be able to gather
    information about the program he’d suggested the Plaintiff participate in by November 14th,
    it was impossible for her to be able to reasonably expect him to commit to such a thing in
    writing in leu of this information.
56. Mark Reed agreed with Plaintiff Anderson’s concerns, and wrote Katharine Strong an email
    during their counselling session.
57. Strong replied to Mark Reed’s email later that day (about November 10th) saying the Plaintiff
    could respond to her informational request after the original deadline of November 14th,
    2017, if he needed more time to gather information before he could respond.
58. On November 15th, Plaintiff Anderson wrote Strong an email to ask if there was a set-
    deadline to the extension she’d granted him the week before.
59. On November 16th, Strong replied by notifying Plaintiff Anderson he’d been suspended for
    failing to fulfill her information request by November 14th.
60. Plaintiff Anderson met with Katharine Strong on November 16th, 2017, to ask why she had
    suspended him for not meeting a deadline she’d given him an extension on previously (in
    writing), amongst other things.
61. In a recorded conversation on or about November 16th, Strong confessed to Anderson that
    she had suspended him, at least in part, because this was the easiest way to resolve logistical
    problems brought about by the Plaintiff’s ambiguous, undefined status with the College.
62. In this recorded conversation on or about November 16th, Strong also promised Anderson
    that she would answer questions and provide information about the COS hearing process
    which the Plaintiff had asked for a myriad of times in the weeks before this date, expressing
    that she both understood why it was necessary for the Plaintiff to be provided this
    information to proceed with his COS hearing, and that it was her duty and responsibility to
    provide it to Plaintiff Anderson according to the Student Handbook.
63. In a phone conversation about November 30th which Strong would not give the Plaintiff
    consent to record, Strong stated she was no longer willing to provide the Plaintiff any of the
    information she’d promised to about November 16th, and would not explain why she would
    not provide it to the Plaintiff.
64. About November 30th, Associate General Counsel Member Kevin O’Leary and Anne Hudak
    wrote Plaintiff separate emails with totally contradictory information about the Plaintiff’s
    upcoming COS hearing, further demonstrating Defendant Dartmouth College’s failure to
    ensure its employees and staff are adequately trained to provide the information about the
    College’s judicial hearing process as the Student Handbook
65. Defendant Dartmouth College has also violated Title IX of the Education Amendments of
    1972 by selectively enforcing its disciplinary rules and procedures to impose harsher
    punishments on male than female students, based on how defendant Dartmouth College
    handled complaints about and treated Plaintiff Mark Anderson, compared with fellow
    Dartmouth student REDACTED              (a female comparator) who was treated differently and
    preferably by the College after she committed the same violations Plaintiff Anderson was
    separated from the College for performing, through her contract with REDACTED .




                                                                                          DARTMOUTH008881
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 155 of 156




66. This comparison demonstrates how the College treats female students in similar
    circumstances more favorably than it treats males. This specific female comparator is
    mentioned here for the fact she is the only comparable case that plaintiff Anderson (who is
    writing this letter) is aware of that would be a good example to compare with his own; there
    are very probably a number of other cases that should be looked at to evaluate this claim, but
    all this information is privately held by defendant Dartmouth College.
67. Because of defendant Dartmouth College’s failure to fulfill its contractual obligations to
    Plaintiff Anderson, plaintiff Anderson has experienced both severe emotional trauma &
    financial hardship, as well as extraordinary educational, professional, and personal losses.
    Furthermore, plaintiff Anderson would not have experienced any of the hardships if
    Defendant Dartmouth College hadn’t infringed on its contractual obligations to the plaintiff
    by failing to act in accordance with the Dartmouth College Student Handbook and the
    various contractual agreements it is engaged in with the Plaintiff that are described in this
    letter.


                                      DEMAND FOR RELIEF
WHEREFORE, Plaintiff respectfully requests judgement in his favor, and against Defendant
Dartmouth College as follows:
A. Compensatory damages for Plaintiff’s psychological and emotional distress and damages,
   loss of professional and educational opportunities, and his family’s unreimbursed out of
   pocket expenses incurred in response to these circumstances.
B. Punitive damages; on December 13th 2017, Dartmouth College employee Kristi Clemens told
   Plaintiff Anderson (in a phone conversation she would not allow him to record) that even if
   the College determined the Plaintiff’s allegations – that the sole reason a sanction had been
   imposed upon him as a result of his College disciplinary hearing on September 21st, is that
   employees of the College who were responsible for ensuring the Plaintiff’s hearing was
   performed in accordance with the rules and regulations of the undergraduate disciplinary
   hearing process, and the Plaintiff’s rights as a member of the College, failed to do so – that
   the College would not implement remedies for the incredible, and permanently life-altering
   personal, professional, emotional, and financial hardships the Plaintiff has experienced, and
   which the negligent behaviors/misconduct performed by the Defendant’s employee’s is the
   sole and proximate cause of, unless the College were compelled to by a court of law.
C. Injunctive relief requiring Defendant Dartmouth college to revert all disciplinary sanctions
   and rulings which have been made or imposed in violation of the contractual agreement the
   two parties initiated about September 2014, and make accommodations to allow plaintiff
   Anderson to graduate from Dartmouth College in June 2018, as the plaintiff would have if
   defendant Dartmouth College had acted appropriately throughout the events described here.
   Additionally, injunctive relief measures requiring Dartmouth College to briefly appear before
   the Dartmouth College Board of Trustees, so he may explain his concerns and experiences
   before them, and have them deliberate if changes ought to be made to the Defendant




                                                                                         DARTMOUTH008882
     Case 1:19-cv-00109-SM Document 48-33 Filed 05/18/20 Page 156 of 156




   Dartmouth College’s judicial hearing processes and/or operating procedures based on the
   experiences of the Plaintiff described here.
The plaintiff respectfully requests judgement against defendant for the sum of $500,000, plus
interest but accounting for costs, as restitution and compensatory damages.


November 23, 2017
                                                                 Sign______________________
                                                                                 Mark Anderson
                                                       3204, West Concord Way, Apartment 481
                                                                      Mercer Island, Washington




                                                                                        DARTMOUTH008883
